NOVEMBER

The following cases were Directed for Review during the month of November:
Secretary of Labor, MSHA v. Kerr-McGee Nuclear Corporation, DENV 79-201-P;
(Judge Lasher, October 24, 1979)
Secretary of Labor, MSHA v. Scotia Coal Company, BARB 78-306, etc.;
(Interlocutory Review)
Review was Den:i:ed in the following cases during the month of November:
Mid-Continent Coal & Coke Co., v. Secretary of Labor, MSHA, DENV 79-29-P;
(Judge Broderick, October 1, 1979)
Secretary of Labor, MSHA v. Southern Ohio Coal Company, VINC 79-110-P &
VINC 79-114-P; (Judge Koutras, October 19, 1979)
Secretary of Labor, MSHA v. Stash Brothers, Inc. , PITT 79-44-P;
(Judge Kennedy, May 24, 1979) Review was vacated.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 13, 1979
SECRETARY OF LABOR,
MINE SAFETY .Ai."'ID HEALTH
ADMINISTRATION (MSHA)

Docket Nos. HOPE 78-469
HOPE 78-470
HOPE 78-471
HOPE 78-472
HOPE 78-473
HOPE 78-474
HOPE 78-475
HOPE 78-476

and
UNITED MINE WORKERS OF AMERICA
(UMWA)

v.
MONTEREY COAL COMPANY
DEC ISON
For the reasons stated in our decision in Old Ben Coal Company,
No. VINC 79-119 (October 29, 1979), the decision of the administrative
law judge is reversed and the case is remanded for further proceedings
consistent with the above decision.

A. E. Lawson, Commissioner

\

\\\ ~

.

"/\\ /

~~~~lt(W~
Marian PeaJlmjh Nease, Commissioner
.

l,/

Backley, Commissioner, dissenting:

I would affirm the decision of Judge Michels for the reasons set
forth in his decision and in my dissent in Old Ben Coal Co., No.
VINC 79-119. The judge has reject?d the absolute or strict liability
theory and has found, after an extensive analysis of the evidence, that
Monterey "neither supervised nor controlled the shaft-sinking activity
performed by Frontier-Kemper." The improper manner of the "shaftsinking activity," particularly the operation of the winches involved,

79-11-6
1781

the lack of a loading platform and the presence of men under hoisted
loads was the cause of the cited violations. The record clearly reflects
that the judge's finding as to the lack of control over this activity by
Monterey is supported by substantial evidence. Accordingly, I am unable
to find tpe necessary relationship between the violations charged and
Monterey which I would require as set forth in my dissent in Old Ben.
I therefore must disagree with the all too brief opinion of the majority.

oner

1782

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

SECRETARY OF LABOR,
MINE SAFETY Ai'lD HEALTH
ADMINISTRATION (MSHA),

November 14, 1979

v.

Docket No. DENV 79-201-P

KERR-McGEE NUCLEAR CORPORATION
DIRECTION FOR REVIEW AND ORDER
The decision of the Administrative Law Judge is directed for
review. It is found that the Judge's decision may be contrary to law or
Commission policy, and .that a novel question of policy is presented.
The issue is whether the Judge's decision meets the requirements of
Commission Rule 65(a), 29 CFR §2700.65(a).
This case arose when the Secretary of Labor sought the assessment
of a civil penalty against Kerr-McGee Chemical Corporation for an
alleged violation of a mandatory mine safety standard. The Judge held a
hearing, and, at its conclusion, orally announced a decision from the
bench that was read into the record. Several weeks later, the Judge's
written decision was issued. That decision states:
This proceeding arose under section llO(a) of the Federal Mine
Safety and Health Act of 1977. A hearing on the merits was held in
Denver, Colorado, on September 27, 1979, at which both parties were
well represented by counsel. After considering evidence submitted
by both parties and proposed findings of fact and conclusions of
law proffered by counsel during closing argument, I entered a
detailed opiniox:i on the record. It was found that the violation
charged in the withdrawal order did not occur.
The petition having no merit, this proceeding is dismissed.
We conclude that this decision does not meet the requirements of
Commission Rule 65(a), 29 CFR §2700.65(a). That rule requires judges'
decisions to be written, requires that they "include findings of fact,
conclusions of law, and ~he reasons or bases for them on all the material
issues of fact, law,. or discretion presented by the record .•• ", and
states that "[i]f a decision is-announced orally from the bench, it
shall be reduced to writing after the·filing of the transcript." The
Judge's written decision here, however, does not include findings of
fact, conclusions of law, or the reasons or basis for them, nor was the
bench decision included in the written decision.

79-11-8
1783

The Judge's decision is therefore vacated. The case is remanded to
the Judge for the entry of a decision in accordance with the Commission's
Rules of Procedure.

Jei;ime R. Waldie, Chairman

1784

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 14, 1979
PEABODY COAL COMPANY
Docket No. VINC 77-40

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
and
UNITED MINE WORKERS OF
AMERICA (UMWA)
LOCAL UNION NO. 1670, DISI~ICT
12, UNITED MINE WORKERS OF
AMERICA

Docket No. VINC 77-50

v.
PEABODY COAL COMPANY
DECISION
These proceedings arise under the Federal Coal Mine Health and
Safety Act of 1969. 30 U.S.C. §801 et~· (1976) (amended 1977) ["the
1969 Act"]. They involve an application for review of a withdrawal
order (VINC 77-40) issued under section 104(a) and an application for
compensation (VINC 77-50) filed under section llO(a). Both applications
relate to the withdrawal order and were consolidated by the administrative law judge.
The judge held that the withdrawal order was validly issued and
awarded compensation to 334 miners found to be idled by the order. The
judge further ordered the payment of six percent interest "per month"
from the date that the withdrawal order was issued to the date of his
decision. The Commission granted Peabody's petition for discretionary
review. For the reasons that follow, we affirm the judge's decision but
modify his award of interest.

79-11-7
1785

On Tuesday, November 23, 1976, Peabody discovered a "gob fire" 1/
at its River King Underground Mine No. 1. A Mining Enforcement and
Safety Administration (MESA) inspector, who was present at the mine when
the fire was detected, immediately issued a withdrawal order under
section 103(f). 2/ The inspector ordered the withdrawal of miners,
except those miners needed to remove equipment and to erect temporary
seals. Later that day, a MESA supervisor arrived at the mine to monitor
the fire.
The· installation of temporary seals was completed on Wednesday,
November 24th, and liquified carbon dioxide was pumped into the fire
area to displace oxygen sustaining the fire. Because the next day was
a holiday, Thanksgiving, the MESA supervisor decided to wait until
Friday, November 26th, to test the atmosphere behind the temporary seals
for carbon monoxide and oxygen.
On Friday, after additional carbon dioxide was pumped into the fire
area, the MESA supervisor and inspector, together with Illinois State
inspectors, took instrument readings and bottle samples of the air
behind the temporary seals. Because the instrument readings showed that
the carbon monoxide and the oxygen levels in the fire area were "still
high", the inspection team decided to wait until Monday, November 29th,
to conduct further tests of the atmosphere. In the meantime, the
bottle samples were sent to the state laboratory for analysis.
Later on Friday, the MESA supervisor was notified of the laboratory
results concerning the bottle samples. The supervisor stated that the
results were "very close" to the instrument readings and that this
indicated to him that the mine fire was reore extensive than first
believed. The supervisor then called the inspector and instructed him
to proceed to the mine on Saturday to issue a withdrawal order under

l/

A "gob fire" is defined in A Dictionary of Mining, Mineral and
Related Terms, U.S. Department of the Interior, Bureau of Mines (1968),
as:
a. Fire originating spontaneously from the heat of decomposing gob
[i.e., the refuse or waste left in the mine] •••• b. A fire
occurring in a worked-out area, due to ignition of timber or broken
coal left in the gob •••• c. Fire caused by spontaneous heating of
. the coal itself, and which may be wholly or partly concealed ••••
J:../ Section 103(f) provided in part:
In the event of any accident occurring in a coal mine, an authorized representative of the Secretary, when present, may issue such
orders as he deems appropria~ to insure the safety of any person
in the coal mine ••••

1786

section 104(a). 11 The inspector went to the mine on Saturday but was
unable to issue the order because at the time only a watchman was there.
At sometime ori Saturday, additional carbon dioxide was pumped into the
fire area.
On Monday, November 29th, after receiving further instructions from
his supervisor, the inspector returned to the mine and issued the section
104(a) withdrawal order at 7:10 a.m. In the order, the inspector
described the alleged imminent danger as follows:
A mine fire (gob) existed in.the area of rooms nos. 1 through 8 off
of A entry No~ 3 West, sub Main North. Management did detect the
fire and voluntarily withdrew the men from the mine.
Because the miners had been withdrawn from the mine following the
discovery of the fire on the previous Tuesday, no miners were working on
the 12:01 a.m. to 8:00 a.m. shift when the section 104(a) order was
issued. Eight miners reported for work, however, for the succeeding
8:01 a.m.to 4:00 p.m. shift. In order to resolve a possible contractual
dispute over reporting pay, Peabody permitted the eight miners to work
the first four and one-half hours of their shift.
On Thursday, December 2nd, after completion of the permanent seals
and of tests indicating that the concentrations of carbon monoxide and
oxygen were within "acceptable limits", the section 104(a) withdrawal
order was modified to permit mining operations in all unsealed areas of
the mine.
On review Peabody advances several arguments as to why the judge
erred in holding that the withdrawal order was validly issued. Peabody
argues that the order is "fatally defective" because it failed to
adequately describe the imminent danger in accordance with the requirements of section 104(e) of the 1969 Act. That section provided in part:
Notices and orders ••• shall contain a detailed description of the
conditions or practices which cause and constitute an imminent
danger ••• and, where appropriate, a description of the area of the
coal mine from which persons must be withdrawn and prohibited from
entering.

11

Section 104(a) provided:
If, upon any inspection of a coal mine, an authorized representative of the Secretary finds that an imminent danger exists, such
representative shall determine the area throughout which such
danger exists, and thereupon shall issue forthwith an order
requiring the operator of the.mine or his agent to cause immediately all persons, except those referred to in subsection (d) of
this section, to be withdrawn from, and to be prohibited from
entering, such area until an authorized representative of the
Secretary determines that such imminent danger no longer exists.

-1787

Peabody's argument is without merit. On its face the order informs
Peabody that a gob fire existed in a specified area of the mine. The
order complied with section 104(e) and sufficiently apprised Peabody of
the alleged imminent danger. We also note that Peabody has not suggested any additional information that the order, in its view, shoµld
have contained.
Peabody also argues that the judge erred in upholding the withdrawal order because the order lacked a "sufficient factual basis".
Peabody asserts that the order, issued on Monday, ~ovember 29th, was
based upon stale data obtained by MESA on Friday, November 26th. It
asserts that neither the MESA supervisor nor the inspector was aware of
the actual conditions that existed in the mine at the time that the
section 104(a) order was issued. In this regard, Peabody states that
the MESA representatives failed to take into account the fact that
additional carbon dioxide was pumped into the fire area after the tests
were conducted on Friday, November 26th.
We reject this argument. The NESA supervisor and the inspector
testified that the conditions created by the mine fire constituted an
imminent danger. The supervisor stated that an imminent danger exis~s
anytime there is a fire in the mine, regardless of its size. With
respect to the tests conducted on Friday, he stated that they confirmed
the existence of a fire, as well as the fact that the fire was larger
than originally believed. The supervisor also testified that the fire
presented the danger of an explosion because both oxygen and an ignition
source were present in the mine a.nd only a fuel was needed. He testified that there were cavities in the mine roof in the area of the fire
that could have contained pockets of such a fuel--methane--and that due
to the inaccessibility of the fire area it was impossible to determine
what concentrations of methane were present. He further testified that
the temporary seals would not have withstood the force of an explosion
"with any size at all", and that such an explosion would have disrupted
the mine's ventilation system and introduced carbon monoxide into the
mine. On the basis of these conditions, the supervisor concluded that
an imminent danger existed and that it was not necessary for the inspector to have conducted additional tests for carbon monoxide and oxygen
before issuing the withdrawal order. The inspector testified that in
view of the area of the mine involved, he believed that the fire was
still burning when the order was issued on Monday, November 29th. He
further stated that, even if the fire was not burning at that time, it
could reignite if the carbon dioxide were removed and oxygen reintroduced into the sealed area. It was the inspector's conclusion that an
imminent danger existed as long as there was a fire behind the temporary
seals.

1788

In view of. this evidence, we cannot agree with Peabody that the
withdrawal order was based on "stale information" and "speculation and
conjecture". The circumstances known at the time that the withdrawal
order was issued were more than sufficient to warrant the issuance of a
section 104(a) withdrawal order.
Peabody also raises several arguments concerning the manner in
which the order was issued. First, it asserts that the order is invalid
because it was issued by the inspector, even though it was the inspector's supervisor who made the determination that an imminent danger
existed. This argument is unpersuasive. Section 104(a) should not be
read to require that the Secretarial representative who determines that
an imminent danger exists be the same representative who issues the
withdrawal order. Such a restrictive reading would unnecessarily
frustrate the protection of miner safety and health. The facts of this
case amply illustrate the weakness of this argument. Here, the MESA
supervisor determined that an imminent danger existed, but the circumstances warranted that the inspector issue the order. At the time
that the supervisor received the results of the lab analysis and
instructed the inspector to issue the order, the inspector was about
five to ten miles from the mine, while the supervisor was approximately
seventy miles away. In any event, the inspector testified that he too
believed that the mine fire constituted an imminent danger.
Second, Peabody argues that the order is invalid because it was not
issued "forthwith" as required by section 104(a) and therefore is invalid.
We disagree. The order was issued for an imminently dangerous condition
believed to exist at the time when it was issued. The fact that the
order was not issued at the time that the fire was initially discovered,
or when the instrument readings showed the carbon monoxide and oxygen
levels were high, does not render the order fatally defective. Therefore, we conclude that the order was timely issued.
Third, Peabody contends that in issuing the section 104(a) order
the MESA representatives were motivated by a desire to aid the UMWA to
obtain compensation for the miners, rather than by safety and health
considerations. We reject this contention. The evidence does not
establish any such motive. Rather, the evidence establishes that the
order properly was issued upon a finding of an existing imminent danger.

1789

For these reasons, we affirm the judge's conclusion that the withdrawal order was validly issued, We now turn to the issues raised
concerning the judge's award of compensation.
The judge granted the UMWA's application for compensation. He
awarded one hour of compensation to the miners who were scheduled to
work the 12:01 a.m. to 8:00 a.m. shift on the day that the section
104(a) withdrawal order was issued and four hours of compensation to the
miners who were scheduled to work the succeeding 8:01 a.m. to 4:00 p.m.
shift. The eight miners who worked the first four and one-half hours of
the succeeding shift were awarded three and one-half hours of compensation. For the following reasons, we .affirm the judge's conclusion that
the miners were entitled to compensation under section llO(a) of the
1969 Act. !!._/
Peabody argues that the judge erred in awarding one hour of compensation to the miners who were scheduled to work the 12:01 a.m. to
8:00 a.m. shift, contending that section llO(a) expressly limits the
awarding of compensation to miners who are "working during the shift"·
when a withdrawal order is issued. In the present case, as a result of
their previous withdrawal, no miners were in fact working when the order
was issued. Therefore, Peabody submits the miners are not entitled to
compensation, We disagree, The miners normally scheduled to work the
12:01 a.m. to 8:00 a.m. shift were idled within the meaning of section
llO(a) for the last hour of their shift by the section 104(a) withdrawal
order. After the section 104(a) withdrawal order was issued, the miners
were prevented from working the balance of their shift by that order,
even though a section 103(f) order was concurrently in effect. Therefore,
the miners are entitled to compensation under section llO(a). See
--Coal
Roscoe Page v. Valley Camp Coal Co., 6 IBMA 1 (1976);' Clinchfield
Co., 1 IBMA 33 (1971).

!!_/

Section llO(a) provided in part:
If a coal mine or area of a coal mine is closed by an order issued
under section 104 of this title, all miners working during the
shift when such order was issued who are idled by such order shall
be entitled to full compensation by the operator at their regular
rates of pay for the period they are idled, but for not more than
the balance of such shift. If such order is not terminated prior
to the next working shift, all miners on that shift who are idled
by such order shall be entitled to full compensation by the operator at their regular rates of·pay for the period they are idled,
but for not more than four hours of such shift,

1790

Peabody also argues that the judge erred in awarding four hours
compensation to miners normally scheduled to work the succeeding 8:01
a.m. to 4:00 p.m. shift because the miners were notified several days
beforehand not to report for work. For the reasons stated above, we
also reject this argument. When the section 104(a) order was issued,
the miners normally scheduled to work the next shift were idled by that
order and are entitled to four hours compensation under section llO(a).
With respect to the eight miners who worked the first four and onehalf hours of the 8:01 a.m. to 4:00 p.m. shift, Peabody argues that the
judge erred in awarding three and one-h~lf hours of compensation.
Peabody submits that miners on the shift after a withdrawal order is
issued are entitled to be compensated only for the first four hours of
the shift. Because these miners worked and were paid for the first four
and one-half hours of the shift, Peabody contends that they were not
idled by the order and are not entitled to compensation. We rejected a
similar argument in Local Union 5869, District 17, UMWA v. Youngstown
Mines Corp., 1 FMSHRC 990 (1979). In Youngstown, we observed that
section llO(a) does not limit the award of compensation to only the
first four hours of the succeeding shift, and held that miners who
worked for the first four hours of their shift were entitled to compensation for the final four hours because the withdrawal order was
still outstanding at the time that the miners were sent home. See also
Local Union No. 3453, District 17, UMWA v. Kanawha Coal Co., No. HOPE
77-193 (September 4, 1979), petition for reconsideration denied,
September 25, 1979. Therefore, we reject Peabody's argument and hold
that the judge was correct in awarding the eight miners three and onehalf hours of compensation.
Peabody further contends that the judge erred in awarding compensation because the UMWA failed to.affirmatively show that all of the
miners to whom compensation is due elected the UMWA to proceed on their
behalf. We find no such requirement in either the 1969 Act or the
procedural rules under which the application for compensation was
filed. 5/ Furthermore, as it is undisputed that the UMWA was the
"authorized representative" of the miners at the mine, to require the
affirmative showing suggested by Peabody would be to place an additional
procedural impediment to the filing of an application for compensation
and frustrate the remedial purpose of section llO(a).

'ii

43 CFR §4.560 et seq. (1977).

1791

Finally, the judge properly determined that interest is awardable
under section llO(a) of the 1969 Act. Youngstown Mines Corp., supra.
We modify the judge's decision, however, and award interest at a rate
of six percent per year from the date compensation was due to the date
payment is made. Peabody'< cir-··1ment that tl'e ill1WA' s failure to specifically request interest until its post-hearing brief was filed renders
the interest award improper is rejected. In its application for compensation the UMWA requested "such other relief as may be deemed just
and proper." Also, this objectioR was not raised before the judge even
though the UMWA requested interest on November 28, 1977, and the judge's
decision was not issued until March 1, 1978. Furthermore, to deny
interest would be to award the miners less than the full compensation
mandated by section llO(a).
As modified, the judge's decision is affirmed.

R. Waldie, Chairman

·..

,.1.._

I

!

.•

1

L;(-/ i .
FraJik F ./Jestrab',

:a r: g..{t~i'\J
.',_

.;

~

~·'

~

.

.·

I

A. E. Lawson, Commissioner

~\J(LU
~~WJL(A l\loJµg
Marian Pearlman Nease, Commissioner
I·

1792

~

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 15, 1979
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

..

v.

Docket No. PITT 79-44-P

STASH BROTHERS, INC.
ORDER
On June 22, 1979, the Commission directed this case and Cut Slate,
Inc., No. WILK 79-13-P, for review sua sponte, to consider and set forth
our policy on hearing site locations. The Commission's policy on this
matter was fully addressed in our decision in Cut Slate, 1 FMSHRC 796
(July 25, 1979). Our concern in directing review has therefore been
satisfied, and it is unnecessary to consider this case further.
Accordingly, the direction for review is vacated.

79-11-10
1793

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 15, 1979
BECKLEY COAL COMPANY

v.

Docket No. HOPE 77-92
IBMA No. 77-52

SECRETARY OF LABOR~
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
DECISION
This appeal was pending befo~e the Interior Department Board of
Mine Operations Appeals as of March 8, 1978. Accordingly, it is before
the Commission for decision. 30 U.S.C.A. §961 (1979). The administrative
law judge found a violation of 30 CFR 75.307-1 which requires in pertinent
part that an examination for methane be made at the face of each working
place "immediately prior" to the entry of electrical equipment into the
working place. He assessed a penalty of $300. We affirm the judge's
decision.
On February 4, 1976, a MESA inspector issued a notice of violation
of 30 CFR §75.307-1. He had observed a roof bolting machine move into a
working place, and had not seen anyone conduct a methane test prior to
the machine's entry. The inspector made a methane examination at the
face about five minutes before the roof bolting machine was moved into
the working place. The section foreman also made a methane examination
at the face before telling the roof bolter operator to proceed to the
working place. The parties disputed the exact time of the section
foreman's test.
Beckley argues that the MESA inspector's methane examination
fulfilled the requirement of the regulation. We disagree. The statute
imposes a duty upon the operator to comply. 1/
Beckley also argues that
the foreman's examination was made
.
"immediately prior" to moving the roof bolter into the working place.
The judge disagreed and found that it "was made at some point in time
prior to the immediate movement of the roof bolter inby the crosscut,
that is, prior to the time that it took the roof bolter to move out of
the [old] working place and into the [new] working face", and therefore
did not meet the "immediately prior" requirement of the regulation.
J.D. at 23. As the judge held, "I find t;;ha J.aps~ of t:ime and the time
interval does not meet the 'innnedi.ately·~;~/'
'bf i~t:!tegulation and
constitutes a violation." Id. We agree. ·
· · '"··.
~~

1/
30 U.S.C. §80l(g)(2)(1976)(amended U.S.C.A. 1979).
U.S.C. §817(c)(amended U.S.C.A. 1979).

See also 30

79-11-9

1794

Finally, Beckley argues that the notice of violation does not
adequately describe a violation, and that consequently it was prejudiced
in preparing its defense. We also reject this argument. The notice
contained the standard allegedly violated along with a written description of the condition leading to its issuance. '!:../ In light of this
Beckley was fully apprised of the allegations against it.
Accordingly, the judge's decision is affirmed.

'!:../

The notice of violation stated in relevant part:
James Richardson, roof bolter operator, supervised by Tom Cochran
was observed tramming the roof bolting machine into the no. 47
crosscut ••• before making an examination for methane •••

1795

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 21, 1979
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMDHSTRATION

v.

Docket No. PITT 79-11-P

THE HELEN MINING COMPANY
DECISION
The question here is whether a mine operator must pay ~ miners'
representative for the time he spends accompanying a mine inspector
during a "spot" inspection required ·by section 103(i) of the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. §801 et seq. ["the 1977
Act" or "the Act"]. Administrative Law Judge Merlin crswered that
question in the negative. We affirm.
I.

On April 3, 1978, an inspector from the Department of Labor's Mine
Safety and Health Administration (MSHA) began a lengthy inspection of
the entirety of an underground mine operated by Helen Mining. The
inspection was completed almost three months later, on June 27, 1978.
This type of inspection, which is commonly called a "regular inspection"
or "regular entire mine inspection", is required to be made at least
four times a year by the third sentence of section 103(a) of the 1977
Act. 1/
On .l\pril 6, 1978, the inspector interrupted the regular inspection
to conduct a spot inspection required by section 103(i). That section
requires the Secretary of Labor to conduct at least one "spot" inspection during every five working days at irregular intervals of every mine
that liberates excessive quantities of methane. This was such a mine.
The inspector concentrated his efforts on areas where methane could
accumulate, and attempted to determine the amount of ventilation in
those areas. He tested for methane concentrations with a methanometer
and for air velocity with an anenometer; these are generally the only
tests made during a spot gas inspection.

11 Section 103(a) of the 1977 Act is reproduced at pages 2-3,infra.

79-11-14
1796

Before the spot inspection began, the inspector notified Helen
Mining officials and representatives of the miners of his intention to
interrupt the regular inspection to conduct a spot inspection. Helen
Mining's safety director told the miners' representative, }fr. McAfoos,
that he would not be paid for the time he spent accompanying the inspector on the spot inspection. Mr. McAfoos decided to accompany the
inspector anyway because he thought that his union would compensate him.
The spot inspection consumed about five hours; Mr. McAfoos, a mechanic,
left after three hours to assist in the repair of a continuous mining
machine.
Helen Mining did not include payment in Hr. McAfoos' next pay check
for the three hours he spent accompanying the inspector. When the
inspector learned of this from Mr. McAfoos, he issued a citation under
section 104(a) alleging a violation of section 103(f). When Helen
Mining again declined to compensate Mr. McAfoos, the inspector issued a
withdrawal order under section 104(b) for failure to abate; the withdrawal order did not require the withdrawal of miners from mining
operations, however. The Secretary later sought from the Commission the
assessment of a penalty against Helen Mining for its alleged violation
of section 103(f), and a hearing was held before Administrative Law
Judge Merlin. Helen Mining argued to Judge Merlin that because section
103(f) required "walkaround pay" only for inspections made pursuant to
section 103(a), and the spot inspection here was made under section
103(i), it was not required to pay :t1r. McAfoos.. The Judge concurred in
this view; he held that no violation had occurred and he therefore did
not assess a penalty. The Secretary filed a petition for discretionary
review, which the Commission granted on April 11, 1979. On July 31,
1979, we heard oral argument.
The first and third sentences of section 103(f) of the 1977 Act
read as follows:
[l] Subject to regulations issued by the Secretary, a representative of the operator and a representative authorized by his
miners shall be given an opportunity to accompany the Secretary or
his authorized representative during the physical inspection of
any ••. mine made pursuant to the provisions of subsection (a) [of
section 103]. • •. [3] Such representative of miners who is also an
employee of the operator shall suffer no loss of pay during the
period of his participation in the -inspection made under this
subsection. [Sentence numbers and emphasis added.]
Section 103(a) reads in part as follows:
[l] Authorized representatives of the Secretary ••• shall make
frequent inspections and investigations in ••• mines each year for
the purpose of (1) obtaining, utilizing, and disseminating information relating to health and safety conditions, the causes of

1797

accidents, and the causes of diseases and physical impairments
originating in such mines, (2) gathering information with respect
to mandatory health or safety standards, (3) determining whether
an imminent danger exists, and (4) determining whether there is
compliance with the mandatory health or safety standards or with
any citation, order, or decision issued under this title or other
requirements of this Act. [Second sentence omitted.] ••• [3] In
carrying out the requirements of clauses (3) and (4) of this
subsection, the Secretary shall make inspections of each underground ••• mine in its entirety at least four times a year, and of
each surface ••• mine in its entirety at least two times a year.
[4] The Secretary shall develop guidelines for additional inspections of mines based on criteria including, but not limited to, the
hazards found in mines subject to this Act, and his experience
under this Act and other health and safety laws. [5] For the
purpose of making any inspection or investigation under this Act,
the Secretary, or any authorized representative of the·secretary,
••• shall have a right of entry to, upon, or through any ••• mine.
[Sentence numbers added.]
Before Judge Merlin, the Secretary relied upon an MSHA interpretative bulletin, 43 Fed. Reg. 17546 (1978), to argue that the spot
inspection here was made pursuant to section 103(a) because it was made
for purposes stat~d in the first sentence of section 103(a)--to determine
whether imminent dangers or violations existed. The Judge, however,
concluded that if this view were adopted, all inspections would be
inspections under section 103(a) and that the phrase "pursuant to the
provisions of [section 103(a)]" in the first sentence of section 103(f)
would be rendered meaningless. He held that the MSHA interpretative
bulletin was not binding upon him, 2/ and he further found that the
Secretary's position was contrary t~ a clear statement on this point in
the legislative history of section 103(f).
II.

We examine at the outset the Secretary's objection that Judge Merlin
failed to accord "proper deference" to MSHA's interpretative bulletin.
The Secretary relies primarily on Certified Color Manufacturers Ass'n v.
Mathews, 543 F.2d 284, 294 (D.C. Cir. 1974), where the court stated that
"review is guided by the considerable deference traditionally owed the
interpretation of a statute by the head Qf the agency charged with its
administration", and NYS Department of Social Services v. Dublino, 413
U.S. 405 (1973), where the Supreme Court observed that "the construction
of a statute by those charged with its execution should be followed unless
there are compelling indications that it is wrong •... " Id. at 421, quoting
Red Lion Broadcasting Co. v. FCC, 395 U.S. 367, 331 (1969); and Dandridge
v. Williams, 397 U.S. 471, 481-482 (1970).

Ji

The Judge cited Bituminous Coal Operators Ass'n v. Marshall, 82 F.R.D.
350, 353 (D.D.C. 1979), appeal docketed, No. 79-1279 (D.C. Cir., March 13,
1979).

1798

The difficulties with the Secretary's argument are that it ignores
the language and structure of the 1977 Act, that it fails to recognize
the proper roles of the Commission and the Secretary, and that it would,
if adopted, frustrate the purposes for which Congress established the
Commission as a wholly independent agency. Under the Secretary's view,
the Commission could not study a problem afresh and make an independent
judgment on matters of law and policy. Its task would be little more
than to find the facts, accord considerable deference to the Secretary's
position, and determine whether there are compelling indications that
his construction of the 1977 Act is wrong. Congress, however, invested
the Commission with the authority to decide questions of both law and
policy (sections 113(d)(2)(A)(ii) and (d)(2)(B)), and it intended that
the Commission do so independently.
The Senate committee that drafted the bill from which the 1977 Act
was largely derived, S. 717, 95th Cong., 1st Sess. (1977), considered
several alternatives to the establishment of an independent Commission.
It considered and rejected the arrangement under the Federal Coal Mine
Health and Safety Act of 1969, 30 U.S.C. §801 (1976)(amended 1977)["the
1969 Act"], in which adjudication as well as prosecution, investigation,
and standards-making were all placed in the hands of the Secretary of
the Interior. Although the Secretary of the Interior had delegated his
adjudication responsibilities under the 1969 Act to the Office of Hearings
and Appeals and the Board of Mine Operations Appeals, the Board nevertheless was not independent of the Secretary of the Interior. ]./
The Senate committee followed instead the example that Congress had
set under the Occupational Safety and Health Act of 1970, 29 U.S.C. §651
et seq. That statute established the Occupational Safety and Health
Review Commission, which has been recognized as an independent
]./ For example, the Board held that it was not free to apply its own
precedent in the face of a Secretarial Order expressing a contrary view.
Republic Steel Corp., 5 IBMA 306, 309-311, 1975-76 OSHD ,[20,233 (1975)
("policy of the Department, as established by the Acting Secretary"),
rev'd on other grounds, 581 F.2d 868 (D.C. Cir. 1978), withdrawal order
aff'd on remand, 1 FMSHRC 5, 1 BNA MSHC 2002, 1979 OSHD ,[23,455 (1979),
pet. for rev. filed, No. 79-1491 (D.C. Cir., May 11, 1979); Cowin & Co.,
6 IBMA 351, 365, 1976-77 OSHD ,[21,171 (19_76), remanded on other grounds,
No. 76-1980 (D.C. Cir., May 26, 1978), withdrawal order aff'd, 1 FMSHRC
20, 1MSHC2010, 1979 OSHD ,[23,456 (1979). When the Board decided a
group of major cases against the Mining Enforcement and Safety Administration, the Secretary of the Interior stayed the Board's decisions and
proceedings under the "supervisory powers" he reserved to "render the
final decision [in any case]." 43 CFR §4.5 (1977); Secretarial Order of
January 19, 1977, staying effect of Eastern Associated Coal Corp., 7
IBMA 133, 1976-77 OSHD ,[21,373 (1976) (on reconsideration en bane), and
staying proceedings in nine other cases.
~ ~~

1799

agency with a law- and policy-making role. See, ~._g_., Brennan v. Gilles &
Catting, Inc., 504 F.2d 1255, 1262, 1266-1267 (4th Cir. 1974). The
Senate committee bill thus established this Commission under the 1977
Act as an independent agency with an express policy role. !±_/ Senator
Williams, the chief architect of the Senate bill, confirmed the important
role of the new Commission, when, while introducing the Senate bill, he
stated to the Senate that under the bill "[t]he procedure for determining
operator responsibility and liability is assigned to a truly independent .••
Commission •••• " 1977 Legis. Hist. at 89. 2_/
The cases cited by the Secretary are inapposite. They deal with
the deference that federal courts often accord to those administrative
agency heads who alone have been entrusted by Congress with all administrative and policy functions under a statute. The Commission, however,
is not entirely in the position of a court and the Secretary is not in
the position of most agency heads. Inasmuch as the 1977 Act divides
administrative and policy responsibilities between the Commission and
the Secretary, neither has exclusive expertise in the subject matter
covered by the 1977 Act. See our decision in Old Ben Coal Company, No.
VINC 79-119 (October 29, 1979)(slip op. at 5).

!±_/ See S. Rep. 95-181, 95th Cong., 1st Sess., at 47 (1977)["S. Rep."],
reprinted in Senate Subcommittee on Labor, Committee on Human Resources,
95th Cong., 2d Sess., Legislative History of the Federal Mine Safety
and Health Act of 1977, at 653 (1978)["1977 Legis. Hist."].
Sf
We also note Senator Williams' statement during our confirmation
hearings as indicative of the Commission's intended role. Senator
Williams stated:

*

*

One of the essential reforms of the mine safety program is the
creation of an independent Federal Mine Safety and Health Review
Commission charged with the responsibility for assessing civil
penalties for violations of safety or health standards, for reviewing the enforcement activities of the Secretary of Labor, and for
protecting miners against unlawful discrimination.
It is our hope that in fulfilling its responsibilities under
the Act, the Commission will provide just and expeditious resolution of disputes, and will develop a uniform and comprehensive
interpretation of the law. Such actions will provide guidance to
the Secretary in enforcing the Act_and to the mining industry and
miners in appreciating their responsibilities under the law. When
the Secretary and mine operators understand precisely what the law
expects of them, they can do what is necessary to protect our
Nation's miners and to improve productivity in a safe and healthful
working environment.

*

*

Nomination Hearing, Members of Federal Mine Safety and Health Review
Commission, Before the Senate Committee on Human Resources, 95th Cong.,
2d Sess., 1 (1978).

1800

Our position is buttressed by the conclusion reached by the Fourth
Circuit when it examined the similar relationship between the Occupational
Safety and Health Review Commission and the Secretary of Labor. In
Gilles & Cotting, supra at 5, the court rejected an attempt by the
Secretary to reduce that Commission to "little more than a specialized
jury, an agency charged only with fact finding."_ It found that that
Commission "was designed to have a policy role and its discretion
therefore includes some questions of law." 504 F.2d at 1262. The
Occupational Safety and Health Review Commission has itself adopted a
similar view of its role under OSHA. United States Steel Corp., 5 BNA
OSHC 1289, 1294-1295, 1977-78 OSHD ~[21, 795 (1977).
Finally, the Secretary relies upon the legislative history of the
1977 Act for support for his position. Although that history states
that the Commission is to accord weight to the Secretary's views, it
does not support the more far-reaching result that he seeks here. The
Senate committee report states only that because the Secretary "is
charged with responsibility for implementing this Act, it is the
intention of the Committee, consistent with generally accepted precedent, that the Secretary's interpretations of the law and regulations
shall be given weight by both the Commission and the courts." S. Rep.
at 49; 1977 Legis. Hist. at 637. The most apposite and well reasoned
precedent does not require the Commission to accord to the Secretary's
view of the statute the degree of deference he claims here, however.
Moreover, the Senate committee did not state that the Secretary's views
are entitled to "considerable deference" or are to be controlling unless
there are compelling indications that they are wrong. The Senate conunittee stated only that "weight" is owed. The Secretary's broader reading
is inconsistent with the Senate committee's and Congress' intention that
the Commission be truly independent of the Secretary and with the policy
role that the 1977 Act entrusted to the Commission.
In accordance with this expression of congressional intent, we will
accord special weight to the Secretary's view of the 1977 Act and the
standards and regulations he adopts under them. His views will not be
treated like those of any other party, but will be treated with extra
attention and respect. Although this weight may vary with the question
before the Commission, especially where the Secretary has gained some
special practical knowledge or experience through his inspection,
investigation, prosecution, or standards--making activities, it will not
rise to the inappropriate level the Secretary has sought here. The
issue in this case is one of statutory interpretation. Resolution of
such questions is a primary role of the Commission. With this in mind,
we now turn to the merits of this case.

1801

III.

The starting point of our discussion of this matter of first
impression is the language of the statute. Southeastern Community College
v. Davis, 99 S.Ct. 2361, 60 L.Ed. 2d 980, 987-988 (1979). Both parties
claim that the plain language of the statute unambiguously supports ·
thei:ir opposing views •. 6/ We find that the statute is ambiguous and does
not clearly favor either position.
As Judge Merlin observed, adoption of the Secretary's view would
ren~er meaningless _the phrase,"pursuant to the provisions of subsection
(a)" in the opening sentence of section 103(f). The Secretary has also.
offered no satisfactory explanation of why Congress used the phrase "any
inspection" in sections 103(a), 104(g)(l) and 107(a) of the 1977 Act,
why it did not carry over that phrase from- the walkaround provision of
the 1969 Act, lf and why it instead used 11 pursuant to the provisions of
subsection (a)" in the 1977 Act.
Even if we were to overlook this infirmity in the Secretary's-argument, the text and structure of the 1977 Act would still not clearly
support his view. Several different types of inspections are described
in sections of the 1977 Act other than section 103(a). See sections
103(g)(l), 103(i), 202(g), and 303(x). 8/ The only inspection that
section 103(a) describes specifically, however, is the regular inspection, which is not described elsewhere in the. Act. Thus., even if the
Secretary were correct in arguing that the third and fourth clauses of
the first. sentence of section l.03(a) encompass all .types of inspections,
one could still reasonably believe that the phrase "pursuant to the
provisions o.f subsection (a)" in section 103(f) was intended.to a,ccord
the right to walkaround pay to the only inspection specifically and
exclusively described in section 103(a)--the regular inspection.
2_/ Inasmuch as both parties also claim that the legislative background
or history favors their positions, we need not in any event consider
only the plain language of the Act no matter how clear it may appear on
superficial examination. Train v. Colorado Public Interest Research
Group, 426 U.S. 1, 9-10 (1976).
lf Section 103(h) of the 1969 Act read as follows:
At the connnencement of any inspection of a coal mine by an authorized representative of the Secretary,.the authorized representa'tiye of the miners at the mine at the time of such inspection shall
be given an opportunity to.accompany the authorized representative
of the Secretary on such inspection.
8/ Section 103(g)(l) requires the Secretary to conduct a."special"
inspection if a miner or miners' representative has reasonable grounds
to believe that a violation or imminent danger exists, and gives.written
notice to the Secretary. Section 103(i) requires the Secretary to make
"spot" inspections at stated intervals ·of mines liberating excessive
quantities of explosive gases, of mines in which a gas ignition or
explosion has occurred in the past five years that caused death or
serious injury, and of mines with some other especially hazardous condition. Section 202(g) requires the Secretary to make frequent "spot"
inspections to obtain compliance with the health standards in Title II
of the Act. Section 303(x) requires the Secretary to inspect a formerly
inactive or abandoned mine before mining operations commence.

1802

The construction offered by the operators is also problematic,
however. Helen llining conceded during oral argument that if its construction of the statutory language is followed, miners would have no
right to accompany inspectors even without pay in other than regular
inspections. Under this construction, miners woul.d have fewer walkaround rights under the 1977 Act than coal miners had under the 1969
Act• We share the Secretary's grave doubts that this was what Congress
intended.
The legislative history of the walkaround provisions of the 1977
Act clarifies the matter, however. Although a walkaround pay right had
been written into the Senate bill, the House bill merely continued the
right in the 1969 Act to accompany the inspector and did not expressly
provide for walkaround pay. J_/ The conflicting bills were referred to
a conference coimnittee which reported its bill to the House and Senate.
The conferees' written report stated only that "[t]he conference substitute conforms to the Senate bill." 10/ The conference committee did,
however, change the opening sentence of""°what is now section 103(f) by
striking the phrase "physical inspection of any mine under subsection
Qi" and substituting "physical inspection of any coal or other x:iine
made pursuant to the provisions of subsection (a)•:. 11/
Although there are no definite indications of how the Senate construed the.conference or Senate bills on this point, there is clear
evidence of how the Senate and House conferees construed the conference
bill. Representative Perkins, the chief House conferee and the chairman
of the House committee that drafted the liouse bill, made the customary
oral report to the House describing the agreement reached by the conference committee. His statement on this point was as follows:

*

*

*

Hr. Speaker, before concluding my remarks I would like to address
one aspect of the conference [bill] that seems to be somewhat
ambiguous.
Section 103('a) of the conference [bill] provides [in part] that. •.•

!!) S. 717, §104(e)(as passed by Senate), Legis. Hist. at 1115; R.R.
4287, 95th Cong., 1st Sess., at 78-81 (1977)(as reported), reprinted
in 1977 Legis. Hist. at 266, 343-346; sane, as substituted for Senate
bill, 1977 Legis. Hist. at 1260, 1263-1265.
10/ S. Con£. Rep. ~o. 95-461, 95th Cong., 1st Sess. (1977) ["Con£.
Rep~'']~ reprinted in 1977 Legis. Hist. at 1279, 1323.
11/ Con£. Rep. at 10; 1977 Legis. Hist. at 1288.

1803

(i]n carrying out the requirements of clauses (3) and (4)--concerning
imminent dangers or compliance with standards--the Secretary shall
make insp·ections of each underground coal or other mine in its
entirety at least four times a year and of each surface coal or
other mine in its entirety at least two times a year.
In addition to the regular inspections of each mine in its entirety
as specified in section 103(a), section 103(g)(l) provides that
whenever a representative of a miner, or a miner at a mine where
there is no such representative, has reasonable grounds to believe
that a violation or imminent danger exists, such representative or
miner shall have a right to obtain an immediate inspection. Further,
section 103(i) provides for additional inspections for any mine
which liberates excessive quantities of methane or other explosive
gases, or where a methane or gas ignition has resulted in death or
serious injury, or there exists some other especially hazardous
condition.
Section 103(f) provides that a miner's representative authorized by
the operator's miners shall be given an opportunity to accompany
the inspector during the physical inspection and pre- and postinspection conferences pursuant to the provisions of subsection
(a). Since the conference (bill] reference is limited to the
inspections conducted pursuant to section 103(a), and not to those
pursuant to section 103(g)(l) or 103(i), the intention of the
conference committee is to assure that a representative of the
miners shall be entitled to accompany the Federal inspector,
including pre- and post-[inspection] conferences, at no loss of pay
only during the four regular inspections of each underground minei
and two regular inspections of each surface mine in its entirety
including pre- and post-inspection conferences.

*

*

*

Section 103(h) of the 1969 act provided generally that-At the commencement of any inspection ••• the authorized representative of the miners at the mine ••• shall be given an
opportunity to accompany the authorized representative of the
Secretary on such inspection.
Since the conference [bill] does not ref er to any inspection, as
did section 103(h) of the 1969 act, but, rather to an inspection of
any mine pursuant to subsection (a), it is the intent of the committee to require an opportunity to accompany the inspector at no
loss of pay only for the regular inspections mandated by subsection
(a), and not for the additional inspections otherwise required or
permitted by the act. Beyond these requirements regarding no loss
of pay, a representative authorized by the miners shall be entitled
to accompany inspectors during any other inspection exclusive of
the responsibility for payment by the operator.

*

*

1804

*

1977 Legis. Hist. at 1356-1358 (emphasis added). The thrust of Hr. Perkins'
statement is that it was the intention of the Senate and House conferees
to preserve the right under the 1969 Act to accompany the inspector on
all inspections, bu.t to accord a walkaround pay right for only regular
inspect ions.
The Secretary argues that Mr. Perkins' statement cannot be resorted
to for the purpose of construing a statute contrary to its plain terms
or its purpose. He also argues that Mr. Perkins' statement should be
disregarded because it is only "an isolated remark by a single Congressman".
We are unable to share this reasoning. First, the literal language
of section 103(f) does not clearly favor the Secretary's interpretation.
Second, the modern rule is that legislative history can be resorted to
even if statutory language is thought to be clear. See note 6, supra.
Third, Representative Perkins was not merely setting forth his personal
opinion of how section 103(f) should be interpreted. He was stating the
intention of the conference committee, and was therefore speaking as
more than a "single Congressman". Moreover, as the Secretary and other.>
familiar with mine safety and health legislation are well aware, Representative Perkins has always been more than a "single Congressman" in
this field. As a principal sponsor of both the 1969 and 1977 Acts,
chairman of the House Committee on Education and Labor during their
consideration and passage, and chief conferee for the House when both
statutes were given final form in conference committees, Mr. Perkins was
instrumental in the passage of the 1969 Act and highly influential in
the passage of the 1977 Act.
Mr. Perkins' statement was clear,
detailed, and prepared with obvious care. It was carefully delivered
solely to inform the House of the conferees' agreement. We also note
that the Secretary has not pointed to, nor have we found, a subsequent
statement by any conferee or other member of Congress that the walkaround pay right extends beyond regular inspections, or disavowing ~r.
Perkins' statement of the conferees' intention. Compare Train v.
Colorado Public Interest Research Group, 426 U.S. 1, 23 (1976), with
American Smelting & Refining Co. v. O.S.H.R.C., 501 F.2d 504, 510 (8th
Cir. 1974).
We conclude that Hr. Perkins' statement of the conference committee's intention is dispositive here. Not only is Mr. Perkins'
statement the only passage in the legisiative history that speaks
specifically to this question and clarifies an ambiguity in the statute,

1805

but, more importantly, it reflects the conferees' understanding of the
walkaround pay·right and is therefore the basis upon which the conferees
agreed to it. 12/ Inasmuch as our purpose is to ascertain and effectuate the legislative intent (Philbrook v. Glodgett, 421 U.S. 707, 713
(1975)), and Mr. Perkins' clear and unequivocal statement of the conference committee's understanding is the best guide to that intent, we
follow it here.
Accordingly, the judge's decision is affirmed.

Jerdfue R. Waldie, Chairman

~~lcut\.~furutlA
'j~
Marian Pearlman Nease, Commissioner
12/ When the two Houses of the 95th Congress were considering mine
safety and health legislation, there were not, as there sometimes is,
identical or closely similar bills reported out of committee in each
House. The House and Senate bills were in many respects quite different.
On the matter of walkaround pay, they were very different, for the bill
passed by the House had no walkaround pay provision. When these very
different bills were referred to a conference conunittee, the conferees
were faced with reconciling many important differences between the two
bills. The complexity of the task is indicated by the length and detail
of the 31-page report. It is therefore quite understandable that not
all conferees' agreements or understandings were discussed in the conference report, especially on a point that did not go to the heart of
the proposed legislation. The conference report itself stated that the
"principal differences between the Senate bill, the House [bill] and the
[conference bill] are noted below." Conf. Rep. at 37; 1977 Legis. Hist.
at 1315 (emphasis added). And inasmuch_as the House conferees largely
receded and agreed to the Senate bill over the House bill, it is quite
understandable that when Mr. Perkins introduced the conference bill to
the House he felt it necessary to make to the House a more detailed
presentation of the conferees' actions.

1806

Jestrab, Commissioner, dissenting:
In the Petition for Discretionary Review granted by Order
dated October 29, 1979 in Secretary of Labor, Mine Safety and
Health Administration (MSHA), on behalf of Arnold J. Sparks, Jr.,
Applicant v. Allied Chemical Corporation, Respondent, Docket
No. WEVA 79-148-D (September 27, 1979), now pending before the
Commission, the Petitioner, Allied Chemical Corporation argued
that that case and Kentland-Elkhorn Coal Corporation v. Secretary
of Labor, PIKE 78-339 (March 8, 1979), likewise pending before
the Commission, and this case contain a common question of law.
I think this is corr~ct.
Allied argued extensively in its petition
that based upon a reading of the statute and its legislative
history, the decision of Judge Merlin here was correct, and that
the decision of Judge Kennedy in Allied was wrong.
I disagree.
I dissent here for reasons set out in the Decision and Order of
Administrative Law Judge Kennedy in Allied Chemical Corporation
above.
For convenience of counsel in this case, the Commission's
administrative iaw judges, and the Bar the portion of Judge
Kennedy's opinion which I think relevant, follows:

At issue in this litigation is the extent
of miner's walkaround rights, i.e., the right
to accompany an inspector and to receive normal
compensation while doing so.
This right is
recognized in section 103(f), 30 U.S.C. §813(f),
of the Act, which provides that a representative
of the miners shall be given an opportunity to
accompany an inspector for the purpose of aiding
in the "inspection of any coal or other mine made
pursuant to [section 103(a)]." !:_/
Any such
representative of the miners who is also an employee of the operator "shall suffer no loss of
pay during the period of his participation in
the inspection." Respondent contends that there
are certain types of inspections to which the
right to compensation does not attach, in particular, spot inspections for extrahazardous conditions pursuant to the mandate of section 103(i).
~/

Section 103(f), 30 U.S.C.

§813(f), of the Act provides:

"Subject to regulations issued by the Secretary, a representative of the operator and a representative authorized by his
miners shall be given an opportunity to accompany the Secretary
or his authorized representative during the physical inspection
of any coal or other mine made pursuant to the provisions of
subsection (a), for the purpose of aiding such inspection and to
participate in pre- or post-inspection conferences held at the
mine.
Where there is no authorized miner representative, the
Secretary or his authorized representative shall consult with a
reasonable number of miners concerning matters of health and
safety in such mine.
Such representative of miners who is also
1807

The scope of the Secretary's mine inspection authority is delimited by section
103(a), 11 which directs "frequent" inspection
of all mines for four purposes:
(1) to obtain
information relating to health and safety conditions and the causes of accidents; (2) to
gather information relating to mandatory standards; (3) to determine whether imminent dangers
exist; and, (4) to determine compliance with
mandatory standards, citations, orders, or
decisions.
With respect to imminent dangers and
compliarice, the Secretary is directed to inspect
each mine "in its entirety at least" four times
per year for underground mines. and two times
per year for surface mines.
In addition to this
minimum requirement for complete inspections,
the Secretary is directed to establish guidelines for additional inspections based on his
experience under the Mine Act "and other health
and safety laws."
fn.

2 (continued)

an employee of the operator shall suffer no loss of pay during
the period of his participation in the inspection made under this
subsection.
To the extent that the Secretary or authorized
representative of the Secretary determines that more than one
representative from each party would further aid the inspection,
he can permit each party to have an equal number of such additional representatives.
However, only one such representative
of miners who is an employee of the operator shall be entitled
to suffer no loss of pay during the period of such participation
under the provisions of this subsection.
Compliance with this
subsection shall not be a jurisdictional prerequisite to the
enforcement of any provision of this Act."

11

Section 103(a), 30 U.S.C §813(a), of the Act reads in pertinent part:
"Authorized representatives of the Secretary or the Secretary
of Health, Education, and Welfare shall make frequent inspections
and investigations in coal or other mines each year for the purpose of (1) obtaining, utilizing, and disseminating information
relating to health and safety conditions, the causes of accidents,
and the causes of diseases and physical impairments originating
in such mines, (2) gathering information with respect to mandatory health or safety standards, (3) determining whether an
imminent danger exists, and (4) determining whether there is
compliance with the mandatory health or safety standards or with
any citation, order, or decision issued under this title or other
requirements of this Act.
In carrying out the requirements of
·
this subsection, no advance notice of an inspection shall be provided to any person, except that in carrying out the requirements
of clauses (1) and (2) .of this subsection, the Secretary of Health,
Education, and Welfare may give advance notice of inspections.
In carrying out the requirements of clauses (3) and (4) of this
1808

Thus, it is apparent that the substantive authority for carrying out inspections
for the purpose of obtaining information and
insuring compliance is to be found in section
103(a).
The regular compliance inspections
are to be carried out frequently, but, in no
event less than two or four times yearly.
In addition to the minimum requirements
for compliance inspections, two other subsections establish special procedures for
triggering inspections for compliance and information.
Section 103(g)(l) ii provides that
at the request of a representative of the
miners who has reasonable grounds to believe
that a violation or imminent danger exists an
immediate special inspection may be had.
Section 103(i) 'ii provides for "spot" inspections for methane accumulations in gassy
mines and for "other especially hazardous
conditions" on an accelerated schedule.
fn. 3 (continued)
subsection, the Secretary shall make inspections of each underground coal or other mine in its entirety at least four times
a year, and of each surface coal or other mine in its entirety
at least two times a year.
The Secretary shall develop guidelines for additional inspections of mines based on criteria
including, but not limited to, the hazards found in mines
subject to this Act, and his experience under this Act and other
health and safety laws."

ii

Section 103(g)(l), 30 U.S.C. §813(g)(l), of the Act reads in
pertinent part:

"Whenever a representative of the miners or a miner in the
case of a coal or other mine where there is no such representative has reasonable grounds to believe that a violation of this
Act or a mandatory health or safety standard exists, or an
imminent danger exists, such miner or representative shall have
a right to obtain an immediate ins~ection by giving notice to the
Secretary or his authorized representative of such violation or
danger."

'ii

Section 103(i), 30 U.S.C.

§813(i), of the Act reads:

"Whenever the Secretary finds that a coal or other mine
liberates excessive quantities of methane or other explosive
gases during its operations, or that a methane or other gas
ignition or explosion has occurred in such mine which resulted in
death or serious injury at any time during the previous five years,
or that there exists in such mine some other especially hazardous
condition, he shall provide a minimum of one spot inspection by his

1809

Respondent takes the position that the
compensation right under section 103(f) extends only to the minimum of four mandatory
inspections "of the mine in its entirety,"
and that any other or additional inspections
are without the coverage of the section.
Maintaining that these "regular" inspections
are the "only inspections made pursuant to
Section 103(a)" (Brief, p. 5), respondent
asserts that only a representative of miners
participating in such a "regular" inspection
is entitled to be paid.
Respondent claims
that since the inspection giving rise to
the instant complaint was made pursuant to
section 103(i), and since "there is no requirement in Section 103(i) that the operator pay a representative of miners for
participation in such a spot inspection"
(idJ, the miner Sparks is not entitled to
compensation.
The Secretary, on the other hand, takes
the position that the language of the compensation provision of section 103(f) clearly
and unambiguously encompasses all inspections carried out for the purposes enumerated
in the four clauses of th~ first sentence of
section 103(a).
Relying on the Interpretative
Bulletin of April 25, 1978, 43 F.R. 17546, the
Secretary maintains that the "inclusion of
a statutory minimum number of inspections at
fn. 5 (continued)
authorized representative of all or part of such mine during
every five working days at irregular intervals.
For purposes
of this subsection, 'liberation of excessive quantities of
methane or other explosive gases' shall mean liberation of more
than one million cubic feet of methane or other explosive
gases during a 24-hour period.
When the Secretary finds that
a coal or other mine liberates more than five hundred thousand
cubic feet of methane or other explosive gases during a 24hour period, he shall provide a minimum of one spot inspection
by his authorized representative of all or part of such mine
every 10 working days at irregular intervals.
When the Secretary finds that a coal or other mine liberates more than two
hundred thousand cubic feet of methane or other explosive gases
during a 24-hour period, he shall provide a minimum of one spot
inspection by his authorized representative of all or part of
such mine every 15 working days at irregular intervals."

1810

each mine is no more than an additional
requirement, clearly directed at the Secretary, which does not affect the participation
right."
43 F.R. at 17547.
Therefore, the
Secretary concludes that because they are
carried out for the purpose of obtaining
information or determining whether imminent
dangers, violations or especially hazardous
conditions exist, the inspections triggered
by sections 103(i) and (g)(l) "are clearly
conducted 'pursuant to' section 103(a)."
Id.
In support of its position, respondent
cites two previous decisions by administrative
law judges which concluded that operators are
not required to pay employees who accompany
MSHA inspectors on other than the "regular",
i.e., entire mine inspections.
Kentland-·
Elkhorn Coal Corporation v. Secretary of labor,
PIKE 78-339 (March 8, 1979), appeal pending;
Secretary of Labor v. Helen Mining Company,
PITT 79-11-P (April 11, 1979), appeal pending.
In Kentland-Elkhorn, an MSHA electrical
specialist conducted an inspection of the
operator's preparation plant.
At the time
of this inspection, another inspector was in
the process of carrying out one of the "r.=gular"
inspections of the mine in its entirety.
That
inspector was accompanied by a miner who was
paid.
The electrical specialist was also
accompanied by a representative of the miners,
and upon the operator's refusal to pay that
miner, a citation and subsequently a withdrawal.
order issued.
In a review proceeding, the
operator contended that section 103(f) only
grants miner representatives the right to participate in an inspection without suffering
loss of pay during a "regular" inspection of
the entire mine and since the inspection at
issue was a spot electrical inspection, it had
properly refused to pay the miner.
The administrative law judge agreed with these contentions and held that the right to participate without loss of pay is limited to "regular"
inspections of the entire mine.

1811

A similar conclusion was reached in
Helen Mining Company, supra, with respect
to a spot inspection required by section
103(i).
Since the miie involved in that
case was particularly gassy, it had to be
frequently inspected for possible accumulations of methane.
The inspector i~volved
had been in the process of making one of
the "regular" inspect ions of the m'ine in its
entirety during the previous 3 days, but he
interrupted this inspection so that he could
investigate areas where accumulations of
methane might exist in order to determine
whether those areas were adequately ventilated.· The inspector was informed that the
representative of the miners who accompanied
him on the methane inspection would not be
paid, whereupon a citation and subsequently
a withdrawal order issued.
At the hearing,
the operator contended that section 103(f)
only requires that the miner representative
who participates in an inspection of the
entire mine must be paid. ~/ Again, the
administrative law judge agreed with these
contentions and vacated the citation and
order.
Both these cases turned on the authority
ascribed to certain remarks made by Congressman Perkins, Chairman of the Committee on
Education and Labor.
These remarks were made
after the Conference Committee had made its
~/

The operator's argument proves too much, because if
accepted it would lead to the conclusion that the miner initially
requested must accompany the inspector during the whole of the
entire mine inspection.
Recognizing that in many cases such
complete inspections take a consider~ble amount of time, even
weeks or months, it is unrealistic to assume that one particular
miner would be assiined to accompany t~e inspector exclusively,
especially considering that no one miner possesses the expertise
to assist the inspector in investigating all the areas of a large
and complex mine.

1812

final report and 21 days after the Senate
had passed the bill. l/ In attempting
to clarify what he considered to be an
ambiguity in this aspect of the Conference
Report, he stated that:
Section 103(f) provides
that a miner's representative
* * * shall be given an opportunity to accompany the inspector during the physical inspection and pre- and post-inspection
conferences pursuant to the provisions of subsection (a).
Since
the conference report reference
is limited to the inspections conducted pursuant to section 103(a),
and not those pursuant to section
103(g)(l) or 103(i), the intention of the conference committee is
to assure that a representative of
the miners shall be entitled to
accompany the federal inspector,
including pre- and post-conferences,
at no loss of pay only during the
four regular inspections of each
underground mine in its entirety

* * *
Committee Print, LEGISLATIVE HISTORY OF
THE FEDERAL MINE SAFETY AND HEALTH ACT OF
1977, 95th Cong., 2d Sess (July 1978) at 1357
(hereinafter cited as~· Hist.)
7/ The Conference Committee voted to accept the Conference
Report on October 3, 1977 (~. Hist. at 1279), the Senate
vote to accept the Conference Report on October 6, 1977
(~. Hist. at 1347), and a Concurrent Resolution to effect
corrections was agreed to on October 17, 1979 [sic]
(~.
Hist. at 1351).
It was not until October 27, 1977, that
Congressman Perkins made his remarks to the House.
(~.
Hist. at 1354).
There is no evidence that Congressman Perkins'
gloss on section 103(f) was ever brought to the attention of
or approved by the Senate.

1813

This seemingly unequivocal statement
concerning the intended scope of section
103(f) was, however, followed by a comparison of the cognate provisions of the 1969
Act which indicates some possible confusion
on Congressman Perkins' part.
He recognized
that section 103(a) of the 1969 Act did not
include the provision directing the Secretary
to "develop guidelines for additional inspections of mines based on criteria including,
but not limited to, * * * his experience under
this act and other health and safety laws."
(Emphasis added.)
He then correctly pointed
out that the participation right section of
the 1969 Act,section 103(h), provided that a
representative of the miners may accompany an
inspector on "any" inspection, but that the
1969 Act did not have a compensation provision.
He then went on to state:
Since the conference report
does not refer to any inspection,
as did section 103(h) of the 1969
fact, but rather to an inspection
of any mine pursuant to subsec tion (a), it is the intent of the
committee to require an oppo.rtunity
to accompany the inspector at no
loss of pay only for the regular
inspections mandated by subsection
(a), and not for the additional
inspections otherwise required or
permitted by the Act. [Emphasis
added. ]
·
~-

Hist. at 1358.

Thus, a fair reading of the whole of
Congressman Perkins' statement concerning the
seeming ambiguity found in section 103(f)
indicates that his r~aL concern was that
the right to pay for exercise of the walkaround
right not be extended to the "additional inspections" permitted under the new section 103(a),
but would be limited to the "frequent inspections"
authorized and required by the first sentence of
that section.
Thus, it appears that when Congress
limited the right to pay to inspections "pursuant
to subsection (a)," it may have intended to
exclude from that right inspections made under

1814

guidelines issued by the Secretary calling
for "additional inspections,"..!_.~., inspections other than those mandated by the
statute.
In other words, there are two
categories of inspections, statutory section
103(a) inspections and nonstatutory Secretarial inspections.
Congress may well have
wished to protect the operators from an
unlimited expansion of the right to pay
based on. "additional inspections" authorized only by the Secretary and particularly
where they were for· the purpose of aiding
in the exercise of his responsibilities
under "other health and safety laws."
Indeed, the greater weight of the legislative history supports this interpretation.
First, it sbould be noted that the provision
at issue was included in the Senate version
of the bill and the Joint Explanatory Statement of the Conference Committee clearly indicates that "to encourage miner participation * * * one such representative of miners,
who is also an employee of the operator, [shall]
be paid by the operator for his participation
in the inspection and conferences.
The House
amendment did not contain these provisions. The
conference substitute conforms to the Senate
bill." Leg. ¥..ist. at 1323.
It is significant
to note that nowhere in the Conference committee statement is the pur~orted limitation on
the compensation right advanced by Congressman
Perkins discussed or alluded to.
In the Senate's consideration of the 1977
Act, miner participation in inspections was
recognized as an essential ingredient of a
workable safety plan.
Senator Javits, one of
the managers of the bill, explained the critical importance of the walkaround right as part
of a comprehensive scheme to improve both safety
and productivity in the mines:
First, greater miner participation in health and safety matters,
we believe, is essential in order to
increase miner awareness of the safety
and health problems in the mine, and
secondly, it is hardly to be expected
that a miner, who is riot in business
for himself, should do this if his
activities remain uncompensated.

1815

In addition, there is a general
responsibility on the operator of the
mine imposed by the bill to provide a
safe and healthful workplace, and the
presence of miners or a representative
of the miners accompanying the inspector
is an element of the expense of providing a safe and healthful workplace * * *·
But we cannot expect miners to engage
in the safety-related activities if they
are going to do without any compensation,
on their own time.
If miners are going
to accompany inspectors, they are going
to learn a lot about mine safety, and
that will be helpful to other employees
and to the mine operator.
In addition, if the worker is along
he knows a lot about the premises upon
which he works and, tPerefore, the inspection can be much mo~e thorough.
We
want to encourage that because we want to
avoid, not incur, accidents.
So paying
the worker his compensation while he makes
the rounds is entirely proper * * *·
We
think safe mines are more productive
mines.
So the operator who profits from
this production should share in its cost
as it bears directly upon the productivity
as well as the safety of the mine * * *·
It seems such a standard business practice that is involved here, and such an
element of excellent employee relations,
and such an assist to have a worker who
really knows the mine property to go
around with an inspector in terms of contributing to the health and safety of the
operation, that· I should think it would be
highly favored.
It seems to me almost
inconceivable that we could ask the individual to do that, as it were, in his
own time rather than as an element in the
operation of the whole enterprise.
~·

Hist. at 1054-1055.

Senator Williams, Chairman of the Committee
on Human Resources, also discussed the importance of the walkaround right in the context
of improving safety consciousness on the part
of both miners and management:

1816

It is the Committee's view that
such participation will enable miners
to understand the safety and health
requirements of the Act and will enhance miner safety and health awareness.
To encourage such miner participation it is the Committee's intention that the miner who participates in
such inspection and conferences be
fully compensated by the operator for
the time thus spent.
To provide for
other than full compensation would be
inconsistent with the purpose of the
Act and would unfairly penalize the miner
for assisting the inspector in performing his duties.
~·

Hist. at 616-617.

In lighi of the broad policy expressed in the
Act of protecting miners and making inspections
more effective, it is difficult to understand why
the isolated remarks of Congressman Perkins have
been acc~rded so much weight.
In contrast, similar
remarks by other members of the House and Senate
are conspicuous by their absence.
It would seem
that if Congress had intended by section 103(f)
to create two separate categories of sta~utory
walkaround rights, one compensable and one non-compensable,
there would have been at least some debate on this
departure from the general scheme of the Act. Otherwise, there exists an arguably invidious discrimination.
In any event, it is questionable whether resort
to legislative history has a place in the application of the statutory language in question.
T.V.A.
v. Hill, 437 U.S. 153, 184 n. 29 (1978).
On its
face:-Bection 103(f) is clear and unambiguous, and
therefore reliance on t6e explanatory comments of
a single Congressman appears unnecessary.
Schiaffo
v. Helstoski, 492 F.2d 413, 428 (3rd Cir. 1974).
It has been consistently held that as a matter
of statutory construction it is error to place
undue emphasis on a portion of the legislative
history where to do so sacrifices the object of
the legislation.
"Not even formal reports - much
less the language of a member of a committee - can
be resorted to for the purposes of construing a

1817

a statute contrary to its plain terms." ,
·Committee for Humane Legislation v.
Richardson, 414 F. Supp. 297, 308 (D.D.C.
1976), modified 540 F.2d 1141 (D.C. Cir.
1976); citing Pennsylvania Railroad Company v. International Coal Mine Company
~U.S. 184, 199 (1912); F.T.C. v.
Manager, Retail Credit Company, 515 F. 2d
988, 995 (D.C. Cir. 1975).
It must be
remembered that the proper function of
legislative history is to resolve ambiguity, not to create it.
United States
v. Missouri Pacific Railroad Company, 278
U.S. 269, 278 (1929); Montgomery Charter
Service v. W.M.A.T.A., 325 F.2d 230, 233
(D.C. Cir. 1963); Elm City Broadcasting
Corporation v. United States, 235 F.2d
811, 816 (D.C. Cir. 1956).
Itshould be noted that these sections
of the Mine Safety Act serve a broad remedial purpose, and as such should be given a
liberal construction, and any asserted
exceptions to those provisions should be
given a strict, narrow interpretation.
Phillips v. Interior Board of Mine Operations Appeals, 500 F.2d 772, 782 (D.C. Cir.
1974), cert. denied, 430 U.S. 938 (1975).
Finally, when a statutory interpretation
that promotes safety conflicts with one that
serves another purpose, the first must be
preferred.
District 6, UMWA v. IBMA, 562
F.2d 1260, 1265 (D.C. Cir. 1977)-.~Accordingly, whether based on an analysis
of the relevant legislative history or through
application of accepted canons of statutory
construction, I find that the reference in
section 103(f) to inspections "made pursuant
to subsection (a)" includes all inspections
made for the purposes enumerated in the four
clauses of the first sentence of that subsection,
and is not limited to the minimum number of
inspections of the mine in its entirety mandated by the third sentence of that subsection.

Law

Commissioner Lawson, dissenting:
Although I am not in disagreement with my colleague,
Commissioner Jestrab, my analysis of the case before us is
somewhat different from that set forth by Judge Kennedy in
Secretary of Labor et al v. Allied Chemical Corporation,
Docket No. WEVA 79-148-D.
I am therefore setting forth my
individual reasons for joining in the dissent from the views
of the majority herein.
My colleagues in the majority conclude that the right
to walkaround pay does not extend to all inspections made to
discover violations or imminent dangers.
Their holding is
inconsistent with both the language and the purpose of the
1977 Act, and rests upon a single statement in the legislative
history that, in the circumstances here, cannot be considered
authoritative.
I would hold that the right to walkaround
pay applies to all inspections made to discover violations
or imminent dangers and would accordingly reverse and remand
this ca~e for further proceedings.
The language of section 103(f) is straightforward.
It
gives miners' representatives the right to accompany the
inspector ''during the physical inspection of any ••. mine
made pursuant to the provisions 6f subsection (a)'' of
section 103~ and guarantees that the representative of
miners ''shail suffer no loss of pay during the period of his
participation •••• " Section 103(f) thus accords a right to
compensation coextensive
with the right to accompany. 1/
The majority's bifurcation of these rights is flatly
inconsistent with this statutory language.

!/ The only exception to this principle is of no consequence
here.
Section 103(f) contains an express limitation on
the number of miners' representatives entitled to walkaround pay when more than one miners' representative
accompanies an inspection party.

1819

The question is, then, how broad is the right to
accompany the inspector? Helen Mining maintained during
oral argument that the right to accompany does not extend to
all i.nspec t ions.
None of my colleagues accept this reading
of the statute, nor do I.
Like them, I do not believe that
Congress intended to narrow the broad right to accompany
granted by the 1969 Act.
The 1969 Act's walkaround provision
granted a right to accompany the inspector on all inspections.
The purpose of the 1977 Act was to promote rather than
weaken mine safety and health, and to encourage rather than
discourage miner participation in inspections.
The Senate
committee that drafted the walkaround provisions of the 1977
Act stated not only that the right to accompany in the 1977
Act is "based on that in the [1969] Coal Act" (S. Rep. at
28; 1977 Legis. Hist. 616)(reproduced at 28, infra), but
that the purpose of the 1977 Act was to establish "a
strengthened mine safety and health program." S . . Rep. at 13;
1977 Legis. Hist. at 601 (emphasis added). 2/ The phrase
"pursuant to the provisions of subsection (a)" should be
read in light of this indisputable congressional purpose.
Inasmuch as there can be no dispute that this was not intended
to limit the miner's right to accompany the inspector, it
cannot be read to limit the right to walkaround pay.
Other considerations buttress this reading of the Act.
Even if I were to consider the language of the 1977 Act
without reference to the 1969 Act, or to the exprassed
congressional intention to strengthen the mine safety laws,
I would not construe the phrase "pursuant to the provisions
of subsection (a)" as has Helen Mining.
First, the phrase
appears to be a simple cross-reference to the provision that
describes all inspections--section 103(a)--rather than a
limitation.
Second, even if considered as a limitation, the
inspection here is not excluded by that phrase.
The Secretary
argues that simply because a type of inspection is
specifically treated in another provision of the Act does
not mean that it is outside section 103(a). I agree.
Although the spot gas inspection in this case was required
to be conducted with a certain frequency by section 103(i),
it was conducted "pursuant to the provisions of subsection
(a)" since its purpose was to determine "whether an imminent
danger exists" and "whether there- is compliance with the
mandatory health or safety standards."

!I The legislative history relied on by my colleagues
confirms that no diminution of the right to accompany
was intended.
See 1977 Legis. Hist. at 1358, reproduced
in the majority decision at 9.

1820

This point is best illustrated by supposing that
section 103(i) did not exist at all.
In that case, if the
Secretary were to adopt a schedule of spot gas inspections
identical to that mandated by section 103(i), there would be
no question that the inspection fell within the provisions
of section 103(a).
Yet, because Congress decided instead to
enhance miner health and safety by statutorily mandating the
frequency of such inspections, the right to walkaround pay
is limited.
This is senseless.
Not only does this result
bear no relationship to the purpose for the inclusion of
section 103(i), it contravenes that purpose. Section 103(i)
covers not only gassy mines, which present great dangers of
fires and explosions and in which ventilation and methane
control are critical, but also mines in which there are
"some other especially hazardous conditions".
The majority
has thus discouraged miner participation in inspections of
those mines that are among the most dangerous to miner
health and safety.
Under the majority's holding, a miner
who requests a special inspection pursuant to section 103(g)
(1), would not be paid for participating in the inspection
to, fc~ example, personally show the inspector the condition
that he or she requested be inspected, or explain why the
miner believed the condition is dangerous.
My colleagues maintain that section 103 is ambiguous
and does not "clearly" support the Secretary's position.
I find it ~lain and unambiguous on its face and would
therefore deem it unnecessary to look at legislative history
as a guide to its meaning. lf I do so here only because the
majority relies almost entirely on a statement by Congressman
Perkins (supra) to support its position.
That some sections
of the 1977 Act use the phrase "any inspection" merely
reflects the different sources of the statutory language,±/
rather than ambiguity.
That the language of the 1969 Act was
not copied precisely, and that section 103(a) refers
spesifically and exclusively to only regular inspections, are
ambiguities only if one believes--which the majority apparently
does not--that Congress intended to accord miners fewer walkaround rights under the 1977 Act than under the 1969 Act.
When section 103 is read in historical context and in
consonance with the entire statute, these alleged ambiguities
disappear.

3/ TVA v. Hill, 437 U.S. 153, 184 n.29 (1978)
4/ Much ofsection 103 (f), including the phrase "under
subsection (a)" in the Senate bill, was derived from
29 U.S.C. §657(e), section 8 (e) of the Occupational
Safety and Health Act of 1979, 29 U.S.C. §651 ~ ~·
The last sentence of section 103(a) and the first
sentence of section 107(a) were derived from sections
103 (b) (1)-- and 104 (a) of the 1969 Act.
1821

The authoritative portions of the legislative history
of section 103(f) also support the Secretary's interpretation
of the walkaround pay right.
The Senate committee that
drafted the walkaround pay provisions of the 1977 Act stated
in its report the reasons for according the right to walkaround pay:
The right of miners and miners' representatives
to accompany inspectors.
Section 104(e) contains a provi~ion based
on that in the [1969] Coal Act, requiring that
representatives of the operator and miners be
permitted to accompany inspectors in order to
assist in conducting a full inspection.
It is
not intended, however, that the absence of such
participation vitiate any citations and penalties issued as a result of an inspection.
The
opportunity to participate in pre- or postinspection conferences has also been provided.
Presence of a reprnsentative of miners at opening
conference helps min~rs to know what the concerns
and focus of the inspector will be, and attendance
at closing conference will enable miners to be
fully apprised of the results of the inspection.
It is the Committee's view that such participation
will enable miners to understand the safety and
health requirements of the Act and will enhance
miner safety and health awareness.
To encourage
such miner participation it is the Committee's
intention that the ~iner who participates in such
inspection and conferences be fully compensated by
the operator for time thus spent.
To provide for
other than full compensation would be inconsistent
with the purpose of the Act and would unfairly
penalize the miner for assisting the inspector in
performing his duties.
The Committee also recognizes
that in some circumstances, the miners, the operator
or the inspector may benefit from the participation
of more thari one representative of miners in such
inspection or conferences, and this section authorizes
the inspector to permit additional representatives
to participate.

1822

S. Rep. at 28-29; 1977 Legis. Hist. at 616-617.
The
Senate report does not limit either the rights to accompany
or to walkaround pay.
Indeed, it states that the right to
accompany is 'ibased on that in the [1969] Coal Act", which,
as noted above, extended to all inspections.
It states a
legislative purpose applicable to all inspections and
nowhere evidences so much as a suggestion that the right to
walkaround pay is not coextensive with the right to accompany.
The conference committee's report summarized the Senate
provisions, and declared that its purpose was ''to
encourage miner participation".
The committee made only a
technical, non-substantive change in the first sentence of
section 103(f), and stated that "[t]he conference [bill]
conforms to the Senate bill." Conf. Rep. at 45; 1977 Legis.
Hist. at 1323. ii
b~ll's

These Senate and conference reports therefore provide
no support for the majority position.
In short, the Act
makes inseparable the right of miners to accompany inspectors
on walkaround and to receive pay.

ii The conference report states:
Both the Senate bill and the House amendment
contained provisions permitting miners' representatives to accompany inspectors on mine inspections.
The House amendment did so by adopting Section 103(h)
of the Coal Act.
The Senate bill permitted miners'
representatives to participate not only in the actual
inspection of the mine itself, but also in the preor post-inspection conferences held at the mine.
Under the House amendment this right was limited
to the actual inspection of the mine.
The Senate
bill required the Secretary to consult with a
reasonable number of miners if there was no authorized
representative of miners.
The House amendment did not
contain this protection for unorganized miners.
The
Senate bill permitted the Secretary's representative
to permit more than one miner representative to
participate in such inspection and conferences, and
further, to encourage miner participation,
provided that one such representative of miners, who
is also an employee of the operator, be paid by the
operator for his participation in the inspection and
conferences.
The House amendment did not contain
these provisions.
The conference substitute conforms to the
Senate bill.

1823

The majority, however, reaches beyond the Act and even
the Senate and conference reports.
It seizes upon a statement
made by Representative Perkins on the floor of the House and
construes the Act in a manner in consistent with both i t.s
language and purpose.
Assuming arguendo that Mr. Perkins' statement reflected
the intent of the conference committee, it does not follow
that those views are determinative here.
If the views of the
conference committee are presented to or are available to
both Houses before they vote to accept a conference bill,
such views would no doubt be of more significance than is
here the case.
The joint explanatory statement in the
conference report, or the oral presentation by the chief
conferee of each House, ordinarily provides each House with
an explanation of the conferees' agreement. !/ The members
of each House can therefore be informed of the reasons why
the final bill has been shaped in a certain way or resembles
a bill of one House.
It is primarily for this rea~on that
in the ordinary case the intention of the conferees can be
safely said to be a convincing guide to the intention of the
entire Congress.
This is not the ordinary case, however.
The conference
report did not mention the agreement later attested to by
Representative Perkins; to the contrary,
it conveyed the
distinct impression that the broad walkaround pay right
granted by the Senate bill was unchanged, for it stated that
the conference bill "conforms to the Senate bill. 11
Senator
Williams, the primary architect of the Senate bill and the
chief conferee for the Senate, did not mention the point
during his presentation of the conference bill to the Senate.
The conference bill itself could not plausibly be said to
have put the Senate on notice of the conferees' agreement
because the language of the conference bill unmistakably
grants a right to walkaround pay which is coextensive with
the right to accompany the inspector; the same is true of
the Senate report and the Senate bill.

6/See 2 U.S.C. §109c(a)(Senate rule), and House Rule
- XXVII(l)(c), requiring that conference bills be
accompanied by a joint explanatory statement that
is "sufficiently detailed and explicit to inform the
[House and Senate] as to the effect which the amendments or proposition contained in such report will
have upon the measure to which those amendments or
propositions relate."
See also, Jefferson's Manual
§542 at 276 (1977).
--

1824

Finally, and fatal to the majority's contention,
Representative Perkins' statement of the conference committee's
~ontrary understanding was made 21 days after the Senate
voted. ll Therefore, when the Senate voted to accept the
conference bill, there was no indication before the Senate,
nor would the Senate have had reason to suspect,
that the
conference bill, the conference report and the Senate report
were not reliable guides to the conference committee's
agreement.
The Senate could have only believed that the
conference bill meant what it said.
Although arguably the
vote of the House may have reflected the view of the conference
committee, the same cannot be said of the vote of the Senate.
It is a basic principle that the content of the law
must depend upon the intent of both Houses, not of just
one.
Department of the Air Force v. Rose, 425 U.S. 352,
366-368 (1976), quoting Vaughn v. Rosen, 523 F.2d 1136,
1142-1143 (D.C. Cir. 1975).
Cf.
K. Davis, Administrative
Law Treatise §3A.31 at 175 (1970 Supp. to 1st ed.).
In this
case, to follow the conferees' interpretation would violate
this principle, for the Senate cannot be said to have been
aware of or suspect, let alone assent to, the conferees'
interpretation.
What is equally paradoxical, however, is
that not to follow the conference committee's view may
perhaps fail to give effect to the House's intention.
Congressional intent can best be determined, however,
by looking to the stated purpose of the walkaround pay right
as expressed in bills and documents th~t were available to
both Houses before they voted, and most importantly, the
language of the statute that the entire Congress passed.
ff. Department of the Air Force v. Rose, 425 U.S. at 365-367;
Jordan v. Department of Justice, 591 F.2d 753, 768 (D.C. Cir.
1978)(en bane); Vaughn v. Rosen, 523 F.2d at 1142-1143;
Hawkes v. IRS, 467 F.2d 787, 794, 796-797 (6th Cir. 1972);
Getman v. NLRB, 450 F.2d 670, 673 n.8 (D.C. Cir. 1971).
See
also March~United States, 506 F.2d 1306, 1314 & n.33
(D.C. Cir. 1974).

ll These remarks were made on October 27, 1977; the Senate
had voted to accept the Conference Report on October 6,
1977.
1977 Legis. Hist. at 1347, 1354.

1825

The right to walkaround pay is clearly expressed in
the Senate report and the conference report.
Congress
insisted upon miners' participation in inspections, in
order that safety and health hazards be exposed, brought
to the attention of the Secretary and.eliminated promptly.
This would also aid the inspector and result in a valuable
reciprrical benefit to the miners, who would thereby lea~n
more about health, safety and mine hazards.
Assuring that
miners' representatives are paid during all inspections
serves these purposes.
In so obsetving, I give w~ight to
the S•cretary's opinion that his inspectors wtll be aided
by the miners' participation in these inspections.
Most importantly, section 103(f) is simply not
susceptible to the construction urg·ed by t.he operators.
As noted, the language of the statute clearly makes the
right to walkaround pay coextensive with the right to
accompany the inspector, and it is impossible to hold that
Congress intended to deny miners the right to accompany the
inspector.
I therefore dissent.

A--:: E. Lawson, Commissioner

1826

FEDERAL MIN~ SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 21, 1979
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket Nos. BARB 77-266-P
BARB 76X465-P

JIM WALTER RESOURCES, INC., and
COWIN AND COMPANY
DECISION
These cases arise under the Federal Coal Mine Health and Safety Act
of 1969, 30 U.S.C. §801 et~ (1976) (amended 1977) _[1969 Act]. The
administrative law judge vacated a notice of violation and dismissed
penalty assessment petitions. We· granted the 5L~retary's petition for
discretionary review.
On June 9, 1975, an accident occurred in the production shaft at
Jim Walter Resources' Brookwood No. 4 Mine. Cowin and Company, an
independent contractor, was sinking the shaft. One of the tugger ropes
broke which was operating a clamshell used in excavation. Over 1,000
feet of wire rope fell, striking and killing a Cowin employee who was
working at the shaft bottom.
A notice of violation was issued to Jim Walters by an inspector of
the Mining Enforcement Safety Administration (MESA). The notice alleged
a violation of 30 CFR §77.1903(b) and described the allegedly violative
condition or practice as follows:
The American National Standards Institute "Specifications for
the use of wire ropes for mines" Mll.1-1960 was not used as
a guide in the use, installation and maint. of wire ropes
used for hoisting at the three shafts under construction at
the No. 4 mine.
The notice was terminated after the condition had been abated. On
August 2, 1976, MESA filed a petition for assessment of civil penalty
pursuant to section 109(c) of the 1969 Act, alleging that Cowin and
Company, as statutory agent of Jim Walter Resources, "knowingly authorized,
ordered· o.r carried out" a violation of the mandatory safety standards
set forth in 30 CFR §77.1903(b). On July 13, 1977, MESA filed a petition
for assessment of civil penalty against Jim Walter Resources under
section 109(a) of the 1969 Act.

79-11-13
1827

The administrative law judge disposed of the cases on the ground
that the notice of violation was not sufficiently specific on its face
to satisfy the requirements of section 104(e) of the 1969 Act~ l./ We
reverse and remand.
The judge concluded that any notice charging a violation of
30 CFR §77.1903(b) should set out "the specific ANSI standard allegedly
violated, as well as the circumstances which led MSHA (MESA) to believe
· compliance was not being achieved so that an adequate defense can be
made." He emphasized that this was particularly true in a civil penalty
case filed under section 109(c), where a respondent is charged with a
knowing violation.
In holding that the lack of specificity was fatally defective to
the notice, the judge relied in partdon Armco Steel Corp., 8 IBMA 88,
1977-78
OSHD CCR ,[22,089 (1977), aff'd on teconsidetatfon, 8 IBMA 245,
1978 OSHD CCR ,[22,550. In that decision the Interior Board of Mine
Operations Appeals (Board) held that section 104(e) of the 1969 Act
required each notice and order to contain a specific written description
of the pertinent conditions or practices. A withdrawal order in that
case was vacated for failing to adequately describe the conditions which
allegedly constituted an imminent danger. The Board refused to look
beyond the "four corners" of the withdrawal order and held that they
could not consider any other written or oral communication of the
description concerning the hazardous conditions in determining whether
the requirements of section 104(e) had been met. Armco, supra,
8 IBMA 88 at 96;· 8 IBMA 245 at 252. Although the judge iri Armco had
ruled that MESA's failure to meet the requirements of section 104(e)
could be treated as a technical defect since the operator had suffered
no prejudice as a result of the nonspecificity, the Board reversed this
ruling and held that a lack of prejudice was not dispositive of the
issue. The Board emphasized that the specificity standards of section
104(e) were also applicable to the requirements of section 107 of the
Act. Section 107(b) requires that a copy of any notice or order be
mailed immediately to a representative of the miners and state mine
officials. Section 107(a) requires that the miners be notified
immediately by posting a copy of the notice or order on the mine
bulletin board.

l./

Section 104(e) provided in part:
Notices and orders issued pursuant to this section shall
contain a detailed description of the conditions or
practices which cause and constitute an imminent danger
or a violation of any mandatory health or safety
standard ••••

1828

Returning to the facts before us in the instant case, we hold that
even if the notice itself was insufficiently specific, ~/ this defect
alone would not render the notice invalid.
The primary reasons compelling the statutory mandate of specificity
is for the purpose of enabling the operator to be properly advised so
that corrections can be made to insure safety and to allow adequate
preparations for any potential hearing on the matter. We find that these
purposes of section 104(e) have been satisfied here. The operators do not
claim any difficulty in being able to identify and thereby abate the
allegedly violative condition. Nor does it appear that either Jim Walter
or Cowin was deprived of notice sufficient to enable them to defend at
hearing. They did not request more sp~cif ic notice of the alleged
violations in prehearing motions, nor did they request a continuance
when evidence regarding alleged noncompliance with specific ANSI standards
was introduced at the hearing. Instead, they defended on the merits.
The operators did not claim prejudice in preparing a defense until the
post-hearing brief where the claim appears in a perfunctory footnote.
Although the judge concluded that MESA's failure to cite the specific
ANSI standard deprived the respondent of reasonable notice.as to the
violation charged, his analysis was confined to the "four corners" of
the notice as required by Armco. The judge noted that MESA could have
easily modified the notice to include the particular ANSI standards
involved. The judge further noted that the June 9, 1975, accident
report prepared by the same MESA inspector who issued the subject notice
of violation,
included therein a specific reference to an ANSI recommendation pertaining to the minimum ratio of drum or sheave diameter to the rope diameter and a finding that the ratios in
use were one-third less than the recommended minimum.
[Dec. at p. 36.]
The accident report, which was received by the operators long before the
hearing, also notes excessive wear on the wire rope. These two conditions described in the accident report compose the essential elements of
the testimony at the hearing regarding alleged non-compliance with ANSI
standards. We read the notice of violation in conjunction with the
accident report, and conclude that the operators were not prejudiced in
preparing their defense. Therefore, any lack of specificity on the face
of the notice does not affect its validity.
!:_/

The Secretary appears to argue that the notice was sufficiently
specific because it alleged that the ANSI standards were not
used~ a guide.
30 CFR §77.1903(b) states that the ANSI standard
"shall be used as guide in the use, selection, installation, and
maintenance of wire ropes used for hoisting." The judge did not
accept the Secretary's argument. Because of our holding today,
we find it unnecessary to pass upon this point.

1829

We believe the notification requirements of section 107 should play
little, if any, role in interpreting the minimum standards mandated by
section 104(e). The objective of healthful and safe mines may be advanced
when miners, their representatives, and state mine officials are fully
informed of mine conditions by notices and orders utilizing specific
written descriptions of the pertinent conditions or practices. However,
an overly restrictive interpretation of section 104(e) will invalidate
notices and orders where no prejudice has resulted to the mine op.erator.
Because this will, on balance, hinder rather than promote mine safety
and health, we decline to follow the Board's approach in Armco.
We accordingly reverse and remand this case for further proceedings.
In so doing we note that while numerous standards and regulations have
been promulgated in implementation of the 1969 Act, a civil penalty
sanction is authorized under section 109(a) only for a violation of a
mandatory standard or other provisions of the Act. In addition to the
the other issues raised, in remanding we instruct the judge to address
.the threshhold question of whether 30 CFR §77.1903(b) is a mandatory
safety standard for which a civil penalty may.be assessed or whether the
regulation is merely advisory.

Jeome R. Waldie, Chairman

A. E. Lawson, Commissioner

~R&n10m'4i
-~
Marian Pea~man N°Oase, Commissioner

1830

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 30, 1979
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. MORG 79-26-P

v.
COALTRAIN CORPORATION
DECISION

On November 22, 1978, the Secretary of Labor filed a petition for
assessment of civil penalty against Coaltrain Corporation seeking penalties totaling $625 for seven alleged violations of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c.A. §801 et~· (1978). On
December 11, the president of Coaltrain, a strip mine operator with five
employees, answered pro se, denying the alleged violations and requesting a hearing. On May 1, 1979, the administrative law judge issued a
notice of hearing and pretrial order which set forth extensive pre-.
hearing requirements. Initial responses to the pretrial order were
timely filed on May 25 by Coaltrain and the Secretary. In its response,
Coaltrain set forth its version of the facts and circumstances concerning each alleged violation, as requested by the pretrial order, and
again requested a hearing. On June 15, the Secretary timely responded
to the second portion of the pretrial order, listing his intended hearing witnesses and exhibits. Coaltrain did not respond to the second
portion of the order.
On June 20 the judge -™ sponte ent_ered a
default decision against Coaltrain for failing to "fully respond to
the pretrial order ••• or to show cause why such failure should be
excused." 1/ The judge ordered Coaltrain to pay a penalty of $625.
On July 20, we directed review -™ sponte.
We reverse. The record contains no indication that this small, pro
se operator was not acting in good faith in attempting to comply with
the pretrial requirements by setting forth its position on each of the

1/ The judge did not conduct a show cause proceeding, pursuant to
interim procedural rule 26 prior to entering the default. Rather, he
apparently acted upon a statement in the pretrial order that "except for
good cause shown -in advance thereof, any failure to comply in full and
on time with the provisions of this order shall be deemed cause for the
issuance of an order of dismissal or default."

79-11-20
1831

seven alleged violations in this relatively uncomplicated penalty case.
In the circumstances of this case, we find that Coaltrain substantially
complied with the pretrial order and that the judge erred in defaulting
the operator. 1:../

e

Accordingly, the judge's decision is reversed and the case is
remanded for further proceedings.
~
~
.

Jer me R. Waldie, Chairman

~'!J

c

t?c ~ .~~·~

1/

\1 A. E. Lawson, Commissioner

\_,\}_~~UUA \l,~~1~\D.,l\ 1\\&~
~rian

Jj

Pearlman Nease, Commissioner

The Secretary, who did not move before the judge to default the
operator, took essentially this position in his brief to the Commission
on review.

1832

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 30, 1979

KENTLAND-ELKHORN COAL
CORPORATION,
.v.

Docket No. PIKE 78-399

SECRETARY OF LABOR~
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
and
UNITED MINE WORKERS OF AMERICA

DECISION
The question here is whether a mine operator must pay a miners'
representative for the time he spends accompanying a mine inspector
during a special electrical inspection of a mine. Administrative Law
Judge Lasher answered that question in the negative. We affirm.
On May 23, 1978, Vernon Hardin, an inspector from the Department of
Labor's Mine Safety and Health Administration, began a specialized
electrical inspection of a coal mine and preparation plant operated by
Kentland-Elkhorn Coal Corporation. The purpose of the inspection, which
lasted at least 21 days, was to make a "complete electrical examination
of the ••• mine and preparation plant." The inspector used equipment
such as voltmeters and ohmmeters for testing electrical circuits. By
coincidence, the electrical inspection took place when another inspector
was making a "regular inspection", i.e., one of the four inspections of
an entire mine that the third sentence of section 103(a) of the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. §801 et~· ["the 1977
Act"] requires the Secretary to conduct every year. Judge Lasher found,
and it is not disputed, that the specialized electrical inspection was
not conducted as a part of the regular inspection, and that the regular
inspection was conducted independently by the other inspector.

79-11-17
1833

On May 23 and 24, 1978, Douglas Blackburn, a miner employed by
Kentland-Elkhorn accompanied inspector Hardin during the electrical
inspection as the miners' representative. Before the inspection began,
Kentland-Elkhorn officials informed Hardin that Blackburn would not be
paid for the time he spent accompanying Hardin. Blackburn was not paid,
and on June 20, 1978, Hardin issued to Kentland-Elkhorn a citation under
section 104(a) of the 1977 Act alleging a violation of section 103(f).
The alleged violation was not abated by the time fixed in the citation,
and, on June 23, 1978, Hardin issued a withdrawal order under section
104(b). The order, which did not require the withdrawal of miners from
mining operations, was terminated 20 minutes after its issuance, after
Kentland-Elkhorn officials paid Blackburn for his time.
Kentland-Elkhorn then sought Commission review of the citation and
withdrawal order, and a hearing was held before Judge Lasher. KentlandElkhorn argued to Judge Lasher that the right to "walkaround pay"
granted by section 103(f) is confined to regular inspections, and cited
the language and the legislative history of section 103(f) to support
its argument. The Judge concurred in this view, and vacated the citation
and withdrawal order. The Secretary filed a petition for discretionary
review, which we granted on April 11, 1979. On July 31, 1979, we heard
oral argument in this case and in Helen Mining Co., No. PITT 79-11-P, ·
decided on November 21, 19 79.
In Helen Mining, we decided a question similar to this one. We
found that section 103(f) of the 1977 Act is ambiguous and did not
clearly point to a solution to the problem raised there. We examined
the portion of the legislative history upon which Kentland-Elkhorn
relies here--a statement by Representative Perkins to the House of
Representatives stating the intention of .the conference committee to
limit the right to walkaround pay to regular inspections--and found it
dispositive of the question there. We arrive at the same conclusion
here. As in Helen Mining, the words of the statute standing alone do
not clearly support the position of any party, and we believe that the
intention of Congress to limit walkaround pay to regular inspections was
most clearly evidenced by Mr. Perkins' statement.
Accordingly, the _judge's decision is affirmed.

Je

me R. Waldie, Chairman
<

Richard V. Backley, Connnissioner

-~ullA ~ (\ \~l\\Q I,,\ \y (U_Q

Marian Pearlman Nease, Commissioner

1834

Commissioner Jestrab, dissenting:
I join my colleague, Commissioner Lawson, in 'dissenting from
the majority opinion. There is no inspection
in the 1977 Act. The statutory authority for
section 103(a). Section 103(f) expressly
walkaround pay. A fortiori, my dissent ·
PITT 79-11-P, is applicable here.

Commissioner Lawson, dissenting:
In Helen Mining Company, No.
, the majority denied
walkaround pay "during a 'spot' inspectio·n e ired by section 103(i) 11
of the 1977 Act. In the present decision t e majority, without deter-.
mining the statutory authorization for the e ectrical inspection, appears to be extending its holding in Helen and to deny walkaround pay
for all inspections except so-called "regular inspections."
For the reasons stated in my dissent in Helen Mining, I find
section 103(f) of the Act to be clear and unambiguous in mandating
walkaround pay for all inspections made pursuant to section 103(a)
without regard to their frequency. This inspection is authorized
by section 103(a) and a miner accompanying the inspector is therefore entitled to walkaround pay.
I therefore dissent.

A. E. Lawson, Commissioner

1835

ADMINISTRATIVE LAW JUDGE DECISIONS
NOVEMBER 1 - 30, 1979

FEDERAL MINE SAFETY AND HEALTH REVIEW COIVIMISSION
.

OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
.Petitioner

Docket Nos.

Assessment Control Nos •

PIKE 79-42-P
15-14315-02012V
Stone No. 7 Mine

v.

PIKE 79-43-P
15-04316-:02013V
Stone No. 8 Mine

EASTERN COAL CORPORATION,
Respondent

DECISION APPROVING SETTLEMENT
Counsel for the Mine Safety and Health Administration filed on
October 22, 1979, in the above-entitled proceeding motions for approval
of settlements. Under the settlement agreement reached by the parties
in Docket No. PIKE 79-42-P, respondent has agreed to pay civil penalties
totaling $30,000 instead of the penalties totaling $77,000 proposed by
the Assessment Office. Under the settlement agreement reached by the
parties in Docket No. PIKE 79-43-P, respondent has agreed to pay a civil
penalty of $3,000 instead of the penalty of $10,000 proposed by the
Assessment Office. The Assessment Office arrived at its proposed Penalties
.in both dockets by waiving the formula provided for in 30 CFR 100.3 and
making findings with respect to the six criteria set forth in Section llO(i)
of the Federal Mine Safety and Health Act of 1977. All of the nine violations involved in this proceeding are based on orders of withdrawal written
under the unwarrantable failure provisions of Section 104(c)(2) of the
Federal Coal Mine Health and Safety Act of 1969. The Assessment Office
determined that exorbitant penalties of $10,000 should be assessed for
eight of the alleged violations and and.that a penalty of $7,000 should
be ·assessed for the ninth alleg~d violation. As will hereinafter be shown,
respondent's agreement to pay a total of $33,000 in both dockets instead
of the $87,000 proposed by the Assessment Office is an appropriate settlement which should be approved.
General findings with respect to four of the six criteria can be made
and those findings will be considered to be applicable for.determining
penalties with respect to all nine of the alleged violations. The remaining two.criteria, namely, the negligence and gravity associated with the
alleged violations, should be specifically considered with respect to each
alleged violation. Respondent demonstrated a good faith effort to achieve
rapid compliance with respect to all of the orders of withdrawal bedause
the violations cited in the nine orders were abated on the same day the
orders were written with respect to seven orders and the violations cited
in the remaining.,-two orders were abated by the next day after the orders
were written. The computer printouts accompanying the motions for approval
of settlement show that respondent is controlled by the Pittston Company.
On the basis of that information, I find that respondent is a large operator

1837

MSHA v. Eastern, Docket Nos. PIKE 79-42-P, ~al.
and that penalties should be assessed in an upper range of magnitude
insofar as they are based on the criterion of the size of respondent's
business. Since there are no data in the file showing otherwise, I find
that payment of penalties will not cause resp1..adent to discontinue in
business, The computer printouts show that respondent has a significant
history of previous violations and that criterion was taken into consideration by the parties in arriving at the large penalties which respondent
has agreed to pay in settling the two cases involved in this proceeding.
Docket No. PIKE 79-42-P
Order No. 1 RHH (6-28) dated August 19, 1976, cited respondent for a
violation of Section 75.400 because oil, grease, loose coal, and coal dust
had been allowed to accumulate on the continuous-mining machine. The
Assessment Office proposed that a penalty of $10;000 be assessed for this
alleged violation of Section 75.400. In order for a penalty of $10,000
to be warranted, the evidence would have to show that larger accumulations
than the ones described in the order existed and there would have to be
an indication that a very hazardous ignition source existed, such as a
bare wire. Additionally, the presence of methane should be shown. Finally,
in orde~ to prove that a violation of Section 75.400 existed, the inspector's
testimony would have to satisfy the tests established by the former Board
of Mine Operations Appeals in Old Ben Coal Co., 8 IBMA 98 (1977), namely,
that the accumlations had existed for an unreasonable period of time and
that the operator had failed to clean them up within a reasonable time
after becoming aware of the existence of the accumulations or after the
operator should have become aware of them if the operator had been duly
diligent in inspecting its equipment. The fact that the parties agreed
to settle the issues raised with respect to this alleged violation of
Section 75.400 is a fair indication that the inspector would not have
been able.to show the existence of all the serious factors required to
sustain the assessment of a maximum penalty of $10,000. Respondent's
agreement to pay a penalty of $3,000 for accumulations of combustible
materials on the continuous-mining machine is a reasonable amount to pay
for the violation of Section 75.400 alleged in Order No; 1 RHH.
Order No. 3 Rllli (6-50) dated August 23, 1976, cited a violation of
Section 75.518 because the fuse for a water pump had been bridged over
with a piece of copper wire with the result that the pump was not prov:ided with short circuit or overload protection. The Assessment Office
proposed that a penalty of $10,000 be assessed for this alleged violation
of Section 75.518. I have always looked upon the bridging of fuses as
being a matter of gross negligence because the person who bridges a fuse
knows that he is destroying the protection against shock and fires which
a fuse is designed to provide, The gravity of the violation, however, ·
depends on whether an actual shock hazard existed at the time the order
was written and on the likelihood that a fire would hav~ occurred. In
view of the fact that the order shows only potential hazards, the degree
of gravity associated with the alleged violation is not so great as to

1838

MSHA v. Eastern, Docket Nos. PIKE 79-42-P, ~ ~·
warrant assessment of a maximum penalty. Therefore, I find that respondent's agreement to pay a penalty of $5,000 is reasonable and should be
approved.
Order Nq. 1 CGW (6-55) dated August 19, 1976, cited respondent for a
violation of Section 75.400 because loose coal, coal dust, grease, and oil
had been allowed to accumulate on a continuous-mining machine. The Assessment Office proposed that a penalty of $10,000 be assessed for this violation of Section 75.400. Order No. 1 RHH, supra, alleged the occurrence
of an identical violation in a different section of the mine at the same
· time on the same day as the instant order was written. The observations
made with respect t"o the violation of Section 75.400 cited in Order No. 1
RHH are equally applicable to the violation cited in the instant order.
There is no explanation in the motion for approval of settlement for the
fact that respondent has agreed to pay only $2,000 in settlement of the
violation of Section 75.400 alleged in the instant order, but agreed to
pay $3,000 for settlement of the violation of Section 75.400 alleged in
Order No. 1 RHH. The conditions which existed in one section of the mine
probably were more hazardous than those which existed in the other section
and I am concluding, in the absence of any information to the contrary,
that the inspector who wrote the prio~ order would have been able to show
greater negligence or gravity, or both, than the inspector who wrote the
instant order. In any event, I would not normally assess more than $2,000
for an alleged violation of Section 75.400 when the accumulations were
cited on a single piece of mining equipment. Therefore, I find that
respondent's agreement to pay a penalty of $2,000 for having a dirty mining
machine is reasonable and should be accepted.·
Order No. 2 CGW (6-57) was written on August 19, 1976, and cited
respondent for a violation of Section 75.400 because loose coal, coal dust,
grease, and oil were allowed to accumulate .on a roof-bolting machine.
The accumulations here involved are alleged to have occurred on the same
day and in the same section as the accumulations which were cited on the
continuous-mining machine in Order No. 1 CGW, supra. The existence of
accumulations on two different pieces of equipment in the same section of
the mine on the same day adds to the hazards to which respondent's miners
would have been exposed. Nevertheless, in the absence of any showing of
actual ignition hazards and the possibility that the inspector would not
have been able at a hearing to prove the elements constituting a violation
of Section 75.400 as they were set forth by the. former Board in the lli ~
case, supra, I find that respondent's agreement to pay a penalty of $2,000
for this alleged violation of Section 75.400 is reasonable and should be
approved. It should be noted that when Order No. 2 CGW was written, it
also alleged the occurrence of other violations, but the order was subsequently modified by the inspector to allege a violation of only Section 75.400. Consequently, there is no need for me to consider in this
case the other· violations which were originally cited by the inspector.

1839

MSHA v. Eastern, Docket Nos. PIKE 79-42-P, ~ !.!.·
Order No. 1 FIJ (6-92) dated October 12, 1976, cited respondent for
a violation of Section 75.200 because the roof-control plan was not
being complied with in that the operator of the continuous-mining machine
had advanced 4 feet inby permanent support and because the pillar was being split from both the side and the end. The Assessment Office proposed
that a penalty of $10,000 be assessed for this alleged violation of
Section 75.200. Violations of the roof-control plan are generally the
most hazardous of all violations because roof falls kill and injure more
miners than any other single occurrence in underground mines. I am
willing to accept respondent's agreement to pay a penalty of $4,000 in
this instance in the absence of any facts showing that there were broken
places in the roof or other signs indicating that the roof was in innnediate
danger of falling.
Order NQ. 2 FIJ (6-94) dated October 12, 1976, cited respondent for
a violation of Section 75.601 because the fuse for the hoist at the loading ramp had been bridged over with wire. The conunents made with respect
to Order No. 3 RHH, supra, apply to the violation of Section 75.601 all~ged
in the instant order. Respondent has agreed to pay $5,000 for this alleged
violation in lieu of the penalty of $10,000 proposed by the Assessment
Office. In both instances, respondent has agreed to pay a penalty of
$5,000 which should be approved on the basis of the conunents which have
already been made in considering Order No. 3 RHH above.
Order No. 3 FIJ (6-96) dated October ~2, i976,· cited respondent for a
violation of Section 75.701-3 because the roof-bolting machine had not been
provided with a frame ground in that the frame ground wire was disconnected
in two poorly made temporary splices and was disconnected in the cable
reel. The primary hazard to which miners are exposed by the nonexistence
of a frame ground is electrocution. The Assessment Office proposed that
a penalty of· $10,000 be assessed for this alleged violation. There are ..·
no facts in the file which show that the·floor in the vicinity of the
roof-bolting machine was damp or that there were bare wires which would
almost certainly have exposed the miners to electrocution. In the absence
of specific facts showing that the alleged violation was extremely grave,
I find that respondent's agreement to pay a penalty of $4,000, instead
of the penalty of $10,000 proposed by the Assessment Office, should be
approved.
Order No. 1 FIJ (6-112) dated October 27, 1976, cited .respondent for
a violation of Section 75.301 because a volume of only 6,375 cubic feet
of air per minute was reaching the last open crosscut instead of the minimum volume of 9,000 cubic feet per minute required by Section 75.301. The
Assessment Office proposed that a penalty of $7,000 be assessed for thi~
alleged violation. The fact that respondent was providing over· 2/3 of the
required volume of air would not have made the circumstances associated
with this violation serious enough and would not have involved enough
negligence, to warrant a proposed penalty of $7,000 unl~ss there had been
in existence a combustible concentration of methane. In the absence of

1840

MSHA v. Eastern, Docket Nos. PIKE 79-42-P, ~ .!!_.
any factors showing that the violation was unusually hazardous, respondent's agreement to pay a penalty of $5,000, instead of the $7,000 proposed
by the Assessment Office, is reasonable and should be approved.
Docket No. PIKE 79-43-P
Order No. 1 FIJ (7-31) dated May 2, 1977, cited respondent for a
violation of Section 75.200 because respondent was not complying with
the provisions of its roof control plan.in that roadway posts were not
being set, the proper sequence of mining was not being followed, and
reflectorized devices were not being used to warn miners of the existence
of unsupported roof. The conunents which have been made above in.considering Order No. 1 FIJ (6-92) in Docket No. PIKE 79-42-P are applicable
to the instant order. The Assessment Office proposed that a penalty of
$10,000 be assessed for this violation. The fact that the operator of the
continuous-mining machine had advanced 4 feet inby permanent support makes
. the.violation of Section 75.200 alleged in Order No. 1 FIJ (6-92) more
serious than the violation of Section 75.200 alleged in the instant orde·r
and justifies respondent's agreement to pay $3,000 for the violation of
Section 75.200 alleged in the instant order in lieu of the payment of
$4,000 agreed upon with respect to the violation of Section 75.200 alleged
in Order No. 1 FIJ (6-92), supra. Therefore, respondent's agreement to
pay a penalty of $3,000 should be approved.
WHEREFORE, it is ordered:
(A) For the reasons hereinbefore given, the motion for approval of
settlement is granted and the settlement agreement is approved.
(B) Pu~suant to the settlement agreement, Eastern Coal Corporation,
shall, within 30 days from the date of thjs decision, pay civil penalties
totaling $33,000 which are allocated to the respective alleged violations
as follows:

Docket No. PIKE 79-42-P

................. $ 3,000.00
................ 5,ooo.oo
................ 2,000.00
................ 2,000.00
............... 4,000.00
............... 5,000.00
............. 4_,ooo.oo.
.............. 5 000.00
.................................... $ 30,000.00

Order No. 1 RHH (6-28) 8/19/76 § 75.400
Order. No. 3 RHH (6-50) 8/23/76 § 75.518
Order No. 1 CGW (6-55) 8/19/76 § 75.400
Order No. 2 CGW (6-57) 8/19/76 § 75.400
Order No. 1 FIJ (6-92) 10/12/76 § 75.200
Order No. 2 Fij (6-94) 10/12/76 § 75.601
Order No. 3 FIJ (6-96) 10/12/76 § 75.701-3
Order No. 1 FIJ (6-112) 10/27 /76 § 75.301
Total Settlement Penalties in Docket No.
PIKE 79-42-P

1841

.

2

MSHA v. Eastern, Docket Nos. PIKE 79-42-P, ~ !!.!,.
Docket No. PIKE 79-43-P
Order No. 1 FIJ (7-31) 5/2/77 § 75.200 ................. $ 3.ooo.oo
Total Settlement Penalties in Docket
No. PIKE 79-43-P .•..........•..............•........

3,000.00

Total Settlement Penalties in This Proceeding •••••••• $ 33,000.00

~e~·e;J~b

Administratiye Law Judge

Distribution:
Darryl A. Stewart, Attorney, Office of the Solicitor, U.S. Department
of Labor, Room 280, U.S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Gary W. Callahan, Esq., Attorney for Eastern Coal Corporation,
Lebanon, VA 24266 (Certified Mail)

1842

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
'015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding
Docket No. BARB 79-301-P
A.O. No. 15-10364-03002

v.
Preparation Plant
GOLDEN R COAL COMPANY,
Respondent

...

DECISION
Appearances:

George Drumming, Jr., Attorney, U.S. Department of
Labor, Office of the Regional Solicitor, Nashville,
Tennessee, for the petitioner;
Byron W. Terry, Safety Director, Seymour, Indiana,
for the respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a proposal for assessment of civil penalty filed by the petitioner pursuant to section llO(a) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 820(a), on
March 6,. 1979, charging the respondent with one alleged violation of
the provisions of 30 CFR 77.1605(k) .. The alleged violation was cited
on September 18, 1978, by an MSHA inspector in Citation No. 400123,
which states as follows:
Berms or guards are not provided on the outer bank of
the elevated roadway at the dumping location. The elevated
roadway extends 75' outby the hopper and is approximately
15'-20' high at the highest point. Trucks using this roadway are in reverse operation. If over travel were to occur
overturning could result in a serious or fatal injury.
Respondent filed an answer to the petition on April 6, 1979, taking exception to the citation, and defending on the following grounds:
(1) The mine area in question had been previously
inspected by MSHA and no mention was ever made of the
existence of any hazard.

1843

(2) In the respondent's op1n1on, the outside limit of
the backing area, although not protected by a guard rail or
high berm, did have a roll that a truck driver could "feel"
and known that he was approaching the outside of the road,
thus eliminating any hazard.
(3) The inspector would not permit the construction
of a berm but would only accept a guard rail.

By notice of hearing issued May 9, 1979, the matter was scheduled
for hearing on August 24, 1979, and the parties appeared on that date
and presented evidence and testimony in support of their respective
positions.
Issues
The principal issues presented in this proceeding are (1) whether
respondent has violated the provisions of the Act and implementing
regulations as alleged in the proposal for assessment of civil penalty filed in this proceeding~ and, if so, (2) the appropriate civil
penalty that should be assessed against the respondent for the 3lleged
violation based upon the criteria set forth in section 110( i) of the
Act. Additional issues raised by the parties are identified and disposed of in the course of this decision.
In determining the amount of any civil penalty assessment, section llO(i) of the Act requires consideration of the following criteria: (1) the operator's history of previous violations, (2) the
appropriateness of such penalty to the size of the business of the
operator, (3) whether the operator was negligent, (4) the effect on
the operator's ability to continue in business, (5) the gravity of
the violation, and (6) the demonstrat~d good faith of the operator
in attempting to achieve rapid compliance after notification of the
violation.
Applicable Statutory and Regulatory Provisions
1.

The Federal Mine Safety and Health Act of 1977, P.L. 95-164,

30 u .s.c. § 801 ~ ~·

2.

Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i).

3.

Connnission Rules, 29 CFR 2700.1 et~·
Discussion

Stipulations
The parties stipulated to the following (Tr. 5, 6):

1844..

1. Respondent's prior history of violations consists of
seven violations which were assessed against, and paid by, the
respondent.
2. Respondent's average daily coal production is 250 tons and
respondent employs two production employees.
3. Any civil penalty assessed by me in this matter will not
adversely affect respondent's ability to remain in business.
4. Respondent's mining business is subject to the requirements
of the Act.
Petitioner's Tes.timony
MSHA inspector Earl T. Leisure testified that he conducted a
safety and health inspection, including the roads, records, and equipment, at the preparation plant in question. During the inspection,
Inspector Leisure testified that he examined a roadway that was used
by contract coal trucks to dump coal into a hopper. The roadway is
approximately 125 feet long, 15 or 16 feet high at its maximum point,
and elevated for some 75 feet at its highest point. The degree of
the slope of the elevated roadway varied from 35 to 45 degrees, and
the roadway was constructed of crushed limestone adjacent to a coal
stockpile (Tr. 15). The roadway did not have berms or guards as
required by mandatory safety standard section 77.1605(k), which
requires that elevated roadways be provided with berms or guards
along the outer banks in order to prevent coal trucks from accidentally overturning (Tr. 18). The trucks back up along the entire
length of the roadway, and in the event of rain, coal spillages,
and dust, the roadway tends to become slick, narrow and hazardous
(Tr. 20). Although truck drivers use the rearview mirror in backing up along the righthand side of the elevated roadway, they cannot
see directly behind them in dumping coal into the hopper (Tr. 18).
Having a spotter to direct drivers in dumping the coal may provide
some protection against accidents; however, the spotter would not
provide the safety protection that section 77.1605(k) provides.
Serious injuries and fatalities are likely to occur at the elevated
roadway, especially when large moving trucks may faill or overturn
15 feet to the ground level. If the truck load is 20 tons or more,
the chances for serious injuries and fatalities are increased substantially (Tr. 19). Inspector Leisure took pictures of the roadway, the adjacent slope, and the hopper facility, after the citation
was abated (Exh. P-14, Nos. 1-5).
After issuing the citation, Inspector Leisure discussed the
requirements of section 77.1605(k) with the respondent, and the
inspector believed that guards along 75 feet of the roadway were
better than berms because the width of the roadway is too small
to accommodate berms. Respondent abated the citation by installing

1845

125-foot guards along the entire 125 feet of the roadway and did
an exceptional job in achieving compliance within the time fixed
for abatement (Tr. 25). Mr. Leisure believed the respondent should
have been aware of the condition cited and the hazard presented
because it was obvious that the roadway was elevated (Tr. 23).
Responding to questions as to whether the five photographs were
accurate descriptions of the coal-dumping operation when the
citation was issued, Inspector Leisure testified that the coal
stockpile depicted in photograph Nos. 1 and 2 did not exist when
the citation was issued, and that 15 or 20 feet of the existing
guardrail was not included in photograph No. 2 (Tr. 33).
On cross-examination, Inspector Leisure testified that if
coal trucks were to run off the road, they we·re likely to overturn
on the elevated roadway, and he was aware of an accident at another
mine where a coal truck overturned when the driver backed into a
2-foot hole (Tr. 41). Although he has not driven coal trucks on
elevated roadways, Inspector Leisure testified that truck drivers
normally use their rearview mirrors in backing up to the hopper,
and at other mines he has observed truck drivers open the door and
look out the left side of the truck in backing up to the hopper
(Tr. 45). On the question of driver visibility, Inspector Leisure
testified that the trucks are approximately 25 feet in length.and
if a driver operating in reverse were to open the door and look
to his left, he would be unable to see on the right side of the
truck (Tr. 49).
On recross-examination, Inspector Leisure testified that he
spoke with Mr. C. J. Rust on the telephone about the citation after
:t was issued and informed him that the condition cited constituted
a violation and that he could not allow the respondent to install
a guardrail without being cited for a safety violation (Tr. 50).
On bench examination, Inspector Leisure testified about the
.coal dumping operation at the preparation. plant owned by Mr. Rust,
and he indicated that a guardrail was located near the hopper which
was used by the drivers as a guide in positioning the trucks before
dumping coal into the hopper. Once the 20-ton trucks are in position,
drivers dump the locally-produced coal into the hopper. When he
issued the citation, Inspector Leisure testified that he did not see
any. work activity, including spotters, workme.n, coal, stockpiled
along the elevated roadway, and no trucks were.using the road or
dumping coal into the hopper (Tr. 59). During his 3-1/2 years as a
Federal coal mine inspector, Inspector Leisure testified that he does
not have knowledge of any truck accidents or near misses at
respondent's preparation plant (Tr. 60).
Responding to a question as to how a mine inspector determines
when a facility is an elevated roadway, Inspector Leisure testified
that there are no statutory criteria, customary guidelines or manuals to assist in making that kind of determination. He also stated

1846

there are no statutory criteria, customary guidelines, or manuals
that are used by coal inspectors in determining whether the facility
is a roadway, ramp, dtunping location or haulage road (Tr. 91-94).
Respondent's Testimony
Mine operator Chester J. Rust testified that his company had
installed a 15- to 20-foot galvanized steel guardrail at the hopper
to prevent trucks from overturning or overbacking (Tr. 63). Previous MSHA inspections were conducted at the tipple area in question
but no previous comments were ever made about the lack of guards or
that the roadway in question was considered to be an elevated roadway. He believes a haul road is one where trucks travel to the mine
or on a road at some speed and he never considered the road leading
up to the hopper in question as a roadway. He considered the use of
a spotter, who is there much of the time, and a "roll" at the edge of
the roadway, which would give the driver a "feel" that the truck were
starting to slide, as sufficient safety precautions. Further, he did
not install guardrails because he did not believe they were required',
and this was based on the fact that the area was strictly a "back-up"
are8 for the trucks and not a hual road. Previous inspectors had not
cited the violation (Tr. 64-65).

Mr. Rust identified 11 photographs which were taken of the roadway and hopper area in question, all of which were taken after the
condition was abated (Exhs. R-1 - R-11), and he described what each
photograph depicted (Tr. 70-74). In response to bench questions, he
indicated that in the event a truck backed off the slope adjacent to
the hopper, it would take an inexperienced driver for it to overturn.
He also indicated that he was given no option to erect a berm rather
than a guardrail, and he would have considered a berm since it is
cheaper, but a berm would have reduced the size of the coalyard (Tr.
76). He did not discuss the matter of any option with the inspector
but was simply told he had to install a guardrail (Tr. 87).
On cross-examination, Mr. Rust defined a "roadway" as any place
that trucks travel in forward gear, and a "ramp" was defined as any
place that trucks travel in reverse (Tr. 78). He would consider the
ramp to be elevated for at least half the distance of the 125 feet
described as a "road." A spotter is not always present and it is
possible that one is not there when the trucks travel up in reverse
(Tr •. 78-80).
Findings and Conclusions
Fact of Violation
Respondent is charged with a violation of 30 CFR 77.1605(k),
which states: "Berms or guards shall be provided on the outer bank
of elevated roadways . 11

1847

The initial question presented is whether petitioner has established that the location cited is in fact an elevated roadway. As
for the question of whether the alleged."roadway" was elevated, I
find that the testimony of the inspector with respect to the surrounding topography, terrain, slope, etc., of the area cited,
including the photographs introduced by the parties, establishes
that the unprotected portion of the roadway in question is in fact
elevated. In my view, the location and elevation of the hopper from
the bottom of the incline where the. trucks begin their ascent by
backing up along the 125-foot area described by the inspector is of
sufficient height above the adjacent terrain to create a hazard in
the event a truck ran off the unprotected elevated portion of the
roadway in questiQn.
The question as to whether the area characterized by the inspector as a "roadway" was in fact a roadway within the meaning of the
cited safety standard is in dispute. During the course of the hearing, respondent argued that the area cited was not in fact a roadway,
but a portion of the dumping facility covered by section 77 .1605(1),
which requires berms or other devices to prevent overtravel and
overturning at dumping locations (Tr. 94-106). In support of its
argument in this regard, respondent .suggests that the area characterized as a "roadway" is in fact a ramp and part of the dumping
facility where trucks simply turn around and back up to unload.
Petitioner .obviously believes that the area is in fact an extension
of the main roadway leading to that area, and that the portion
leading to the.hopper is in fact a roadway. Petitioner seeks a broad
interpretation of the cited standard to include the area where the
trucks actually back up in reverse along the entire length of the
"roadway."
Although the term "roadway" is is not further defined by statute
or regulation, the Dictionary of.Mining, Minerals and Related Terms
(1968) at page 931, defines it in part as "[a]n underground passage,
whether used for haulage purposes or for men to travel to and from
their work.'' While we are dealing in the instant case with a. surface
roadway, I find the definition equally applicable even though .the
dictionary definition refers to underground. Webster's New World
Dictionary of the American Language," Second College Edition, defines
the term "road" in part as 11 a way; path; course." The· term "ro.adway"
is defined as "that part of a road used by cars, trucks, etc; traveled
part of a road. 11
After careful consideration of all of the testimony and evidence
adduc.ed in this proceeding, including the arguments presented by the
parties in support of their respective positions, I conclude that
petitioner has the better part of the argument and that its interpretation and application of section 77.1605(k) is correct and I find
that the area cited by the inspector was in fact a roadway within the
·meaning of section 77.1605(k). Although it is true that subsection

1848

(1) requires berms and other protective devices to prevent overhaul
and overturning at dumping locations, and may be interpreted to
require only berms, that subsection is limited to dumping locations.
On the facts presented here, I construe this to mean the hopper location and not the elevated portion of the roadway which is used by the
trucks as a means of access to the hopper. Although at the time of
the inspection respondent had already installed guardrails at the
entrance to the hopper (see photograph exhibits), it apparently did
so in compliance with subsection (1) and not (k). Further, I take
note of the fact that subsection (i) dealing with ramps and dumps,
and sections 77.1608(a) and (b) dealing with dumping locations and
haulage roads, and truck spotters, distinguish between the actual
dumping lbcation. and the actual hazards which may be encounter.ed by
a truck while it is traveling or using the haulage road to reach the
actual dumping area. In the circumstances, I cannot conclude that
petitioner's interpretation of subsection (k) is overly broad.
It seems clear to me that the roadway is regularly used by coal
haulage trucks transporting coal onto mine property for dumping and
processing at the hopper, and the only means of travel to that point
is by way of the roadway used by the trucks to back up to the hopper.
After dumping their loads, the trucks travel back down the roadway
and leave. The purpose of the cited safety regulation is to protect
the truck drivers and to prevent injuries to men traveling the roadway in the course of their mining duties. It is clear from the
evidence presented that the roadway is elevated and that the failure
to provide some means of protection along the unguarded elevated
portion of the roadway constitutes a violation of section 77 .1605(k).
The citation is AFFIRMED.

Gravity
The unprotected portion of the elevated roadway in questio11 presented a potential hazard to the truck driver in the event that his
loaded coal truck were to go over the elevated portion while backing
up to the hopper. Although the inspector saw no trucks on the roadway at the time the citation issued, the fact is that the trucks
backed up the incline on a regular basis to dump their loads and the
hazard was ever-present. Respondent~s testimony reflects that a
spotter is not always present and that not all truck drivers are
experienced and have the "feel" for the road •. The roadway is in
fact. elevated, and not withstanding the fact that the grass along
the embankment may have been cut without incident, it seems clear
that in the event a loaded coal truck were to go over the ebankment
while backing up, serious injury would result. In the circumstances,
I find that the violation is serious.
Negligence
Respondent takes the position that it made a good-faith effort at
compliance when it determined that the area cited was a ramp and not

1849

a roadway. However, the fact remains that the roadway in question
was in fact elevated for at least 75 feet and respondent should have
recogvized the potential hazard and installed a protective barrier of
some sort,. whether it be a berm or guardrail. · The fact that previous
MSHA inspectors had not cited the location is immaterial. The question presented is whether the inspector who issued the citation wu
correct in his interpretation of the cited standard, and I believ~
that he was. Further, while there was a disp4te as to whether the
inspector gave the respondent any option as to how to achieve compliance, that is, whether to install a berm or guardrail, the fact is
that respondent accepted the guardrail and went beyond the minimum
requirements to achieve compliance, and I am not convinced that
respondent really disagreed with the inspector or that the inspector
acted arbitrarily. Further, while the respondent may have in good
faith misinterpreted the application of section 77.1605(k), the fact
is that a potential hazard was pre.sented by not having the roadway
guarded, and respondent's failure to take reasonable precautions
in the circumstances to correct a condition which it reasonably
should have recognized constitutes ordinary negligence.
Size of Business and Effect of Civil Penalty on Respondent's Ability
to Remain in Business
The parties stipulated that respondent's daily coal production
averages 250 tons and that respondent employs two production
people at its facility. I find that respondent is a small coal
mine operator. In addition, the parties stipulated that any civil
penalty assessed in this matter will not adversely affect respondent's
ability to remain in business, and that is my finding.
History of Prior iiolations
The seven previous citations for which respondent has paid a
total of $630 in civil penalties does not constitute a significant
history of prior violations. I have.also considered the fact that
this is the first citation for a violation of section 77.1605(k).
Good Faith Compliance
The conditions cited in this case were promptly abated by the
respondent within the time fixed by the inspector. In addition,
having viewed the mine operator on the stand during the course of
his testimony, and considering the presentation of the ·safety
director during the course of the hearing, I am favorably impressed
with the fact that the respondent is safety-conscious, and while
respondent may not agree with the interpretation placed on section
77.1605(k) by MSHA on the facts of this case, I find that it made
a good-faith effort at compliance and not only installed protective
guardrails at the elevated areas of the roadway in question, but
installed such protective barriers along the entire length of the
roadway. These factors have been considered by me in assessing a
civil penalty in this case.

1850

ORDER
In view of the foregoing findings and conclusions, and taking
into account the statutory requirements of section llO(i) of the Act,
I find that a civil penalty in the amount of $85 is reasonable for
the violation which has been established and respondent is ORDERED to
pay that amount for Citation No. 400123 within thirty (30) days of the
date of this decision and order. Upon receipt of payment, this matter
should be dismissed.

~~~~/. i?..'/,/~!c;~

orge A.)Koutrh 1
dminis rative Law Judge

·

Distribution:
George Drumming, Jr., Attorney, U.S. Department of Labor,
Office of the Regional Solicitor, 280 U.S. Courthouse,
801 Broadway, Nashville, TN 37203 (Certified Mail)
Byron W. Terry, Safety Director, Golden R Coal Company,
Main Office, P.O. Box 100, Seymour, IN 47274 (Certified
Mail).

1851

--

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Civil Penalty Proceeding
Docket No. PITT 78-412-P
A.C. No. 36-00958-02027 V
Somerset No. 60 Mine

BETHLEHEM MINES CORPORATION,
Respondent
DECISION
Appearances:

Leo J. McGinn, Esq., Trial Attorney, Office of the
Solicitor, Division of Mine Safety and Health, U.S.
Department of Labor, 4015 Wilson Boulevard, Arlington,
Virginia 22203; for Petitioner;
T. W. Ehrke, Esq., Room 1871 Martin Tower, Bethlehem,
Pennsylvania 18016, for Respondent.

Before:

Judge Fauver

This case was brought by the Secretary of Labor under section
109 of the Federal Coal Mine Health and Safety Act of 1969, 30 U.S.C.
· § 801 et seq., 1/ for assessment of civil penal ties for alleged violationsof mandatory safety or health. standards. The case was heard
at Pittsburgh, Pennsylvania, on January 29, 1979. Both sides were
represented by counsel, who have submitted their proposed findings,
"conclusions and briefs following receipt of the transcript.
Having considered the evidence and contentions of the parties,
I find that the preponderance of the reliable, probative, and substantial evidence establishes the following:
FINDINGS OF FACT
1. At all pertinent times, Respondent, Bethlehem Mines Corporation, operated an underground coal mine .known as the Somerset No. 60
Mine, in Washington County, Pennsylvania, which produced coal for

1/

In 1977, Congress passed the Federal Mine Safety and Health Act of
1977., 30 U.S.C. § 801 et ~' which superseded the 1969 Act. This
proceeding arose under the original statute. The "Act" for the purpose
of this decision, therefore, refers to the 1969 Act before amendment.

1852

sales in or affecting interstate commerce. The mine produces about
4,000 tons of coal per day and employs about 500 people. The annual
production of Bethlehem Mines Corporation is about 10 million tons of
coal.
2. About 7:45 on the morning of August 30, 1977, a federal mine
inspector, John N. Poyle, began a regular inspection of the Somerset
No. 60 Mine, accompanied by Robert Swarrow, an inspector-trainee,
Clinton Cantini, a federal mine inspector, and George Kupar, a company inspector.
3. The group began its coµrse along the belt haulage system at
the point where coal was discharged from the conveyor belt into 7-ton
mine cars. They walked up two crosscuts, at which point Inspector
Cantini went through isolating doors into the intake escapeway while
the others continued along the belt system.
4. Although production had not yet begun on the day shift, they
noticed that the belt ran intermittently. At the first belt-to-belt
transfer point, about 800 feet inby the discharge point, walking
toward the stage loader, Inspector Poyle began to find loose coal and
dust. When he reached the stage loader, another 1000 feet from the
first transfer point, he noticed that the bottom rollers, which were
about 12 inches off the ground, were submerged in fine, dry coal dust
for a distance of about 25 feet and that loose coal was accumulated
underneath the stage loader at the point where it dumped unto the No.
3 belt.
5. Inspector Poyle tested the. coal for thickness and moisture
content with his hand and determined it was dry. The company inspector took no measurements and made no tests of the coal and coal dust.
6. The accumulation of loose coal and coal dust ranged in
depth from 4 inches to 2-1/2 feet. Inspector Poyle measured the
depth and length of the accumulations using a 6-foot rule and a
25-foot tape.
7. Inspector Poyle indicated in his underground notes, but not
in his order, that the "belt rollers" were stuck. The ends of the
belt were frayed and the strands of the belt were getting caught
in the rollers.

8.

At the point where the stage loader joined the face conveyor,
about 20 feet from the first accumulation, Inspector Poyle observed
another accumulation of loose coal and coal dust--ranging in depth
from 6 inches to 3 feet for a distance of about 20 feet, with a maximum height of about 3 feet. The coal was rather damp at this location, probably because of the water sprays on the shearing equipment,
and it was somewhat larger in size. There was also coal dust on the
stage loader.

1853

9. Inspector Cantini rejoined the group at this point where
Kupar, Swarrow, Poyle, and six men were standing on the opposite side
of the belt. He observed both of the accumulations described by
Inspector Poyle.
10. Inspector Poyle issued a section 104(c)(l) order of withdrawal, which stated:
There was an accumulation of loose coal and coal dust
on the belt haulage for 53 D face (longwall) section (023)
at the face conveyor ranging in depth from 6 inches to
3 feet for approximately 20 feet and accumulations of loose
coal and coal dust at the stage loader ranging in depth
from 4 inches to 2-1/2 feet for a distance of approximately
25 feet. The bottom belt was running in loose coal and
~oal dust.
Electrical components and power wires a source
of ignition were near the accumulations.
11. On November 4, 1977, this order was modified to a notice of
violation under section 104(c)(l) of the Act because the inspector's
supervisor determined that the necessary antecedent to a 104(c)(l)
order, a notice of violation, had not first been issued.
12. The longwall machine at the time of the inspection had
160 chock-type roof supports, each one capable of supporting 400 tons
of force against the roof. The longwall machine had a 20-ton shearing
mechanism with cutter bits, which rip the coal from from the face.
As the cutter moved back and forth along the face, a path of about
30 inches of coal was mined off. At the completion of each sequence,
the conveyor with the shearing machine would "jump" 30 inches to be
in place for the next pass. The 160 roof supports advanced one at
a time until the panel was mined down about 600 square feet. When
sufficient pressure and stress on the roof were reached, the roof
would cave in, leaving a gob area.
13. As the coal was sheared off (at a rate of about 14 tons
per minute), it landed on the face conveyor, which transported it
across the face and dumped it at a 90-degree angle onto the stage
loader, which was another chain conveyor (about 70 feet long). The
face conveyor was attached to the tail end of the stage loader by
a sliding bracket, allowing it to move and slide along the tailpiece. Ideally, they· were to be in direct line with each other but
there was no piece of equipment designed to keep them aligned.
14. Sideboards were often.placed on the stage loader to prevent
spillage of the coal received from the face conveyor, however,
neither mine safety standards nor company rules required sideboards
at this location.

1854

15. The stage loader was in a direct line with the No. 3 belt
conveyor, which carried coal successively to the No. 2 belt and the
No. 1 belt, which finally discharged it into 7-ton mine cars for
rail haulage out of the mine.
16. Behind the cutting drum of the longwall machine there was a
mechanism called a "cowl," which scraped all but a small percentage
of the coal onto the face conveyor. Part of the longwall apparatus
itself was also designed to pick up coal spillage as the machine
advanced.
17. Around the stage loader, where the roof was supported,
miners shoveled up the loose coal, but because the roof ahead" of the
chock canopy was unsupported, they.did not, as a practice, go out
into that area to clean up what the machine had missed.
18. At times, due to pressures and stresses in the rock, the
roof would break and fall before the supports were advanced. When
this occurred, pieces of rock would often be very large, sometimes
several feet long, 25 to 30 inches wide, and 6 to 8 inches thick.
The rocks would move down the face conveyor, and at the intersection
with the stage loader a bridging action would occur with large pieces
of rock bridging over the top of the stage loader and preventing the
material from being carried away. When rocks started spilling out
into the entry on both sides of the face conveyor and on both sides
of the stage loader, the condition would worsen until it was noticed
and the machinery was shut down. At this point the large pieces of
rock would be broken up with sledge hammers, and the spillage would
be cleaned up.
19. Before the inspection Respondent had designed a special
cleanup program, in addition to its MSHA approved program, specifically for the Somerset No. 60 Mine.
20. This cleanup plan was part of a standard book developed as a
guideline for the foremen, and was used in the level "one" training
program. The subject of cleaning up combustible materials was part
of weekly employee safety meetings, and part of the monthly management s.afety meetings.
21. At the time of the inspection, there were 10 people on the
longwall face, all of whom at sometime during the working day were
involved in some cleanup activity. In the stage loader area, there
were two "headgate" operators, one of whom had a primary responsibility to be at the control panel at all times. The other did
utility-type work, including breaking rocks, shoveling, and rock
dusting, and was generally responsible for cleaning the stage
loader area.

1855

22. Ther·e were also four "utility men" on the longwall, who
worked only on the day shift, whose primary responsibility was to
clean around the belt conveyors of the longwall and to keep that
area rock dusted.
23. One of the duties of the section foreman was to keep the
headgate operator alert, so that the very moment he saw a piece of
rock large enough to cause a bridging effect he would shut down
the conveyor.
24. Routine cleanup was normally done at the end of a production shift, before the next shift began production.
25. Before the inspector's arrival, the day foreman, Bob
Jacobson, had arrived on the section and observed that there were
accumulations along the belt haulage system and that no one was
cleaning them up. He immediately instructed his men to clean up
this condition.
26. These accumulations should not have gone unnoticed by the
previous shift foreman (who failed to report the condition in the
books).
27. After Bob Jacobson gave instructions to his men, he began
his daily run through the mine while they went to their breakfast.
By the time he returned, the inspector had arrived and issued the
withdrawal order. In.spector Poyle was unaware that a cleanup assignment had been given, and that the men were on a breakfast break, when
he arrived and when he later issued the order.
28. When Inspector Poyle arrived on the section, the six men
were standing around the stage loader, none of them was shoveling,
and they complained to him about the previous shift's failure to
clean up accumulations.
29. ·Inspector Poyle observed the men just standing around talking, and no one appeared to be eating.
30. Where there are accumulations of fine, dry coal _and coal
dust, friction caused by stuck rollers could ignite the fine coal and
propagate a mine fire. If a methane ignition occurred, the dust
could be lifted up into the air, dried out by the heat and travel
through the mine in a ball of fire. At the longwall, there were
about 10 or 12 people who could have been affected immediately by an
explosion or mine fire.
31. Power wires, electrical components, and stuck rollers
were possible sources of ignition or fire.

1856

DISCUSSION
The conditions cited in the notice of violation were observed
by Inspector Poyle at about 9:30 a.m., shortly after the day shift
had arrived on the section. The belt was being run intermittently,
in an apparent effort to correct a problem. The inspectors testified
that the accumulations described in the notice had existed at least
from the previous shift, and possibly had been allowed to build up
over a longer period.
Respondent's defense that friction between the section crews
resulted in the refusal by the day shift to clean up accumulations
left by the previous shift must be rejected. It· is the responsibility of the Respondent to prevent the accumulation of substantial
quantities of loose coal and coal dust, and to oversee its employees
to see that this is done whether or not there is friction between
crews. Moreover, there is no solid evidence supporting Respondent's
speculation that the failure to clean up the accumulations was the
result of friction between the crews.
Respondent's explanation that the accumulation at the face
conveyor-stage loader juncture was caused by unusual rock conditions
encountered during the longwall operations is also rejected. Both
inspectors testified that they observed no large pieces or rock.
This observation supports the
inspectors' expert opinion that
this accumulation was due to the failure to control spillage as the
coal came off the pan line onto the stage loader. Inspector Poyle
testified that no side boards were provided and. that the stage loader
was not lined up properly to catch the coal as it came off the
pan line. Even if were assumed that large rock pieces might have
caused the accumulations, the evidence plainly shows that Respondent
al.lowed sizeable accumulations as described in the notice to build
up over a period of time and not to be cleaned up from one shift
to another. In addition, the explanation concerning unusual rock
conditions is not relevant to the unwarranted accumulation found
along the stage loader-belt No. 3 site.
CONCLUSIONS OF LAW
1. The undersigned judge has jurisdiction over the parties and
the subject matter of the above proceeding.
2. Respondent violated 30 CFR 75.400 by allowing accumulations
of loose coal and coal dust as alleged in the Notice of Violation.
3. Based upon the statutory criteria for assessing a civil
penalty for a violation of a mandatory safety standard, Respondent
is assessed a penalty of $1,000 for the above violation.,

1857

WHEREFORE IT IS ORDERED that Bethlehem Mines Corporation shall
pay the Secretary of Labor the assessed civil penalty, in the amount
of $1,000, within 40 days from the date of this decision.

Distibution:
Leo J. McGinn, Esq., Trial Attorney, Office of the Solicitor,
Division of Mine Safety and Health, U.S. Department of Labor,
4015 Wilson Blvd., Arlington, VA 22203
T. W. Ehrke, E-sq., Room 1871 Martin Tower, Bethlehem, PA
18016 (Certified Mail)

1858

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203 ·

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Civil Penalty Proceedings
Docket No. HOPE 79-72-P
A.C. No. 46-01477-03003
Docket No. HOPE 79-73-P
A.c. No. 46-01477-03004

SEWELL COAL COMPANY,
Respondent

.,_,:
:

Docket No. HOPE 79-~4-P
A.C. No. 46-01477-03005
Docket No. HOPE 79-114-P
A.c. No. 46-01477-03006V
Docket No. HOPE 79-115-P
A.C. No. 46-01477-03008
Docket No. HOPE 79-147-P
A.C. No. 46~01477-03010
'Docket No. HOPE 79-148-P
A.c. No. 46-01477-03012
Docket No. HOPE 79-149-P
A.c. No 46-01477-03016
Sewell No. 4 Mine

DECISION AND ORDER APPROVING
SETTLEMENT OF CIVIL PENALTY PROCEEDINGS
Appearances:

Stephen P. Kramer, Esq., Office of the Solicitor,
U.S. Department of Labor, for Petitioner;
Gary w. Callahan, Esq., Lebanon, Virginia, for
Respondent.

Before:

Administrative Law Judge Michels.

These proceedings were brought pursuant to section llO(a) of
the Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 820(a).
The petitions for assessment of civil penalties were filed by the

1859

Mine Safety and Health Administration on October 17, 1978, November 9,
1978, and December 13, 1978. Thereafter, answers were filed by the
Respondent. A hearing was held on October 9, 1979, in Charleston,
West Virginia, at which both parties were represented by counsel.
Evidence was received on Citation No. 44827 (June 19, 1978),
which is docketed in HOPE 79-149-P (Tr. 4-92). After the conclusion
~f the taking of evidence on this citation, the parties advised the
court that they had agreed to a settlement of all the citations in
all of the dockets, including the citation upon which evidence had
been taken (Tr. 92). The settlement, it was stated, computed out to
75 percent of the proposed assessment (Tr. 92).
Upon questioning from the bench, the parties placed the following general representations on the record as to the justification
for the settlement:
MR. KRAMER: Well, Your Honor, one of the areas,
of course, as you are aware, I think, it's approximately
thirteen violations in this case that involves sanding
devices and many of those are assessed -- they're just
common citations assessed at as much as eight hundred
dollars. And being realistic about it I wouldn't expect
Your Honor to assess anything approaching that high an
assessment on those particular citations.
I would expect violations to range more in the
four to five hundred dollar range. So I would expect
Your Honor to reduce those.
JUDGE MICHELS: In other words, you believe as to
that-group which constitutes eleven Df the twenty-two
citations that the assessment may have been excessive?
MR. KRAMER:

Yes, I do, Your Honor.

JUDGE MICHELS:
reasons?

All right.

Do you have any other

MR~ KRAMER:
There are some other individual violations which I believe fall in the same category, mostly
which in my view are slightly overassessed.

I believe with respect to the three withdrawal
orders, those assessments are reasonable. I believe
there were three withdrawal orders assessed for a total
of a little over seven thousand dollars. I felt from
the facts in those cases that those were pretty fair
assessments and so those I would not prppose to reduce
very significantly.

1860

.JUDGE MICHELS: Is this HOPE 79-114-P with citations
046376, 043421, and 043461?
MR. KRAMER:

That's correct, Your Honor.

JUDGE MICHELS:
significantly?

You would not reduce those

MR. KRAMER: That's correct. And I think that is
primarily my feelings on the cases, Your Honor.
JUDGE MICHELS:
Mr. Callahan?

Do you have anything to add to that,

MR. CALLAHAN: Your Honor, not other than my general
feeling that a good number of these citations were overassessed. There are some factual difficulties that might
arise during trial, if we were to try the cases involving
sanding devices. I believe, however, there is enough
question on both parts that we can reasonably settle these
cases without going into those facts per se, and that a
settlement would certainly be proper in this instance.
(Tr. 95-97).

Thereupon, a .decision was issued from the bench approving
the proposed settlement, subject to the submission by Petitioner
of more detailed information on the amounts allocated for the
individual citations and the reasonableness of the proposed
disposition.
JUDGE MICHELS:

Thank you very much, gentlemen.

The sum of it is then, for the dockets, for all of
the dockets which I previously identified for the record,
and all of the citations therein, the parties have agreed
to settle for seventy-five percent of the assessments
made by the Office of Assessment.
As Mr. Kramer has explained, certain of these citations dealing with sanding devices may have been, and
it's his view were, overassessed and would not bear in
all probability an assessment of that amount after a
hearing.

Furthermore, as I understand, Mr. Kramer would
not reduce significantly at least those citations which
deal with the float coal and loose dust which are in
HOPE 79-114-P.

1861

Furthermor.e, Mr. Kramer will in due course submit
a final proposed settlement in which he will allocate or
proposes to allocate among all of the citations the
amount agreed upon in settlement * * * [and] as to ea.ch
of the individual citations, he will there further express
his view as to why the settlement is fair and reasonable.
Considering all of those circumstances, it is my
view that the settlement proposed for all of these
citations, including that citation which has been heard
here today, would be fair and reasonable.
I do not believe that it would be an undue lowering
or lessening of the penalties.
Accordingly, I will accept the agreement, or the
settlement, that the parties have entered into.
(Tr. 97-98).
On October 24, 1979, counsel for Petitioner submitted its
motion which allocates the total settlement in the following
manner which is hereby incorporated as part of the agreement:
CITATION NO.

STANDARD

ASSESSMENT

SETTLEMENT

HOPE 79-72-P
43415
43416
43418

75.1403
7 5.1403
75.316

$

420
590
395

$

100
200
100

HOPE 79-73-P
43436
43437
43438
43439
43443
43446·

75.1403
75.1403
75.1403
75.1725(a)
75.1403
75.200

530
530
530
530
530
590

400
400
400
200
300
590

75.323
75.200

240
470

470

75.400
75.400
75.400

3,000
1,000
3,000

3,000
1,000
3,000

HOPE 79-74-P
43455
43470

100

HOPE 79-114-P
46376
43421
43461

1862

CITATION NO.

STANDARD

ASSESSMENT

SETTLEMENT

HOPE 79-115-P
44009

75.302-1

$

420

$

100

HOPE 79-147-P
44055

75.1403

395

75.1403
75.1403
75.1403
75.1403

590
800
800
800

300
--.__300

920
. $17 ,080

655
$12,810

395

HOPE 7 9-148-P
44443
44457
44458
44459

400

;oo

HOPE 79-149-P
44827

75.11©3-l

In Hsmotion, Petitioner made the following statements with
reference to the settlement:
. Citation 43415 was reduced since the left inby sanding
device and the two outby sanding devices were still operational. Thus sand could be delivered to the two left
wheels while traveling inby and sand could be delivered
to all 4 wheels while traveling outby. Consequently, the
degree of gravity is small.
Citation 43416 was reduced since it was th.e emergency
brake which was inoperative due to low brake fluid. The
main system was operational and the gravity was therefore
small.
Citation 43418 was reduced since this citation was
based upon the fact that 2 of the water sprays had been
intentionally plugged with wood -- apparently to increase
the.water pressure to the other sprays. The inspector
inferred, therefore, that the spray system could not have
been adequately checked and, if necessary, serviced at ·
the beginning of each shift and after each cut of coal
is mined as required by the methane and dust control plan.
Thus, MSHA would not be able to di:r,:ectly establish negligence on the part of the Respondent other than for the
2 sprays intentionally plugged.

1863

Citation Nos. 43436, 43437 and 43438 were reduced
since the gravity of the violations does not appear to be
as high as that assigned by the assessment off ice.
Citation 43439 was reduced, since it was the emergency brake which was inoperative and the main braking
system was operational. Thus the gravity was reduced.
Citation 43443 was reduced, since only 2 of the 4
sanding devices were inoperative and the inspector did
not remember which they were. Thus there may have been
an operational ~ander for each direction of travel
reducing the gravity.
Citation 43455 was reduced because there is some
question of whether the condition described by the
inspector constitutes a violation of 75.323.
Citation 44009 was reduced because there is some
question of whether the condition described by the
inspector constitutes a violation of 74.302-1.
Citation Nos. 44443, 44457, 44458 and 44459 were
reduced, since they appear to have been over assessed
by the assessment off ice and only 2 of the 4 sanding
devices were defective for 44458 and 44459.
Citation No. 44827 was reduced, since the testimony
at the hearing seemed to indicate that the Respondent
did make some effort to abate the v~olation within the
time given. Thus there was not a total lack of good
faith abatement on their part.
Other than Citation No. 44827, the Respondent demonstrated a good faith abatement effect. Other considerations are that the Respondent is a large operation and
has a previous history of violations. MSHA believes that
this settlement fairly reflects the six criteria and that
the penalties are adequate to promote future compliance.
Respondent orally advised the court that it does not object
to the allocations or the supporting statements made by counsel
for MSHA.

After considering the above, I hereby AFFIRM my approval of the
settlements for these dockets.

1864

ORDER
IT IS ORDERED that Respondent pay total penalties of $12,810
within 30 days of the date of this decision.

Franklin P. Michels
Administrative Law Judge
Distribution:
Stephen P. Kramer, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
Gary w. Callahan, Esq., Sewell Coal Company, Lebanon, VA 24277
(Certified Mail)

1865

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW. JUDGES
4015 WILSON BOULEVARD
ARLINGTON, YIRG tNIA 22203

Complaint of Discrimination

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. VA 79-64-D

·ccD 78-268)
on behalf of Eugene Marshall,
Applicant

McClure No. 2 Mine

v •.

CLINCHFIELD COAL. COMPANY,
Respondent
RULING ON MOTION AND
ORDER OF DISMISSAL
This is a discrimination complaint filed by the Secretary on
behalf of Eugene Marshall, pursuant to section 105(c)(2) of the
Federal Mine Safety and Health Act of 1977. By order dated
August 3, 1979, the parties were placed on notice that thi's matter
was scheduled for hearing on October 10, 1979. The record shows
that all parties, including the Applicant, Mr. Marshall, were
served in a timely manner with this notification of hearing 1/.
Thereafter, on September 7, 1979, at a telephone conference in
which counsel for both parties participated, the Secretary's motion
to continue the hearing date was granted and, as counsel for the parties were then advised, the hearing ~as rescheduled to begin on
October 23, 1979. The parties were again advised of this date by my
order dated September 21, 1979. A copy of this order was sent by certified mail to all the parties. The copy sent to Mr. Marshall was
returned, stamped by the Postal Service "Moved, left no address." A
copy of a subsequent order issued on October 5, and sent to
Mr. Marshall by certified mail was also .returned by the Postal
Servic·e stamped "Moved, left no address."
On October 12, the Secretary filed with the undersigned a copy
of a letter dated October 10, addressed to Mr. Marshall in which the
Secretary outlines in detail his unsuccessful efforts to make contact
with Mr. Marshall from September 6 until the date of the letter.

!/

The record contains a certified mail return receipt signed by
Mr. Marshall dated August 7, 1979, stamped "Clintwood, Virginia"
.with the same date.

1866

Also, in that letter the Secretary advised Mr. Marshall that if he
did not make contact with the Solicitor's Philadelphia Office by a
certain date, a motion would be filed requesting that the proceeding
be dismissed.
·
On October 19, 1979, the Secretary filed such a motion. Therein,
the Secretary requests that the proceeding be dismissed without prejudice. As grounds for the proposed action, the motion states:
a. Applicant's undersigned trial attorney has been
attempting since September 6, 1979 on an almost daily
basis, to contact the complainant in this case,
Eugene Marshall. He has made in excess of 20 telephone
calls to Mr. Marshall's home phone, which is not being
answered. He has contacted District 28 of the United
Mine Workers of America, Mr. Marshall's local post office,
and miners at Respondent's McClure No. 2 mine. No one
knows of Mr. Marshall's whereabouts. In addition, further
investigation by MSHA has failed to disclose Mr. Marshall's
whereabouts.
b. Without the testimony of Mr. Marshall, Applicant
can make no prima facie showing of discrimination.
c. On October 10, 1979 Applicant's attorney mailed a
letter to Mr. Marshall's home address informing him that
his case would be dismissed unless he contacted the office
of the undersigned attorneys.
d. On October 12, 1979 the letter was returned to the
office of the undersigned attorneys as undeliverable
because Mr. Marshall had moved, yet had provided no forwarding address to his post office. [A copy of the envelope containing that letter was attached to the motion as
Exhibit l.]
e. As of October 17, 1979, Mr. Marshall has provided
no forwarding address to his post office, and has informed
no official of District 28 and, to Petitioner's knowledge,
no employee of the McClure No. 2 Mine of his whereabouts.
Thereafter, on October 29, 1979, Respondent filed a response to
the Secretary's motion in which it simply requests that Mr. Marshall's
complaint be dismissed with prejudice. Respondent does not advance
any argument in support of its request.
ORDER
From a review of the record and filings in this proceeding, it
is apparent that the fecretary has expended considerable effort in
pursuing this action on Mr. Marshall's behalf. It is equally apparent that the Respondent h•s expended a considerable effort in

1867

preparing its defense to Mr. Marshall's claim. The record is clear
that Mr. Marshall was on notice as to an October hearing date.
Further, the Secretary has provided sufficient information from
which a conclusion can be drawn that Mr. Marshall has acted in such
a manner as to effectively negate the efforts of the Secretary to
pursue this cause of action on his behalf. Under these circumstances,
I conclude Mr. Marshall has had the opportunity to avail himself of
the Commission's discrimination remedies under section 105(c)(2) and
he has chosen not to cooperate with the Secret~ry in pursuing this
105(c)(2) action. It would impose an unreasonable burden on the
Respondent to dismiss this case without prejudice, thus allowing the
Secretary to pursue this same claim on Mr. Marshall's behalf at a
later date against Respondent. There should be, and the parties have
a right to expect, some degree of. finality to these proceedings.
Accordingly, under the specific facts of this.case, I hereby DISMISS
this proceeding WITH PREJUDICE.

d~tR9itu/~
Franklin P. Michels
Administrative Law Judge
Distribution:
David E. Street, Esq., Office of the Solicitor, U.S. Department
of Labor, 3535, Market Street, Room 14480, Gateway Bldg.,
Philadelphia, PA 19104 (Certified Mail)
Gary W. Callahan, Esq., The Pittston Company Coal Group,
Lebanon, VA 24266 (Certified Mail)
Eugene Marshall, Route 4, Box 216, Clintwood, VA 24228
(Certified Mail)

1868

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
'015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Civil Penalty Proceeding
Docket No. DENV 79-330-PM
No. 45-00365-05001

A.c~

Republic Unit Mine
DAY MINES, INCORPORATED,
Respondent
RULING ON MOTION
AND
ORDER OF--nlSMISSAL
This is a civil penalty proceeding brought pursuant to section llO(a) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c~ § 820(a). On February 12, 1979, the Mine Safety and Health
Administration (MSHA) filed a petition for the assessment of a civil
penalty against Respondent alleging a violation of 30 CFR 57.5-50(b),
which concerns employee exposure to excess noise. Thereafter,
Respondent filed its answer contesting the alleged violation. In due
course, a prehearing order was issued and the parties were given
notice that the hearing for these matters was scheduled for the week
of June 12, 1979. 1/ Both parties filed their responses to the prehearing order on May 21, 1979. Thereafter, on May 29, 1979, Petitioner filed its first motion to dism_iss this case stating " [ f]urther
investigation has revealed that there is insufficient evidence to sus. tain a showing of a violation of the standard in question."
On June 4, 1979, Petitioner filed a motion requesting permission
to withdraw this motion to dismiss asserting therein that "further
investigation has revealed that evidence. is available to. support the
allegations in Citation No. 0034644, dated July 26, 1978." No statement in opposition or other response was filed by Respondent with
respect to either motion.
·
· Thus, on June 29, 1979, well beyond the 10-day period for filing
a statement in opposition, an order was issued granting Petitioner's
motion to withdraw its earlier motion to dismiss. The parties were·
1/

This scheduled hearing was later continued to another date.

1869

also advised that the case would proceed to hearing in late August
as previously scheduled. Thereafter, an order was issued on July 23,
1979, scheduling the hearing date for August 28, 1979, in Spokane,
Washington. JJ
On August 23, lg79, 5 days before the scheduled hearing date,
Petitioner filed its second motion to dismiss this case. As grounds
for the motion, counsel asserts:
MSHA, through its undersigned attorneys, hereby
states that additional review of the above-entitled
case has indicated that there ·is insufficient evidence
to sustain the validity of the citation issued on
July 26, 1978. Accordingly, MSHA hereby moves to
dismiss the petition for the assessment of civil penalty
filed on February 12, 1979.
Respondent filed no objection to the proposed dismissal.
On September 5, 1979, Respondent filed a motion requesting:
(1) an order for an offset against further penalties which may be
asse6sed against it for alleged violations of the Act to the extent
of costs and expenses incurred in preparing to defend this action,
and, (2) an order prohibiting the Department of Labor from filing
further charges involving noise violations "until it [the Department
of Labor] can specify and. prove the feasibility of some engineering
or administrative controls wh.ich would do as effective a job of·
employee protection as present personal protection devices and at
comparable cost." Respondent has supported its motion by a memorandum and an affidavit of Kenneth Schmick, Assistant Comptroller
of Day Mines, Inc., concerning the expenditures which Respondent
asserts it incurred in its defense against the citation which is
the subject of this proceeding. These expenditures are broken down
in the following way:
Legal Cost Incurred

w. c. Cohen Time

Benefits
Xeroxing and Telephone Charges

T~ping,

$2,443.94
1,908.00
.397 .47
150.00
$4,899.41

The affidavit further asserts that $3,229.1:') of the above_ figure was
incurred between June 1, 1979, and August 20, 1979. These dates
approximately cover the time period between when Petitioner's two
motions to dismiss were filed.
2/ The record indicates that from May 17 through approximately
August 17 the parties pursued discovery through requ~sts for admissions and interrogatories.

1870

On October 5, 1979, Petitioner filed a memorandum in opposition
to Respondent's motion. Thereafter, Respondent made a further filing
in response to Petitioner's memorandum.
After considering the arguments and reviewing the legal precedents cited by both parties, I conclude that Respondent's motion
should be denied. The present procedural posture of this case, along
with numerous factual differences, removes this matter from the narrow
sphere of cases in which the former Board of Mine Operations Appeals
allowed or considered offsets under the 1969 Act. 3/ The main thrust
of Respondent's argument is that facts exist in thTs case which support a conclusion that Petitioner cQntinued to prosecute under conditions which constitute bad faith. Although it is somewhat of a
puzzle as to why Petitioner filed and then retracted its first motion
to dismiss, there.is absolutely nothing on the record, as it presently
exists, to lead me to believe that bad faith was involved. There is
also no indication of wrongdoing or that this proceeding was deliberately prolonged. Because of factual differences, I do not believe
that my decision in Climax Molybdenum Company (Applications for
Review, DENV 79-102-M through DENV 79-105-M, August 14, 1979), is
precedent for the requests Respondent has made. 4/
Under these circumstances, I hereby DENY Respondent's requests
for an offset and for an order against the Department of Labor prohibiting it from filing further charges on noise violations except
as it can prove some feasibility of engineering or administrative
controls.
ORDER
It is hereby ORDERED that this proceeding be DISMISSED.

d~f!~
·

Franklin P. Michels
Administrative Law Judge

~) See, generally, North American Coal, 3. IBMA 93 (April 17,. ·1974);
Zeigler Coal Company, 3 IBMA 366 (September 26,' 1974); North

American Coal Corporation, 3 IBMA 515 (December 30, 1974); and
Zeigler Coal Company, 5 IBMA 356 (DecemberJ.9, 1975).
4/ This decision is currently before the C'ommission for review.
Therein, I.recommended to the Commission that in the particular circumstances of that case some offset be granted against possible future
penalties for violations.

1871

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
'015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

•.

#

;\ '· \

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding
Docket No. DENV 79-199-PM
A.O. No. 10-00088-05002

v.

:
Lucky Friday

HECLA MINING COMPANY,
·Respondent
DECISION
Appearances:

Marshall P. Salzman, Trial Attorney, Office of·the
Solicitor, u.s. Department of Labor, San Francisco,
California, for the petitioner;
Fred M. Gibler, Esquire, Kellogg, Idaho, for the
respondent.

Before:

Judge Koutras
Statement of the Pro.ceeding

This is a civil penalty proceeding pursuant to section llO(a)
of the Federal Mine Safety and Health Act of 1977, initiated by the ·
petitioner against the respondent on January 11, 1979, through· the
filing of a petition for assessment Qf civil penalty, seeking a
civil· penalty assessment for one alleged violation of the pr-ovisions
of 30 CFR 50.10. Respondent filed an answer and notice of contest
and· a hearing was held in Wallace, Idaho, on July 12, 1979 •. "The ·
parties submitted posthearing proposed findings, conclusions, ·and
supporting briefs, and the arguments presented have been considered,
by me in the course of this decision.
Issues
.. The principal issues presented in this proceeding are (l) Whether
r.espo.ndent has violated the provisions of the Act and impleliie.n:ti~ff~"·
regulations, as alleged in the proposal for assessment of ci-vil;•pen...;.
alty. filed in this proceeding, and, if so, (2) the appropr.i:a:t-"e ciMi·l
penalty should be assessed against the respondent for the al1'eged
violation, based upon the criteria set forth in section llO(i) of
the Act. Additional jurisdictional issues raised by the parties are
.identified and disposed of in the course of this decision.

1872

In determining the amount of a civil penalty assessment, section llO(i) of the Act requires consideration of the following
criteria: (1) the operator's history of previous violations, (2) the
appropriateness of such penalty to the size -0f the business of the
operator, (3) whether the operator was negligent, (4) the effect on
the operator's ability to continue in business, (5) the gravity of
the violation, and (6) the demonstrated good faith of the operator in
attempting to achieve rapid compliance after notification of the
violation.
Applicable Statutory and Regulatory Provisions
I.

The Federal Mine Safety and Health Act of 1977, P.L. 95-164,
30 u.s.,c. § 801 !:!. seq.
2.

Section llO(i) of the Act, 30 u.s.c. § 820(i).

3. Commission Rules, 29 CFR 2700.1 !:!. seq.
Stipulations
The parties stipulated that the citation was received by the
respondent, that the respondent is a large mine operator, and that
any civil penalty assessed in the matter will not impair respondent's
ability to continue in business (Tr. 2-3).
Discussion
Citation No. 348002, July 6, 1978, 30 CFR 50.10, states as follows:
A serious shaft accident occurred in the #2 shaft. A
miner was critically injured June 22, 1978, and has been
hospitalized in an intensive care unit. The accident was
not reported to MSHA officials in the Bellevue, Washington
Subdistrict Office, the Western District Office, or the
24 hour answering service in Washington, DC.
30 CFR 50.10, states as follows:
IDilllediate Notification.
If an accident occurs, an operator shall immediately
contact the MSHA District or Subdistrict Office having
jurisdiction over its mine. If an operator cannot contact
the appropriate MSHA District or Subdistrict Office it
shall immediately contact the MSHA Headquarters Office in
Washington, D.C., by telephone, toll free at (202) 783-5582.
The term "accident" is defined by 30 CFR 50.2(b)(1) through (12).
The pertinent definition of the term here is section 50.2(h) (2)
·which defines "accident" as: "An injury to an individual at a mine
which has a reasonable potential to cause death."

1873

Petitioner's Testimony
John T-. Langstaff, respondent's assistant personnel director,
was called as an adverse witness by the petitioner. At the time
the citation was issued, he was employed as Director of Safety and
training. He is familiar with the accident which occurred on
the afternoon of June 22, 1978, and first learned about it on the
night of June 22, when it was reported to him by telephone by one
of his safety men, Bert Fetter. Mr. Fetter advised him that
Mr. Cliff Miller had been involved in an accident at the mine and
had been taken to the East Shoshone Hospital in Silverton, some
8 miles from the mine by a local a~bulance service• Mr. Fetter
further advised him that Mr. Miller had sustained "a lot of facial
marks and bruises about the face, and that his left arm was bruised
badly", but that .Mr. Miller was conscious. Mr. Langstaff attempted
to contact his supervisors to notify them about the accident, but
they had already heard about the incident, but he did not know
how they learned about it. That same evening, Mr. Langstaff called
the hospital and spoke with a Doctor Gnaedinger, who informed him
that Mr. Miller sustained bruised arms, cuts and bruises, and
three fractured vertebrae, but he could not recall which vertebrae
were fractured. The doctor advised that ''Cliff is a tough little
guy and he is okay" (Tr. 17-21).
Mr. Langstaff testified that 4 days later he learned that
Mr. Miller had been moved from the Silverton Hospital to a hospital
in Spokane some 80 miles away and that he was moved there because
he had gotten worse the evening of June 22. He then called the
hospital in Spokan~ to inquire about his condition, but since he was
not a family member, the nurse with whom he spoke would release no
information as to Mr. Miller's condition. He later spoke again with
Mr. Fetter, and he subsequently learned about Mr. Miller's condition
through the receipt of a doctor's report from Dr. Gnaedinger which he
did not have with him at the hearing. In addition, he also received
additional reports from the attending hospital doctors. Mr. Fetter
advised him that Mr. Miller was in the intensive care unit and that
there was a problem with internal bleeding or internal damage. At
that time, Mr. Langstaff did not report the accident to MSHA. Thereafter, he kept track of Mr. Miller's condition through daily conversations with Mr. Fetter. He finally reported the accident to MSHA
on Standard Form 7000-1, an accident reporting form, on June 29,
1978. He did not report the accident when he first heard from
Mr. Fetter that Mr. Miller was in intensive care because 5 days had
elapsed from the time of the accident and he believed it was no
longer immediate. At the immediate time of the accident, he did not
believe there was a reasonable chance that death would result, and
when he learned that the accident was serious, it was no longer
immediate (Tr. 22-32).

1874

On cross-examination, Mr. Langstaff testified that during the
week following the accident, he felt that the injuries sustained
by Mr. Miller presented a reasonable potential for death, but this
would have been at the end of the week when he reported the accident. He did not feel that way- earlier in the week, but only after
Mr. Miller's condition got progressively worse. At the time he
filed the report with MSHA, he was following his normal routine
of waiting for doctor's reports since he likes to have all of those
reports before sending in the MSHA report. Mr. Langstaff indicated
that he has no medical training and believed he was entitled to
rely on doctor's reports in these matters. He reiterated that he
spoke with Dr. Gnaedinger on June 22, who informed him that the
injuries were not serious at that time, ·and his attempts to· follow
up on Mr. Miller's condition the following week were not successful
because the hospital in Spokane would release no information
{Tr. 32-34).
In response to subsequent questions, Mr. Langstaff testified
that he filed MSHA Form 7000-1 by mail, and that is his usual
practice. He did not report the accident by telephone (Tr. 39).
Someone from MSHA came to see him the week following the accident,
but he could not recall whether that visit predated the mailing
of the report. As a matter of course, he relies on the doctor's
opinion to determine whether or not an accident has occurred
(Tr. 40).
Milbert Fetter, testified that in June 1978, he was employed
by respondent as a safety man. He learned about the accident by a
telephone call on June 22, while at home. He went directly to the
hospital and spoke with Dr. Gnaedinger who advised him that after
examining Mr. Miller, his left arm looked bad, but was not broken,
and that his injuries were not serious. He then reported this to
Mr. Langstaff, and the next day learn~d that Mr. Miller had been
transferred to the hospital in Spokane, and he went there to visit
him on Sunday where he spoke with some nurses who reported that
he was "fine." The following Tuesday he visited the hospital
again, and Mr. Miller's wife told him that Mr. Miller had taken
a "turn for the worse." He called Mr. Langstaff the next day, on
a Wednesday and informed him that Mr. Miller's condition was
getting worse, but he did not know how serious he was (Tr. 40-44).
On cross-examination, Mr. Fetter testified that the accident
happened after he and Mr. Langstaff's normal duty hours and that
is why he was at home. Part of his duties do not include notifying MSHA about accidents, and he took an interest in Mr. Miller's
condition because he is his cousin. He was at the hospital when
they brought Mr. Miller in and the doctor advised him that "Cliff's
tough, he is young. The arm and the knot on his head and his
back. There is a problem. He will come out of it okay." He
observed Mr. Miller at the hospital and spoke with him, and Mr. Miller
complained about a sore arm and back. Dr. Gnaedinger came back to

1875

see Mr. Miller two times the evening of June 22, and the doctor
never advised him that Mr. Miller was in critical condition and
did not indicate that he had taken a turn for the worse, nor did he
express concern that there was a reasonable potential for death
(Tr. 45-47).
On redirect, Mr. Fetter testified that he first learned that
Mr. Miller was in the hospital the Saturday following the accident,
but did not learn why. He called Mr. Langstaff either the following
Monday or Tuesday, and he did so because it is his duty to report
on the condition of personnel (Tr. 48). Mr. Miller's injuries were
not fatal (Tr. 49).
.
Jurisdictional Arguments Made Orally at the Hearing
During the course of the hearing, respondent's counsel moved
for dismissal of the case for lack of jurisdiction. In support
of his motion, counsel pointed out that the reporting requirements
of Part 50 became effective on January 1, 1978, 42 Fed. Reg. 65534,
December 30, 1977. The accident in question occurred on June 22,
1978, and the citation was issued on July 6, 1978. However, counsel
argu~s that at the time of the passage of the 1977 Amendments to the
1969 Coal Mine Health and Safety Act, section 50.10 was not a mandatory standard and therefore did not become a mandatory standard
upon enactment of the 1977 Act. Since section 50.10 was not a
mandatory standard in effect on November 9, 1977, the date of
enactment of the 1977 Amendments, counsel argues that it was not
an effective mandatory standard subject to MSHA enforcement at the
time the citation was issued~ In support of this argument, counsel
cited section 30l(b)(l) of the 1977 Act, 30 u.s.c. § 96l(b)(l)
which states as follows:
The mandatory standards relftting to mines, issued
by the Secretary of the Interior under the Federal Metal
and Nonmetallic Mine Safety Act and standards and
regulations under this chapter which are in effect on
November 9, 1977, shall remain in effect as mandatory
health or safety standards applicable to metal and nonmetallic mines and to coal mines respectively under this
chapter until such time as the Secretary of Labor shall
issue new or revised mandatory health or safety standards
applicable to metal and nonmetallic mines and new or
revised mandatory health or safety standards applicable
to coal mines. [Emphasis added.]
Respondent's jurisdictional defense was not previously raised
by the answer filed to the petition for assessment of civil penalty.
When asked why it had not been previously raised, counsel asserted
that respondent had retained new counsel and that he had raised it
at the hearing since it was his understanding that a jurisdictional
defense could be raised at any time and was not subject to any waiver

1876

(Tr. 11). In view of the fact that the jurisdictional argument was
raised for the first time at the hearing, the motion was taken under
advisement, and while petitioner's counsel complimented respondent's
counsel on his diligence in advancing the argument, he requested
that I not rule on the motion from the bench in order to give him
an opportunity to research the question and to file a posthearing
memorandum on the question (Tr. 11). This request was granted, and
petitioner was afforded an opportunity to file any additional
arguments on the question (Tr. 59). However, the parties were
afforded an opportunity to make a record on the merits of the citation in the event that the motion to dismiss was ultimately denied.
Respondent raised a second jurisdictional argument in defense
of the petition. Counsel argues that a·section 104(a) citation can
only be issued for an alleged violation of a mandatory health or
safety standard,·and that a civil penalty assessment pursuant to
section 110 can only be levied for a violation of a mandatory
standard. Since section 50.10 was not a duly promulgated mandatory
standard, respondent's counsel contends that respondent cannot be
cited for such a violation, and cannot now be subjected to a civil
penalty assessment for the asserted violation (Tr. 12-13).
In response to respondent's second argument; petitioner
asserted that a citation pursuant to section 104(a) may be issued
not only for a violation of any mandatory standard, but also for
any violation of any rule, order, or regulation promulgated pursuant
to the Act, and that a civil penalty under section llO(a) may be
assessed for any violation of any other provision of the Act.
Therefore, if it can be.said that respondent violated section 104(a),
then respondent may be assessed a civil penalty pursuant to section llO(a) for that violation (Tr. 12-13).
Respondent's Written Posthearing Jurisdictional Arguments
The Regulation Containing 30 CFR 50.10 Was Not in Effect on
November 9, 1977, the Date of Enactment of the 1977 Act.
Respondent argues that section 30l(b)(l) of the Act, 30 u.s.c.
§ 96l(b)(l), provides that the mandatory standards issued by the

Secretary of the Interior under the Metal and Nonmetallic Mine
Safety Act and the standards and regulations under the 1969 Coal
Mine Health and Safety Act which were in effect on November 9, 1977,
the date of enactment of the 1977 law, remained in effect as mandatory
standards under the 1977 Act until such time as the Secretary of
Labor issues new or revised standards. However, since the effective
date of section 50.10 was January 1, 1978, it was not in effect on
November 9, 1977, and therefore was not retained as an effective stan-dard under the 1977 Act. Additionally, respondent argues that section
50.10 was promulgated by the Department of the Interior, and not the
Labor Department as r~quired by 30 u.s.c. § 96l(b)(l).

1877

The Regulation is Not a Mandatory Health or Safety Standard,
Therefore No Civil Penalty May be Imposed for a Violation.
Respondent concedes that a citation pursuant to section 104(a)
of the Act may be issued for violations of mandatory health or safety
standards, rules, orders or regulations, but maintains that it may
only be issued in the cases of a duly promulgated mandatory standard
pursuant to the 1977 Act and only if it is so promulgated by the
Secretary of Labor, not the Secretary of the Interior. Since section 50.10 was not a duly promulgated mandatory standard issued
by the Secretary of Labor pursuant to his authority under the 1977
Act, respondent maintains that any citation issued pursuant to section 104(a) is ~nvalid.
With respect to the proposal for assessment of civil penalty,
respondent maintains that under section 110 of the Act, 30 u.s.c.
§ 820, which allows the imposition of civil penalties, .there can
be no penalty for a violation of a regulation which is not a
mandatory health or safety regulation or a part of the Act itself.
Since section llO(a) only allows the imposition of a civil penalty
for a violation of a mandatory health or safety regulation or a
violation of the Act itself, a penalty may not be imposed for
noncompliance with section 50.10 because ·it is not a mandatory
safety standard. Further, respondent asserts that the petitioner
cannot be heard to argue that the regulation in question was part
of the Act because to do so would render the "mandatory health or
safety standard" language in section llO(a) meaningless. Also,
respondent points out that the regulation was not issued under the
1977 Act, but under the Mining Enforcement and Safety Administration.
Petitioner's Jurisdictional Arguments
Petitioner concedes that the regulations found in Part 50,
Title 30, Code of Federal Regulations~ became effective January 1,
1978, and that they are not mandatory health and safety standards
as defined in section 3(1) of the 1977 Act. Petitioner argues that
section 3(1), retained from the Coal Act of 1969, defines a mandatory
health and safety standard to mean either the interim standards of
Title II and III or standards promulgated pursuant to Title I.
Part 50 was promulgated pursuant to section 508 of Title V of the Coal
Act, 30 u.s.c. § 957, authorizing the Secretary to issue regulations
to ~arry out any provision of the Coal Act, and sections 4 and 13 of
the Federal Metal and Nonmetallic Mine Safety Act, formerly 30 u.s.c.
§ 723, 732, 42 F.R. 65536. Section 508 is the general rule-making
authority to promulgate regulations. Sections 4 and 13 of the Metal
Act contained implied authority to promulgate necessary implementing
regulations. By contrast, mandatory standards were required to be
promulgated under section 101 of Title 1 of the Coal Act and section
VI of the Metal Act. Since the Federal Mine Safety and Health Act of
1977 has the same definition of "mandatory health or safety standard"
(section 3(1)), and the same rule-making authorities ~s the Coal Act,

1878

and since under the 1977 Act all existing regulations issued
under the Coal and Metal Acts are valid, the Part 50 regulations
are valid regulations and not mandatory standards. Further,
petitioner points out that historically, Part 50 replaced old
parts 58 (Metal Act) and 80 (Coal Act) of Title 30, Code of Federal
Regulations ( supplem'ental information, 42 F .R. 65534), and that
Pa.rts '58 and 80 were promulgated under the same rule-making
authorities as Part 50 and were, accordingly, promulgated as
regulations and not mandatory standards (see 37 F.R. 24151;
35 F.R. 19999).
Petitioner argues that respondent's reliance on the transfer.
provisions of section 30l(b )( 1) is·. misplaced. In support of this
argument, it is.argued that 30 u.s.c. § ·96l(b)(l) deals with
standards, even though the word "regulations" is used at one point.
Even there, however, petitioner points out that the context clearly
implies safety and health standards and that this section of the
Act was designed to refer to the transfer of standards. Petitioner··
believes that the controlling provision dealing with the transfer
of regulations is section 30l(c)(2), which provides in pertinent
part "All drders, decisions, determinations, rules, regulations * * *
(A) which have been issued, made, granted or allowed to become
effective in the exercise of functions which are transferred under
this section * * * and (B) which are in effect at the time this
section takes effect [March 9, 1978] shall continue in effect according to their terms until modified, terminated, set aside * * * by _the
Secretary of Labor, the Federal Mine'Safety and Health Review Commission, or other authorized officials * * * "[Emphasis in original.]
Thus, while petitioner views secti6n 30l(c)(2) as a broad "catch all"
provision, it·maintains that it specifically enumerates regulations
among the transferred matters which remain in effect and applicable
as of March 9, 1978. And, since Part 50 are regulations and not
standards as defined by section 3(1) of·the 1977 Act and its predecessor, section 30l(c)(2) and not (b~(l) is applicable, and by its
very wording the regulation in question continued in effect and did
not lia\Te' to be repromulgated by the Secretary of Labor.
~ith respect to the impo~ition of a civil penalty for violation
of a regulation rather than a mandatory standard, petitioner argues
that section )04(a) provides for p~rialty assessments for violations
of a provision of the Act and its implementing regulation which is
not. a'. standard. Citing the language of section llO(a) which provides
for assessment of civil penalties for violations of "any other
provision of this Act," petitioner maintains that it is clear that
civil penalties may be assessed for violations of any regulation,
rule, or order as well as any mandatory health or safety standard.
The implementation of a provision of the Act by a ·regulation involves
an inextricable relationship, so that if a regulation is violated the
implemented provision of the Act is also violated. Thus, the
violation can be cited and the civil penalty assessed on that basis.

1879

Further, since section llO(b) refers to violations cited under
section 104(a), an uncorrected cited violation of a regulation and
a provision of the Act which are not mandatory standards is subject
to section llO(b).
Finally, petitioner points out that Part 50 implements
sections 103(a), (j), (d) and (h) of the 1977 Act (formerly sections 103(a), 103(e), lll(a), and lll(b), respectively, of the Coal
Act). Section 50.10 implements section 103(j) of the 1977 Act
(formerly section 103(e) of the Coal Act), requiring an operator to
notify MSHA in case of an accident. A violation of 30 CFR 50.10
therefore constitutes a violation of section 103(j) of the Act.
Respondent's Reply Brief
In its reply brief, respondent submits that a clos~ reading of
sections 30l(b)(l) and (c)(2) shows that what Congress intended was
that all "mandatory" standards or regulations had to be in effect as
of November 9, 1977, to remain effective under the Federal Mine
Safety and Health Act of 1977 (1977 Act). Congress, in enacting
30 u.s.c. § 96l(b)(l), recognized that under the 1977 Act penalties
could only be assessed for violations of mandatory health or safety
standards, or a violation of the Act itself. Recognizing this, it
was declared that all "mandatory standards" and "standards and
regulations under this chapter" in effect on November 9, 1977, would
remain in effect ag-;andatory safety and health standards. Respondent asserts that had Congress intended the effect urged by petitioner,
then it would have been unnecessary to use the language contained
in 30 u.s.c. § 96l(b)(l), and to achieve the result petitioner
desires, Congress would merely have stated that all mandatory health
or safety standards in effect on November 9, 1977, shall remain in
effect as mandatory health or safety standards. Fiom respondent's
point of view, the effect of 30 U.S.C• § 96l(c)(2) is that all
non-mandatory regulations which became effective in the exercise of
functions which were transferred by the section.remain in effect.
There is no mention of "mandatory" standards as exists under 30 u.s.c.
§ 96l(b)(l). Also, 30 u.s.c. § 96l(c)(2) has no reference.to
regulations "under this chapter."
Respondent agrees with petitioner that 30 u.s.c. § 961(c)(2)
is ·a "catch-all" provision. However, in looking at the context in
which the word "regulations" is used in § 961(c)(2), respondent
believes that it is referring to matters which were pending in
individual cases before MESA during the interim period, and that
the use of the words "orders, decisions, determinations, rules,
regulations, permits, contracts, certificates, licenses, and
privileges" does not indicate it is referring to substantive
matters or mandatory standards or regulations for which penalties
may be assessed. On the other hand, § 96l(b)(l) clearly indicates
it is referring to mandatory standards and regulations for which
penalties may be assessed under the 1977 Act. Respondent asserts

1880

that petitioner's argument that section 50.10 is mandatory and also
transferred to MSHA under 30 u.s.c. § 96l(c)(2) is inconsistent
because if it is mandatory, then 30 u.s.c. § 96l(b)(l) applies.
If it is not mandatory, then 30 u.s.c. § 96l(c)(2) may apply, but
there is no requirement of comp_liance with a regulation which is not
mandatory.
With regard to any penalty assessment pursuant to section 104(a),
respondent emphasizes the fact that the citation in this case was
issued for an alleged violation of regulation 30 CFR 50.10, and not
statutory section 103(j), 30 u.s.c. § 813(j), and asserts that there
could have been no citation issued for a violation of 30 u.s.c.
§ 813(j), which merely requires notification of an accident with no
time for such notification specified. The citation is for failure to
notify immediately, which is only a requirement of the regulation
and not a requirement of the Act. Moreover, 30 CFR 50.10 was not
enacted pursuant to the Federal Mine Safety arid Health Act of 1977,
but was enacted to implement the Federal Coal Mine Health and Safety
Act of 1969 and the Federal Metal and Nonmetallic Mine Safety Act.
Thus, it cannot be construed to be an implementation of specific
provisions of the 1977 Act. Respondent argues further that the language found in section 109(a) of the 1969 Act with respect to the
requirement that a civil penalty be assessed for a violation of a
mandatory health or safety standard is virtually identical to the
language contained in section llO(a) of the 1977 Act, the section
under which petitioner is proceeding in this case. Here the injury
to the miner was reported, which is all that is required by 30 U,S,C.
§ 813(j).
Petitioner seeks to assess a penalty for failure to report
"immediately," which is not a requirement of the statute. Since the
language of the 1977 Act is so identical to that of the 1969 Act,
respondent maintains that a similar result must attach, that is,
an operator may only be penalized for a violation of a mandatory
health or safety standard. As stated earlier, the regulation in
question here, is not a mandatory hea1th ot safety standard.
With regard to petitioner's reliance on section llO(b),
30 u.s.c. § 820(a), respondent argues that it merely underscores
respondent's point with regard to section llO(a). Respondent emphasizes that it has been cited under section llO(a) and not llO(b), and
the two sections contain different language in that section llO(b)
states. that an operator who fails to correct a violation for which
a citation "has been issued under Section 104(a)" is subject to penalties for each day the violation continues, while section llO(a) does
not •tate that a penalty may be assessed for a 104(a) violation, but
that a penalty may be imposed only for a violation of a mandatory
health or safety standard or a violation of the Act itself.
Findings and Conclusions Concerning the Jurisdictional Question
The 1977 Act was enacted on November 9, 1977. Since section 50.10 was not promulgated as a regulation and did not become
effective January 1, 1978, it is clear that on the date of enactment

1881

of the 1977 Act it was not a viable regulation promulgated pursuant
to this. statute. Under the transfer provisions o{ section 30l(b)(l),
all mandatory standards and regulations issued under the Metal and
Nonmetallic Metal Act and the 1969 Coal Act, which were in effect on
November 9, 1977, were to remain in effect until such time as the
Secretary of Labor issues iew or revised standards. The transfer
provisions of section 30llc)(2), which has been characterized
as a "catch-all" provision by the parties, is in fact a savings
provision which I believe was intended to cover all of the matters
described therein during the interim period between enactment of the
statute on November 9, 1977, and the effective date of the transfer
of functions on March 9, 1978. While it is true that the statutory
language in sect;ion 30l(c) (2), which si!Ilply states "regulations,"
is not as specific as the language relating to mandatory standards
and regulations, as used in section 30l(b)(l), and gives rise to some
statutory confusion as detailed in the skillful presentations and
arguments made by counsel on both sides of the controversy, after
careful consideration and analysis, I believe that petitioner has the
better part of the jurisdictional argument and that its position is
correct, and my reasons in this regard follow.
Section 30l(c)(2) provides, inter alia, that
"All regulations which have been issued, made,
granted, or allowed to become effective in the exercise
of functions which are transferred under this section
by any department or agency, any functions of which are
transferred by this section, and which are in effect at
the time this section takes effect, shall continue in
effect according to their terms until modified, terminated,
superseded, etc., etc., by the Secretary of Labor * * *•"
[Emphsis added.]
I construe the use of the term regulation to include Part 50,
Title 30, Code of Federal Regulations, and I conclude that they
were validly promulgated by the Secretary of Interior in the
exercise of his functions which were transferred to the Secretary
of Labor as of March 9, 1978. The statutory accident reporting
requirements which appeared in section 103(e) of the 1969 Coal
Act, and section 13 of the Metal and Nonmetal Act, were the statutory requirements promulgated as mandatory regulations in Part 50,
and· I conclude that they were in effect and applicable at the time
the citation in question here was issued. Accordingly, I accept
and adopt petitioner's jurisdictional arguments with respect to
the applicability of section 50.10 as my findings and conclusions
on this issue and reject those advanced by the respondent," including
its motion to dismiss this case on jurisdictional grounds.
Petitioner's Arguments on the Merits
Petitioner asserts that there is no dispute that respondent's
employee was injured at the mine on June 22, 1978, and that
respondent failed to make the immediate notification required by

1882

section 50.10. Petitioner seeks a finding that there was a reportable
"accident" within the meaning of section 50.10, and in support of
its case relies on counsel's arguments made during the course of the
hearing, where the issue was framed as follows (Tr. 50):
THE COURT: The question in issue here is whether
the Respondent Hecla Mining Company had knowledge of
the extent of the injuries that Mr. Miller had, knowledge
to the extent to conclude there was or was not a reasonable potential to cause death, imposing a duty on them to
file a report?
MR. SALZMAN:

Yes•

I believe the essence of petitioner's arguments and the theory
of its case regarding the reporting requirements of section 50.10
are set forth as follows during the colloquy appearing at pages 54-57
of the transcript:
THE COURT: Section 50.10, subpart (b) requires
immediate notification to MSHA in the event--if I can
translate accident to event--of an injury to an
individual that has a reasonable potential to cause
death. Once the incident occurs, the operator is
required under this section to immediately, meaning
pick up the phone-MR. SALZMAN: That's correct. That was the purpose
of my recalling Mr. Langstaff to the witness stand.
There are two separate reporting requirements; one,
for any kind of an injury as 50.20,,you fill out this
form· and. send it to them, and they get it sooner or
later. The second one we are dealing with today is the
"immediate" pick up the phone so they can go out and
investigate.
THE COURT: Okay now, you have an incident at a
mine. So, you have the immediate notification. But
that same incident again has to subsequently be reported
1n writing within ten days.
Now, do you want to make some argument or any
further observations?
MR. SALZMAN:

Just some brief observations.

I think it's unfortunate that they have put. definitions on words which are contrary to the normal usage
of the term, but they have, and that's what we are dealing with.

1883

But in that context I think given the restrictions
given the aims of the Act, I believe it should be
interpreted in the broadest effect what.obviously the
pµrpose of these reporting requirements is.

~nd

I believe when you have an incident and people--no
matter what the doctor may say, break a couple vertebrae,
that is of some degree of seriousness.
When you learn after that the person has been moved
from one hospital to another a distance of 80 miles and
that person the next day goes into an intensive care
unit, I think at that time yoo hav~ the obligation to,
that is immediately, contact MSHA.
THE COURT: What if the fellow had a total recovery
the next morning? Does that make a difference?
MR. SALZMAN: After or before it was reported--to
a reasonable potential to cause death, I believe that
if someone--when this occurs, they have to go to the
hospital, they are in an intensive care unit, I think
that the operator should reasonably be required to
assume--! think assumption of reporting given the goal
of the statute-THE COURT: Now, the goal of the statute is
immediate notification so MSHA can go and investigate
to determine what?
MR. SALZMAN: To determine the cause of the accident,
the condition which may or may not have been corrected.
THE COURT:
MR. SALZMAN:
accident.

Preservation of evidence?
Yes, and the prevention of another

THE COURT: A guy breaks a leg, and a month after
something happens that makes it reportable; he takes
a turn for the worse.
For a whole month there is no requirement for
notification to MSHA; so there is nothing MSHA could
do in terms of investigating the cause to determine
preventative measures, et cetera, until 30 days after
the event, in which event the guy turns for the worse,
and then MSHA conducts an investigation?

*

*

*

*

1884

*

*

*

MR. SALZMAN: The answer to your question, second
part of your question, even 30 days later, taking that
hypothetical, they still have the opportunity to go
back and investigate and look at the condition which
may have caused this accident and do something to
prevent-THE COURT: In those 30 days all the evidence was
destroyed, the mining keeps on going.
MR. SALZMAN: May or may not. Obviously the period
of time-- But 30 days is better than never.
Respondent's Arguments on the Merits
Aside from its jurisdictional arguments, respondent asserts
that it should also prevail on the merits of the alleged violation.
In support of its argument, respondent argues that the petitioner
submitted no evidence to establish that the miner's injuries had a
reasonable potential to cause death, and that the inspector who
issued the citation did not even testify. Respondent maintains
that it does not have employees with medical backgrounds and believes
it i~ entitled to rely on the opinions of attending physicians as to
whether an injury has a reasonable potential to cause death. In the
case at hand, respondent argues that the attending physician stated
this was not the case, and the mere fact that the miner was transferred to a Spokane, Washington, hospital was not "constructive"
notice of injuries with a reasonable potential to cause death.
Respondent asserts that the evidence showed that such transfers are
routinely made for injuries which are not serious. Finally, respondent argues that the petitioner has the burden of proving that the
injuries had a reasonable potential to cause death. Since this is a
medical determination, and the petitioner offered no medical testimony, respondent maintains that a violation has not been established.
Findings and Conclusions on the Merits
The statutory requirement for reporting accidents is found
in section 103(j) of the 1977 Act, formerly section 103(e) of
the 1969 Act, and it states in pertinent part as follows: "In
the event of an accident occurring in any coal or other mine,
the operator shall notify the Secretary thereof and shall take
appropriate measures to prevent the destruction of any evidence
which would assist in investigating the cause or causes thereof,"
It is clear from the plain wording of the statutory language.
that mine accidents are required to be reported to MSHA. The statute on its face places no time limitations as to when those reports
are to be made, In this case, while the citation as issued does
not specifically charge the respondent with failing to immediately
notify MSHA, the narrative description does state that respondent

1885

failed to notify MSHA's district office or the 24-hour answering
service in Washington, D.C., and it does cite a violation of 30 CFR
50.10. Thus~ I believe it is clear that respondent in this case
is charged with a violation of the regulatory provisions of 30 CFR
50.10 for failure to immediately report the accident to MSHA by
contacting the district or subdistrict office having jurisdiction
over the mine or by telephoning MSHA's headquarters in Washington,
D.C., at the toll-free telephone number listed in the regulation.
The term "accident" is defined by section 50.2(h) (2) as "an injury
to an individual at a mine which has a reasonable potential to
cause death".
The petitioner in this case has the burden of proof to estab-·
lish that the accident which occurred on June 22, 1978, was a
reportable accident under the cited regulation. The question of
whether the accident in question was required to be reported
pursuant to section 50.10 requires the petitioner to establish that
the injuries sustained by the accident victim had a rea·sonable potential to cause death. Recognizing the "unfortunate" use of the definitional language found in section 50.2(h) (2), petitioner nevertheless argues that the reporting requirements of section 50.10 should
be given the "broadest effect to meet the obvious purpose" of the
reporting requirement (Tr. 55). Although the record establishes that
the initial information given to the respondent with respect to the
extent and seriousness of the injuries sustained by the accident victim at the time he was taken to a local hospital, the evening of
June 22, by the attending physician only indicated that he suffered
cuts and bruises about the arm and face and three fractured vertebrae
but was "O.K.", petitioner maintains that when the victim was then
moved to another hospital in Spokane, some 80 miles away, and placed
in the intensive care unit, respondent was obligated at that time
to immediately report the accident to MSHA on the theory that it was
reasonable at that time to assume that the victim's injuries posed
a reasonable potential for death, thereby meeting the regulatory
definition of a reportable accident. In short, petitioner takes the
position that anytime someone is placed in an intensive care unit
it is reasonable to assume that he may die. On the facts presented
here, while the victim apparently sustained serious injuries, they
did not result in death and he recovered.
The evidence adduced in this case reflects that the respondent
was continually monitoring and receiving information concerning
the accident victim's condition from the time he was taken to the
first hospital and after he was transferred to the second. These
reports were periodically made by the.respondent's safety director,
who was also related to the accident victim, after visits to the
hospital and conversations with the victim, doctors, and attending
nurses. The initial conversations with the attending physician at
the first hospital led the respondent to believe that the victim's
inJuries were not serious and that he was "fine." However, the
victim took a turn for the worse, and after being transferred to

1886

the second hospital, while the initial reports from the nurses
indicated that he was "fine," the victim's condition had gotten
progressively worse and there were "problems" with internal bleeding
and internal damage. At no time during the victim's initial hospitalization did the d9ctor indicate that there was reason to believe
that he would die, and Mr. Langstaff, the company official responsible
for reporting accidents to MSHA, testified that during the week
following the accident he had no medical basis for determining that
the victim's injuries were such as to allow him to conclude that
they could potentially lead to death. He indicated that he followed
his usual practice of awaiting the receipt of official medical
reports or doctor's opinions before deciding whether to report the
accident. Sine~ 5 days or so had elapse~ from the date of the
accident until he learned through conversations with his safety
director that the victim's condition was actually worse than
initially reiJorted, the "immediacy" of the reporting requirement
had long passed and he saw no reason to file a telephone accident
report at the precise moment the victim was placed in intensive
care because at that time he had no official medical reports which
would indicate that there was a reasonable expectation of death
as a result of the injuries. Since he has no medical training,
Mr. Langstaff took the position that he had to rely on the information being supplied to him by his safety director who kept almost
daily contact with the hospital in an effort to obtain information
concerning the victim's condition. Mr. Langstaff finally reported
the accident on June 29, by executing a standard MSHA accident
reporting form used for that purpose, and he apparently did so in
compliance with the requirements of section 50.20, which requires
that such forms be submitted within 10 days of an accident.
Respondent's defense to the citation in this case rests on its
belief that the petitioner presented no credible evidence to support
the assertion that injuries sustained by the accident victim had a
reasonable potential to cause death. "Since respondent employs no one
with medical backgrounds, the argument is made that it is entitled
to rely on the opinions of the attending physicians, as passed on
to its safety director who made inquiries concerning the condition
of the accident victim as to whether the injuries posed a reasonable
potential for death. Since all of the information then available
to the respondent indicated that they did not, then respondent
maintains that at that point in time, the accident was not required
to be immediately reported to MSHA. Since the question of whether
any injuries sustained in an accident had a reasonable potential
to cause death is necessarily a medical determination, and since
petitioner offered no medical testimony to support its assertion
that the accident was in fact of the type required by the regulatory
definition of an "accident" to be reported immediately to MSHA,
respondent asserts that petitioner has failed to establish a violation
of section 50.10. Further, respondent maintains that the mere fact
that the injured miner was transferred to an intensive care unit
of the second hospital was not "constructive 11 notice of injuries
with a reasonable potential to cause death.

1887

Ibeliev-e that the language of section 50.10 requiring the
immediate reporting of an accident makes it clear that such accidents
are to be reported as they occur. by either contacting MSHA's local
district office or by telephone call to to the toll-free number
listed therein. The types of reportable "accidents" required to be
reported are enumerated by definition in sections 50.2(h)(l) through
(12). The particular type of accident at issue here is covered
by subsection (h)(2), and in my view the definitional language
leaves much to the imagination since reasonable laymen may differ
as to whether any injury sustained by a person in a mine accident
was such as to require it to be reported. Petitioner's counsel
candidly recognized the "unfortunate" definitional language, but
I take the regulatory language as I £ind it, and the fact that
MSHA finds the prospect of being forced to present medical evidence
to support a case bottomed on this section of its reporting regulation to be cumbersome is irrelevant. MSHA has the burden of proof in
this proceeding and it must establish that the accident in question
was reportable within the framework of its own definitional standard.
That is, MSHA must establish as a matter of fact by a preponderance
of credible evidence that the injuries sustained by the accident
victim in this case had a reasonable potential to cause death. Once
that is established, it·must then prove that the accident was not
reported immediately thereafter.
On the evidence presented in this case, I reject MSHA's attempt
to establish that the injuries sustained by the accident victim
in this case were in fact such as to raise a reasonable potential
for death either at the time of the accident when the victim was
taken to a local hospital, or the next day when he was transferred
to the second hospital, solely on the basis of the fact that he was
placed in intensive care, and that on that day respondent was required
to report the accident pursuant to section 50.10, by contacting the
district office or making a telephone call to Washington, D.C. I find
that respondent acted reasonably .in the circumstances, and that once
it was informed later in the week that the accident victim's condition had worsened when it learned that he had internal injuries, the
accident was duly reported by Mr. Langstaff by means of the filing of
an MSHA report form used for such purposes. Although it can be
argued that the respondent failed to immediately use the telephone
or contact MSHA's district office when it finally became apparent,
4 or 5 days after the accident, that the victim's condition was far
more serious than initially believed, the thrust of the citation and
petitioner's case is the assertion that no immediate notification was
made either at the time of the accident or at the time the victim was
placed in intensive care. In these circumstances, I find that MSHA
has failed to establish that the accident in question was in fact a
reportable accident within the meaning of section 50.10. Accordingly,
the citation is VACATED and this case is DISMISSED •

. /.(~

. £~

.J.~outras

Administrative Law Judge

1888

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE Of ADMINISTRATIVE LAW JUDGES
"015 WILSON BOULEVARD
ARLIN.GTON, VIRGIN.IA 22203

REPUBLIC STEEL.CORPORATION,
Applicant
v.

Application for Review
Docket No. PITT 78-459

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION .(MSHA),
Respondent

:· Order No. 236422
September 5, 1978
Banning Mine

UNITED MINE WORKERS OF AMERICA,
Respondent
DECISION
.Appearances:

Bronius K. Taoras, Esq., Republic Steel Corporation,
Uniontown, Pennsy~vania, for Applicant;
John H. O'Donnell, Esq., U.S. Department of Labor,
Arlington, Virginia, for Respondent.

Before:

Judge Forrest E. Stewart
FINDINGS OF FACT AND CONCLUSIONS OF LAW

Republic Stee~ Corporation (Applicant) filed a timely application
for review pursuant to section 105(d).of the Federal Mine Safety and
Health Act of 1977 (hereinafter, the Act), 30 U.S.C. § 801 et ~·,
requesting review of Order No. 236422, issued September 5, 1978. A
hearing on the merits was conducted on April 19 and 20, 1979, in
Pittsburgh, Pennsylvania. Applicant called two witnesses and introduced two exhibits. Respondent called three witnesses and introduced
nine exhibits. The United Mine Workers of America failed to make an
appearance. At the conclusion of the. hearing, the parties elected
not to submit posthearing briefs.
On August 18, 1978, inspector James Cirffrey conducted a regular
inspection of the Banning Mine, 6 North Working Section. At that
time, he observed what he believed to be a violation of 30 CFR
75.1707. The inspector discussed the matter with his supervisor and
thereafter, on August 22, 1978, he issued 104(a) Citation No. 236119.
He described the condition or practice at issue as follows:

1889

The escapeway ventilated with intake air was not separated from the belt and trolley haulage entries of the mine
for the entire length of the entries developed since March 30,
·1970 to the beginning of the 6 North (009) working section.
The Secretary or his authorized representative has not permitted such separation to be extended for a greater or
lesser distance in the 6 North working section. Coal mined
at the face by the continuous miner, innnediately dumps onto
mine floor and loaded into #22 shuttle car by conventional
loading machine was transported about 230 feet by #22
shuttle car, transferred (piggy-back) from #22 shuttle
car into #17 shuttle car and transported about 240 feet by
No. 17 shuttle car, transferred (discharged) from #17 shuttle
car into if18 shuttle car, then transported about 430 feet by
#18 shuttle car and transferred (discharged) onto belt conveyor tail piece (about 900 feet total travel distance with
2 intermediate loading (transfer) (discharge point.s). The
escapeway entry ventilated with intake air, belt conveyor
entry and trolley haulage entry were not separated by any
ventilation control inby the belt tail piece or inby the end
of energized trolley wire. An energized trolley feeder-wire
(+l MCM, 600 volts) was extended about 600 feet from end of
bare trolley wire & terminated about 230 feet from pillar
being mined. Insulation was stripped from the feeder wire
at 14 or more locations to provide nipping stations for DC
electrically operated gathering pumps, shuttle cars, loading machines, continuous miners and other equipment.
The inspector originally specified that the condition was to be
abated by 9 a.m., on August 29, 1978, but thereafter extended the
termination due date to 4 p.m., September 5, 1978. At that time,
four of the five necessary stoppings had been constructed. Approximately 75 percent of the fifth stopping had been completed. Because
of the operator's failure to correct the condition within the time
set for abatement, the inspector issued 104(b) Order of Withdrawal
No. 236422 on September 5, 1978. The inspector described the
pertinent condition or practice as follows:
Insufficient efforts were made by operator to assure
that escapeway required to be ventilated with intake air
was separated from belt and trolley haulage entries of the
mine for entire length of such entrie$ developed since
.March 30, 1970 to the beginning.of the 6 North (009) working section. About 40 concrete blocks are needed to be
installed to complete permanent-type stoppings to provide
separation to a point inby (ss 0+89.53), most inby surge
(piggy-back) point where #17 shuttle car which hauled coal
loaded by conventional loading machine dumped the cargo
into #18 surge car which then.hauled the coal to the belt
tail.

1890

The parties are in essential agreement as to the facts herein.
The 6 North Section up to the 6 North belt tail was developed on a
six-entry system. Entry No. 2 contained the trolley haulage.·· The
conveyor belt was on.entry No. 3. The intake escapeway was located
in entry No. 4. This escapeway was separated from the belt and
trolley haulage entries up to the belt tailpiece.
The operator was retreat mining on the 6 North Working Section.
As noted by the inspector in Citation No. 236119, the coal was cut
with a continuous miner, dumped onto the floor, and then transferred
to a shuttle car. The coal was transferred to the belt by a "piggy.backing" procedure. The first shuttle car transported the coal a
distance of 230 feet to a surge point where the coal was transferred
to a second shuttle car. This car then transported the coal a distance of 240 feet to a second surge point and a third shuttle car.
The third shuttle car then transported the coal 430 feet to the belt
tailpiece. Applicant asserted that the working section began at the
belt tailpiece. Respondent contended that the section began at the
first surge point outby the face.
Inspector Caffrey testified that the belt air was separated as
well as could be reasonably expected from the working .section. The
air movement within the entry could not be measured with an anemometer. The air which ventilated the face areas in the 6 North Working Section came predominantly from the trolley haulage entry.
Approximately 25 percent of the air which ventilated the face came
from the intake escapeway. The air from these two intake entries
mixed and became conunon at the first crosscut to the left inby the
belt tailpiece. The inspector issued Citation No. 236119 because
of his concern that the intake escapeway did not extend in separated
air up to the first surge point outby the working face. If a fire
were to occur on the trolley haulageway ~ miners would be forced to
travel a greater distance in air cont~minated with the by-products
of that fire.
Section 75.1707 1/ requires that the intake escapeway be separated from the belt and trolley haulage entries for the entire length
of such entries to the beginning of the working section.
1/ · 30 CFR 75.1707 reads as follows:
"In the case of all coal mines opened·-on or after March 30; 1970,
and in the case of all new working sections opened on or after such
date in mines opened prior to such date, the escapeway required by
this section to be ventilated with intake air shall be separated from
the belt and trolley haulage entries of the mine for the entire length
of such entries to the beginning of each working section, except that
the Secretary or his authorized representative may permit such separation to be extended for a greater or lesser distance so long as such
extension does not pose a hazard to the miners."

1891

The term "working section" has been defined in 30 CFR 75.2(g){3)
to mean "all areas of the coal mine from the loading point of the
section to and including the working faces." The regulations, however, do not contain a definition of the term "loading point." Alex
O'Rourke, an MSHA supervisory engineer, testified that the loading
point has traditionally been considered to be the point at which
shuttle cars dump coal into a conveyor or mine cars. "Loading point"
is similarly defined in A Dictionary of Mining, Mineral, and Related
Terms 2/ as that point where coal is loaded into cars or conveyors.
Inspector Caffrey testified that industry usage of the term "car"
included mine cars or wagons, but that he did not recall ever having
heard the term applied to a shuttle car. Both of Applicant's witnesses also testified that a shuttle car.would not be considered a
"car" within the meaning of this definition. On the .6 North Section,
therefore, the belt tailpiece was the first point outby the face at
which coal was loaded into cars or a conveyor~ If this definition
were to be applied, the 6 North Working Section would extend from
the tailpiece inby.
Respondent asserted that the appropriate definition of "loading
point" was "the place where coal is first dumped after being transported from the face area." Mr. O'Rourke testified that this had
been accepted as policy at MSHA since 1972 or 1973. Both Mr. O'Rourke
and Inspector Caffrey testified that MSHA had not placed this definition in writing--memo or otherwise--and that they did not know if
it had been made available to operators.
Coal is transported out of the Banning Mine by dumping it in the
belt conveyor. Since trolley or truck haulage is not used for the
conveyance of coal, the pertinent question is whether the term "load-:ing point" is defined as one of the places where coal is loaded on a
shuttle car or the place where coal is loaded on the conveyor from the
shuttle car. The first definition is·a relatively new concept used by
the inspector which has not been published or even promulgated in writing to the inspector. The second definition is both the dictionary
definition and the traditional definition. It is accepted as the
definition to be used in determining the location of the loading
point. It corresponds with the term's common usage in the industry
and is accorded more weight than the unwritten, uncommunicated
"policy" which the inspector attempted to apply.
2/

The definition of "loading point" contained in the Bureau of Mine's

ADictionary of Mining, Mineral, and Related Terms, page 652,(1968),

and introduced at the hearing as Applicant's Exhibit No. 2, is as
follows:
"a. The point where coal or ore is loaded into .cars or conveyors;
where a conveyor discharges into m~ne cars; where a wagon o~ ferry is .
loaded. See also transfer point. Nelson b. N. of Eng. Where coal
is transferred from a mother gate or trunk belt conve~or into tubs.
Trise."

1892

It is clear that the shuttle car is not the type of mine car or
conveyor to which the definition refers in establishing the location
of the loading point. A definition based on the place where a shuttle
car might be loaded is too imprecise. The electrically permissible
shuttle car might be'used any place in the mine, including the face.
In the instant case, shuttle cars were loaded at the face and at two
other places outby the face. The inspector selected the most inby of
those surge points and attempted to define it as the loading point.
The locations of these surge points were temporary and subject to
frequent change. The location of each surge point would ordinarily
depend upon the length of the trailing cable, the number of shuttle
cars used, the progress in mining at the face, and the location of 'the
belt tailpiece. · In addition, the size o'f the working sections would
be appreciably reduced if it were limited to the area inby one of the
surge points. This reduction could have a significant negative impact
on the affect of other safety standards applicable with~n the working
section and could possibly increase the overall hazard to the miners.
Under the circumstances of the case, something more than unpublished
"policy" should be required to change the traditional definition of
cars or conveyors commonly used to determine the loading point.

An examination of the mine map graphically illustrates that the
belt tailpiece should be designated as the loading point. The shuttle
car roadway does not follow No. 3 entry, in which the belt conveyor is
located, beyond the belt tailpiece. The shuttle cars use a roadway
perpendicular to the belt and to No. 3 entry. For all practical purposes, the haulage system in No. 3 entry stops at the belt tailpiece
and does not intend inby beyond that point. The trolly haulageway in
No. 2 entry extends inby only a short distance beyond the belt tailpiece which is located in No. 3 entry. The intake escapeway ran
parallel to the belt and trolley haulage entries only to a point one
crosscut inby the belt tailpiece. There it changed direction and ran
parallel to the shuttle car roadway, that is, perpendicular to the
belt.
Section 75.1707 requires that the intake escapeway be separated
from the belt and trolley haulage entries for the entire length of such
entries to the beginning of the working section. It does not require
that the intake escapeway be separated from an entirely different haulageway used by permissible shuttle cars. Both the belt entry and the
trolley haulage entry were separated from .the intake escapeway outby
the belt tailpiece. Since the belt tailpiece was the beginning of the
working section, the condition cited in Order No. 236422 did not constitute a violation of 30 CFR 75.1707 as alleged. Order No. 236422
was, therefore, improperly issued.

1893

'ORDER
The application for review is GRANTED and Order No. 236422,
issued on.September 5, 1978, is VACATED.

Forrest E. Stewart
Administrative Law Judge

Distribution:
Bronius K. Taoras, Esq., Coal Mining Division, Republic Steel
Corporation, Fayette National Bank Building, Uniontown, PA
15401 (Certified Mail)
John H. O'Donnell, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
·Joyce A. Hanula, Legal Assistant United Mine Workers of America,
· 900 15th Street, NW., Washington, DC 20005 (Certified Mail)

1894

FEDERAL MINE SAFETY AND HEALTH REVIEW COi\1MISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGT,ON, VIRGINIA 22203

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.
NORTH AMERICAN.COAL CORPORATION,
Respondent

Civil Penalty Proceedings
Docket No. VINC 79-164-P
A/O No. ·33-00939-03010
Docket No. VINC 79-165-P
A/O No. 33-00939~03011
Powhatan No. 3 Mine

DECISION
Appearances:

William B. Moran, Esq., Office of the Solicitor,
U.S. Department of Labor, for Petitioner MSHA;
Fred s. Souk, Esq., Crowell & Moring, Washington,
D.C., for Respondent.

Before:

Judge Merlin

These cases are p~titions for the assessment of civil penalties
filed under section 110 of the Act by the Secretary of Labor, petitioner, against North American Coal Corporation, respondent.
These cases were duly noticed for hearing and were heard as
scheduled on November 6, 1979. At the hearing, pursuant to agreement of the parties and in accordance with the regulations, the subject docket numbers were consolidated for hearing and decision.
Citation Nos. 285305, 285130, 285559, 280749, 280751, 280754, 281801,
281803, 280757, 281804, 281806, 284116, 284117, 280759, 284119, 281807,
280764, 284120, 284121, 280767, 281814, 281815, 281816
Prior to the hearing, the Solicitor file~ a motion to approve
settlements for the above-captioned 104(a) cit~tions. All the recommended settlements were for the originally assessed amounts in the
total amount of $3,827. At a prehearing conference held on November 2,
1979, I advised the Solicitor that his motion was inadequate and
requested him to submit an amended motion at the hearing. The Solicitor subsequently presented an amended motion which set out a detailed
explanation for each of the recommendeo settlements. After a careful

1895

.review of·· the Solicitor's motion, the recommended settlements for the
originally assessed amounts for these citations were approved from the
bench.
Citation Nos. 280752, 280755, 281802, 280756, 281805, 284115, 280758,
284118, 280760, 281808, 280763, 284112, 280766, 284123
Each of these 104(a) citations alleges a violation of 30 CFR
75.514. At the hearing, the Solicitor and the, operator introduced
documentary exhibits and testimony with respect to these citations
(Tr. 1-292). Upon conclusion of the t_estimony, counsel for both
parties waived the filing of written briefs; proposed findings of
fact, and conclusions of law. Instead, they agreed to present oral
argument and receiv~ a decision from the bench. After considering
the evidence and oral argument, a decision was rendered from the
bench as follows (Tr. 292-312):
This involves 14 citations for alleged violations of
30 CFR 75.514. The parties have agreed to a set of joint
stipulations admitted as Court Exhibit No. 1 which in
setting forth all the undisputed facts in detail, recites
a multiplicity of locations along the main track haulage
of the subject mine where bonds were missing or loose, or
where fish plates were missing or loose.
30 CFR 75.514 requires, inter alia, that all electrical connections be electrically efficient. The Solicitor
contends that this mandatory standard requires that every
bond and fish plate be in perfect condition, i.e., that
each and every one of them be bolted or joined where they
are supposed to be. The operator's counsel argues on the
other hand, that this mandatory standard does not apply
to track haulage bonds and fish plates, and moreover,
that even if it does, it applies to them not as individual components, but as part of a total system which must
then be viewed in its entirety for electrical efficiency.
After careful consideration of the parties' position
I have concluded that the operator .is correct. I do so
because after listening to the testimony from MSHA's own
experts, I am convinced that MSHA has no~ properly faced
the difficulties presented, and that the~e difficulties
cannot be met by attempting to apply 75.514 which when
applied as MSHA now is doing, does not solve the problem,
but rather creates confusion and unfairness not only
among operators but among MSHA's own personnel.
A literal read1.ng of 75.514 could support an interpretation that each and every rail bon~ and fish plate
is an electrical connection. However, as the operator

1896

has pointed out, the legislative history refers to electrical connections "in wiring." There is no reference
in the legislative history or mandatory standard to
track haulage or to. bonding although su~h references
easily could have been made if this had been what
Congress intended. Moreover, as the operator further
points out, bonding and track haulage is dealt with
separately in the metal and non-metal regulations. I
recognize that the metal and non-metal regulations are
not binding here, but by the same token I should not
decide this case with blinders on. It is significant
and not to be ignored that this matter is covered by a
specific regulation in a companion situation.
That 75.514 does not apply to this case is further
made clear by the testimony of MSHA's own witnesses.
This testimony pointed out that in the 1953 Code, bonding of tracks had been specifically provided for, but
that this provision had been inadvertently left out of
subsequent enactments. To be sure, MSHA now has bonding requirements in its inspector's manual, but it is
hornbook law at this late date that these manuals are
not binding on anyone outside MSHA. The former Board
of Mine Operations Appeals so held in North American
Coal Corporation, 3 IBMA 93 at 103-106, and in Kaiser
Steel Corporation, 3 IBMA 489 at 498. When confronted
with a situation where track bonding and related matters no longer were specifically covered by the statute
or regulations, MSHA should have undertaken appropriate
rulemaking to bring the situation under control in coal
mines just as it did with respect to metal and non-metal
mines.
The solution does not lie in trying to apply 75.514.
Quite the opposite is true. The impossibility and impracticability of applying 75.514 to this case is demonstrated
by the subject citations. MSHA contends that 14 violations
exist here. However, in no instance can MSHA determine the
gravity or did it attempt to do so with respect to any of
these violations. Nevertheless, the original assessed penalties for these violations ranged up to $170. In my view,
$170 is a substantial penalty. Accordin~y, this type of
approach by MSHA simply does not make sense. On the contrary, it indicates to me that the mandatory standard was
not intended to, does not, and cannot work under these
circumstances.
A further problem exists with upholding these citations because 75.514 requires that electrical connections be "electrically efficient." Nowhere is the

1897

terin#"electrically efficient" defined. The Solicitor
contends that every time a bond or fish plate is loose
or broken it is not electrically efficient. However,
the Solicitor's first electrical expert, an electrical
inspector, testified that where a bond at a joint is
loose or missing, the fish plate could be electrically
efficient, and that conversely, where the fish plate
is loose, the bond can be electrically eff~cient.
Moreover, this electrical inspector testified that the
return feeder cable here was the most efficient electrical conductor of all because of the size of its
diameter. There is no allegation that 'there was anything wrong with the return feeder cable in this case.
I accept this testimony from the first MSHA electrical
expert on these points although I recognize that, as
in some other respects, it is in conflict with testimony from MSHA's second expert. Assuming 75.514 would
otherwise be applicable, I believe that the electrical
connection referred to therein means the entire configuration at the joint including the rails, bonds, fish
plates and return cable and that electrical efficiency
cannot be determined by looking at single elements of
the joint such as one bond or one fish plate. As the
evidence adduced by MSHA itself makes clear, it makes
no sense to look at these individual places because
one by one they give no idea of any hazard from heating or arcing. Here it has been stipulated that there
was no heating or.arcing. The testimony of MSHA's
first expert is a sufficient basis in and of itself
to decide that the individual joints consisting of
bonds, rails, fish plates, and return cables were
electrically efficient.
In addition, I decide that the system as a whole
should be looked at to determine electrical efficiency
once again assuming the applicability of 75.514. I
believe Judge Moore's decision in Knisley Coal Company
(PITT 73-210-P), dated October 22, 1974, was correct.
If as the Solicitor says, it is impossible for MSHA
to test individual bonds and fish plates tor electrical
ef~iciency, then MSHA can adopt new regulations which
like the metal and non-metal regulations require a
certain type of bonding at given intervals. MSHA is not
powerless to deal with this situation. It merely wants
to handle this matter as painlessly as possible for
itself.

1898

Orie final point must be made. The testimony makes
clear that MSHA itself does not enforce the interpretation of 75.514 it is asking me to accept in this case.
MSHA's first expert, the electrical inspector, admitted
that often he does not cite an individual broken bond as
a violation. Obviously, he thinks the policy is unworkable. Plainly, from his testimony he is not alone among
those in the field who think this way. Even more importantly, both MSHA's experts made clear that MSHA does
not require that both rails be bonded on secondary track
haulage roads. The reason for this is that the loads on
secondary track haulage roads are· lighter than those on
main track haulage roads. I recognize that the subject
14 citations cover only the main track haulage roads.
However, I cannot ignore the fact that if I adopted MSHA's
position in this case, bonding on both rails on secondary
track haulageways as well as main haulageways would be
required although this is contrary to what MSHA actually
does at the present time, and MSHA has never indicated
that it will change its present policy regarding secondary
track haulage roads. Once again, I should not and will
not decide this case with blinders on. I can only conclude that MSHA itself does not really believe 75.514
applies to track haulage bonds and fish plates, but is
selectively applying this mandatory standard only where
it wants to. The Act simply cannot be administered in
this fashion. It is obviously illegal, patently unfair
and makes no sense.
To be sure, the problems regarding the electrical
integrity and safety of track haulage systems must
be faced. However, such problems a~e not met, and
certainly are not solved by trying to persuade an
administrative law judge to stretch a mandatory standard beyond its logical, sensible, historic and legal
limits.
The operator did not present much evidence. It
did not have to. The utter disarray in MSHA's present
enforcement policy in this area was manifested most
clearly through the confusion and discom~iture of its
own witnesses whose candor and sincerity-~nly served to
heighten the unfortunate situation. Rule-making may be
a long and arduous process, but I have neither the
authority nor the inclination to substitute myself for
it.
In light of the foregoing, the subject citations
are vacated, and no penalty is assessed.

1899

ORDER
It is hereby ORDERED that as set forth herein, the dismissal of
citations from the bench be AFFIRMED and that the impo~ition _-·
of penalties from the bench with respect to other citations, .~Ii·- is,_ '·.
also set forth herein, be AFFIRMED.

c~rtain

In accordance with the foregoing determinations, the operator is
ORDERED to pay $3,827 within 30 days from the date of this decision.

~~~~

Assistant Chief Administrative Law Judge

Distribution:
William B. Moran, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
Fred s. Souk, Esq., Crowell & Moring, 1100 Connecticut Avenue,
NW., Washington, DC 20036 (Certified Mail)
Administrator, Coal Mine Safety and Health, U.S. Department of
Labor
Standard Distribution

1900

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Civil Penalty Proceeding
Docket No. DENV 79-404-PM
A/O No. 42-00176-05001
Magna Concentrator

v.

KENNECOTT COPPER CORPORATION,
Respondent

Docket No. DENV 79-413-PM
A/O No. 42-00712-05003
Arthur Concentrator

DECISION
~ppearances:

Before:

James Barkley, Esq., Office of the Solicitor, U.S.
Department of Labor, Denver, Colorado, for Petitioner;
F. Alan Fletcher, Esq., and James M. Elegante, Esq.,
Parsons, Behle & Latimer, Salt Lake City, Utah, for
Respondent.

Judge Stewart

The above-captioned civil penalty proceedings were brought pursuant to section llO(a) of the Federal Mine Safety and Health Act of
1977 (hereinafter, the Act), 30 U.S.C. § 820(a). A hearing was held
on these matters in Salt Lake City; Utah, on July 17, 1979. With
regard to the violations alleged in Docket No. DENV 79-404-PM, Petitioner and Respondent each called two witnesses. At the conclusion
of the hearing, a decision was rendered from the bench setting forth
findings of fact and conclusions of law and assessing penalties:
The Solicitor has indicated that there is no history
of previous violations on the part of the operator, and I
so find that there is no history of previous violations.
The evidence has indicated· that the operator is a
large corporation and that the mining operation and the
concentrator operation are large. There is no evidence
that the penalty requested will affect the operator's
ability to continue in business.

1901

As· to citation No. 338206, the inspector alleges that
housekeeping was needed at the head pulley and the drive
motor of the incline belt. The evidence has amply shown
that there were· pieces of conduit and pieces of wire in the
area and that they could possibly constitute a tripping
hazard.
Both the Solicitor's witnesses and the operator's wit~
nesses have indicated that there was some tripping hazard.
I find that the lighting was at least fair, and the conditions were visible. It was not likely that a person would
trip but he would be more likely to trip in that area than
other places. Therefore, a tripping hazard existed.
Another reason that the hazard was somewhat unlikely
to cause injury was the fact that this area was setdom
used, that is, it was used only on occasion.
I firrd that the condition, however, was obvious, that
the operator knew or should have known of these conditions,
and that it should have been corrected. The record establishes that the operator was negligent.
I find that the operator demonstrated good faith in
attempting to achieve rapid compliance after notification
of the violation. Even though the tripping hazard is
slight, I note that the penalty requested was only $40.
The nature of the hazard was evidently considered in
proposing the penalty for this violation.
As to citation 338210, I find. that a violation did
occur. Petitioner's inspector, $rank E. Vario, described
the violative conditions as follows: In the electrical
portion of the carpenter shop, the floor was saturated
with oil and solvent and the solvent tank was uncovered.
A cutting torch is sometimes used within about six feet.
As to the gravity of this violation, I find that
there was at least a slipping hazard, acknowledged by
witnesses for both the Petitioner and the Respondent.
It appears that the oil and the solvent did cause the
rubber mat and the covering to be slippery. It is also
possible that the uncovered solvent tank and the oil
solvent on the floor could also be a fire hazard. However, I do not find sufficient evidence to show that a
cutting torch was actually used within about six feet of
the solvent tank. I understand the inspector to mean
the six-foot distance to be from the solvent tank to the
cutting torch. That is not clear, and even if it should
be, as to the saturated oil and solvent on the floor,

1902

I. still find insufficient evidence to indicate that a
cutting torch was actually used. If the torch was used
in this area, the evidence indicates that perhaps there
was a door which could be closed and that the area where
the cutting occurred was outside the building. Nevertheless, there is a slight possibility of a fire hazard even
though the use of a cutting torch has not definitely been
established.
As to the operator's negligence, I find that the condition was obvious and it should have been known to the
operator, and the condition should have been corrected by
the operator. The record establishes that the operator
was negligent.
I find that the operator demonstrated good faith in
attempting to achieve rapid compliance after notification
of a violation. There were no previous violations, the
operator demonstrated good faith and the possibility of
an injury as a result of these conditions was slight.
I find that those conditions have been considered in
arriving at a proposed penalty of $44. I therefore find
that this small penalty in the amount of $44 is appropriate
for the violation.
The Respondent is therefore ordered to pay MSHA the sum
of $84 within 30 days of the date of this citation.
The bench decision is hereby affirmed.
Counsel for Petitioner moved at the hearing to withdraw the
petition for assessment of civil penalty with respect to Citation
No. 338209 on the grounds that he lacked sufficient evidence of the
alleged violation. The motion to withdraw Citation No. 338209 was
granted by the administrative law judge and is affirmed at this time.
At the c·onclusion of the hearing, the parties agreed to a settlement of the second proceeding herein, Docket No. DENV 79-413-PM.
Counsel for Petitioner asserted the following:
With respect to citations numbers 00336009 and
00336010, the Respondent wishes to withdraw his Notice of
Contest, and the parties have agreed that the penalties
which were proposed are appropriate, although we do want
to put evidence in the record on that. The penalty proposed for citat:!-o.n No. 00336009 is $56 and for 00336010,
the penalty is $106. The Secretary of Labor hereby moves
to withdraw the Petition for Assessment of Penalty for
citation No. 00336012 and the penalty for that.

1903

With respect to the six statutory criteria underlying
the proposed penalties for the two items remaining in question, the parties stipulate as follows: First of all, that
the amount of penalties would not affect Respondent's
ability to continue in business; secondly, as to the testimony of Mr. Pinder with respect to size will stand as to
these two citations; thirdly, with respect to history, by
the time these two citations were assessed, the Respondent
had had a total of 20 assessed violations within the preceding 24 months and those arose out of seven inspection
days.
As to the negligence and the gravity involved in both
of these citations, it was slight. Both of these citations
were abated within the time set forth by the inspector,
which would show the Respondent's good faith in complying.
Based on those proposed criteria, we would then propose to Your Honor and the Commission that a penalty of $56
be assessed for violation of 09 and a penalty of $106 be
assessed for violation of 10; and, finally, that Your Honor
grant the motion of the Secretary to withdraw the Petition
and the underlying citation for assessment of penalty and
vacate the citation for assessment of penalty and vacate
the citation for the last item, the last two digits being
12.
Counsel for Petitioner asserted thereafter that Citation
No. 336012 was withdrawn because of difficulties of proof.
This settlement was approved by the administrative law judge at
the hearing. The Respondent was ordered to pay the agreed-upon sum of
$162 within 30 days of the date of the decision approving settlement.
The decision approving settlement rendered at the hearing is
hereby affirmed.
ORDER
It is ORDERED that the bench decision rendered in Docket No.
DENV. 79-404-PM is hereby AFFIRMED.
It is ORDERED that the granting of Petitioner's motion to
withdraw Citation No. 338209 is hereby AFFIRMED.
It is further ORDERED that the decision approving settlement in
Docket No. DENV 79-413-PM is hereby AFFIRMED.

1904

If payment has not been made by Respondent as ordered at the
hearing, it is hereby ORDERED that Respondent pay the sum of $246
within 30 days of the date of this decision.

Forrest E. Stewart
Administrative Law Judge
Distribution:
James Barkley, Esq., Office of Solicitor, U.S. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver
CO 80294 (Certified Mail)
James M. Elegante, Esq., and F. Alan Fletcher, Esq., Parsons,
Behle & Latimer, 79 South State Street, P.O. Box 11898,
Salt Lake City, UT 84147 (Certified Mail)

1905

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5209 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
.MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

v.
MADISON GRANITE COMPANY,
Respondent

.. Civil Penalty Proceeding
Docket No. DENV 79-114-PM
A.C. No. 02-01510-05001

. Crushed Granite Operation

DECISION
Appearances:

Malcolm R. Trifon, Esq., Office of the Solic~tor, U.S.
Department of Labor, for Petitioner;
W. T. Elsing, Esq., Phoenix, Arizona, for Respondent.

Before:

Administrative Law Judge Michels

This proceeding was brought pursuant to section llO(a) of the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. § 820(a). The petition for
·assessment of civil penalty was filed by MSHA on December 5, 1978, and
a timely answer was filed thereafter by the Respondent. A hearing was held
in Phoenix, Arizona, on September 11, 1979, at which both parties were
represented by counsel.
The charges concern seven citations. Evidence was received as to each
each citation and a decision thereon was rendered from the bench. These
decisions as they appear in the record, with certain necessary corrections
or changes, are set forth below, seriatem. The Petitioner filed a motion
for reconsideration of the decision in one such citation. That matter will
be taken up under the citation involved.
Citation No. 371248, April 12, 1978
The following is the bench decision on this citation found at
pages 31-j4 for the transcript:
This decision relates to Citation Number 371248. [The]
inspector issued a citation April 12, 1978, in which he
charged as follows: "Guard tail pulley of stacker belt
(reinstall guard removed for cleanup)." This condition or
practice was charged to be a violation of 30 CFR 55.14-1.

1906

This particular mandatory standard reads as follows: "Gears;
sprockets; chains; drive, head tail, and takeup pulleys; flywheels; couplings; and shafts; sawblades; fan inlets; and
similar exposed moving machine parts which may be contacted
by persons, and which may cause injury to persons shall be
guarded".
My first finding would be to the fact of the violation
and based on the testimony I would have to find that there
was a violation of the mandatory standard as charged. The
inspector visited the site. He found that the guard was
not on the particular belt pulley as required by law and,
accordingly, there is a violation of 55.14-1 and I so find.
I will add to that this observation: That even though -this
particular condition was caused by the negligence of an
employee, it is still under the law chargeable to the operator. The law as written places the full responsibility on
the operator and these other factors are taken-into account
only under the criteria that are considered in ·evaluating
and deciding upon [an] appropriate penalty for the violation. So, while in. some cases it may seem rather harsh and
perhaps technical, that is as I understand [it] the way the
law is written, and I would really have no choice but to
find a violation. I should also add to this and I think it
was clear from the testimony, that it was not disputed the
guard ·was in fact removed and not replaced.
The criteria, some of these I will find for -- make
the findings for this violation only and these findings
will be applicable to the subsequent citations also, if
atJ.Y are found to be violations.
It was stipulated that there is no history of prior
violations and I so find. It was stipulated that the operator has seven (7) employees who work thirteen thousand
eight hundred and ninety-five (13,895) man hours per year.
I have no other evidence on the size of the company and it
seems to me that [this] represents a small operation and I
so find. No evidence was presented as to the .operator's
ability to continue in business. Based on an assessment
of an appropriate penalty for this citation, I find that
the penalty to be assessed will not affect the operator's
ability to continue in business.
The inspector testified that he had every reason to
believe the violation was expeditiously corrected and I so
find. I find that the gravity of this violation in the
circumstances to be slight. The inspector testified that
there is some possibility of an employee slipping into a

1907

pinch point in this belt pulley and being injured. Approximately three (3) employees might be affected. However, it
was brought out and I think by both witnesses, that this
possibility in all of the circumstances was quite remote.
So, therefore, my finding is slightly serious.
So far as negligence is concerned, just as a technical
matter I would find some degree of negligence. It is, I
think, a slight negligence because the operator has a very
good record as indicated by the testimony of safety and it
was also shown that this particular violation was caused
wholly by an employee who was later discharged. Furthermore, since the~e was no foreman or other employee of the
operator at the plant in this period to observe the lack of
the guard, it does appear that the operator had no realopportunity to be aware of it except as a technical and
legal concept of responsibility under the law. So therefore
I would find only that slight degree of neglig.ence as the
law would require here.
The penalty assessed by the Office of Assessments in
this case was sixty•($60.00) dollars and it seems to.me
that in light of all the circumstances revealed at this
hearing that [this] would be excessive •. As I indicated, the
gravity is slight. There is little or no negligence and in
light of the operator•'s good record of safety I look at it
more as a - in this instanc.e and in these· circumstances as
a technical legal violation, but as I previously indicated,
it is necessary to -- not only to find that the operator
is in violation but I have no choice but to assess some
penalty. Accordingly, I will assess the 'penalty of ten
($10.00) dollars for this citation.
The berich decision on this citation is affirmed.
Citation No. 371249, April 12, 1978
'nle bench decision on this citation, found at pages 105-108 of
the transcript follows:
The inspector -- I'm now referring to Citation 371249
and the inspector charged the condition or practice [as
follows:] , "Establish a continuous ground. All motors,
metal frames to be tied into it. Have electrician from
registere~ contractor check your ground and write in log
what its resistance is, and that you have an established
ground". The mandatory standard applicable on November 30,
1977, and therefore at the time this violation was cited
as follows: It is 30 CFR 55.12-28. ·"Continuity and resistance of grounding systems shall be tested immediately

1908

after installation, repair, and modification; and annually
thereafter. A record of the resistance measured during the
most recent test shall be made available on a request by
the Secretary or his duly authorized representative."
Now I agree with Mr. Elsing that this regulation
requires only two (2) general things; that is, the testing
at certain specified times and a recording of those tests
and their availability to the inspector. Applying that
regulation to the facts here, in my view, the requirement
that it be tested immediately after installation is not
applicable because the operator was not subject to the law
at the time of the installation which, based on the evidence and the reasonable inferences to be drawn therefrpm,
was prior to March 9th, 1978. Also, there is no evidence
that there is involved here either repair or modification,
so therefore such times are not applicable here. The only
phrase so far as I can see that's applicable i~ "and ·
annually thereafter" and there is a question as to its
meaning. ·Counsel for MSHA contends it means that testing
should have followed immediately after the law became
effective. Counsel" for the operator, on the other hand,
contends that it would mean one (1) year after the effective· date of the law and its applicability to this operator, which would be one (1) year from November 30, 1977,
or November 30, 1978.
I should interpose that there are other regulations
which as I understand it would requ_ire proper grounding
systems. We are here only talking about a requirement
.which specifically and explicity requires testing and at
certain times. I can't read into that any requirement
that this testing take place immediately after either the
effective date of the law or the date that it becomes
applicable to this operator. This operator as I read this
is required to make -- to test annually and the question
is, from what reference point, considering the fact that
this stand.ard was in e.ffect at the time it· became applicable to the operator. It seems to me that it would be
logical to construe that as Mr. Elsing has argued, that
it would be within one (1) year after its applicability
or namely, by November 30th, 1978.
My ruling here which I think you're already antLcLpating is with regard [to what] I consider the extreme gravity
of the failure to test. I am absolutely sure from prior
circumstances that this is vital for safe practice involving
these electrical systems, to test and perhaps keep a record
of it, but I don't think that issue is before me.

1909

The only issue before me is whether at the time charged the
operator should have tested and recorded that test and my
ruling is that since the law as made applicable to the operator did not require a testing at that particular-time,
that there has been no violation of that standard and that
is my finding * * *·
Now I think this regulation does require testing immediately after installation where applicable and a year
thereafter and if the date of installation is known,. then
the testing would have to be within one (1) year or approximately, I suppose, a year thereafter * * *
And the same
applies for repair and modification in my view. If those
were factors involved in the matter, as I would interpret
it, the testing would have to be at that time and annually
thereafter.
In this instance, the problem has been there was no
evidence as to the time of installation, which was the only
time that was involved. There is no evidence as to whether
the operator knows or does not know. I think that it would
be a part of the burden of the MSHA to show what timespread
it is applying here.and if it's based .on the installation,
to show that, and so therefore my decision is based on the
failure of proof in that regard. Accordingly, the Citation Number 371249 is vacated and the petition will be· ·
dismissed as to that citation.
The above decision is affirmed.
Citation No. 378006, May 5, 1978
A.decision was rendered from the bench as to this citation,
which will be found at pages 81-83 of the transcript. MSHA charged
a violation of 30 CFR 55.15-2 in that the crusher operator ~as
observed not wearing a hard hat while walking around the crusher
area. I found in the bench decision that there was no violation
based on the precedents of the Board of Mine Operations Appeals and
also OSHA which hold the employer not liable in some circumstances
for an employee's failure to wear protective clothing or other
devices.
On October 22, 1979, Petitioner filed a motion for reconsideration of the decision of this citation submitting that this case
is distinguishable from the cases relied upon, decided by the
Board. of Mine Operation Appeals and OSHA. 1/ Respondent answered
asserting that the decision was correct and should be affirmed.

1/ It does not appear that the rules of procedure prohibit reconsideration such as is sought here. While there is no specific provision
on authority for reconsideration, the rules do provide that "the
jurisdiction of the Judge terminates when his.decision has been issued

1910

Having reviewed the applicable cases and the Commission's recent
interpretation thereof, it appears that my reliance on Board case precedent was misplaced. North American Coal Corporation, 3. IBMA 93 (1974),
is the principal Board decision supporting dismissal, but it has been so
qualified and limited that it no longer constitutes a valid precedent
for the position taken in the decision above. Cf. Webster County Coal
Corporation, 7 IBMA 264 (1977), and Rushton Mining Company, 8 IBMA 255
(1978).
Furthermore, the Commission held in United States Steel Corporation,
Docket Nos. PITT 76-160-P and 76-162-P (September 17, 1979), that it is
well established that under the Federal Coal Mine Health and Safety Act
of 1969, an operator is liable for violations of mandatory health or
safety standards without regard to fault (footnote omitted)._ In a
_footnote the Commission observed:
3/ U.S. Steel's argument relying on North American Coal
Corp., 3 IBMA 93 (1974), is not persuasive. T~e rational
of the Board's decision in North American has been limited
to the language of the particular standard involved in that
case, 30 CFR §75.1720. Webster County Coal Corp., supra.
See also Ruston Mining Co., supra. The present case presentSiiO occasion to determine whether we agree with the
Board's interpretation of 30 CFR §75.1720.
Accordingly, I hereby amend my bench decision on this citation,
by substituting therefor the following:
The inspector listed the following condition or practice in his citation: "The crusher operator was observed
not wearing his hard hat while walking around the crusher
area." This was charged to be a violation of 30 CFR 55.15-2
which reads: "All persons shall wear suitable hard hats
when in or around a mine or plant where falling objects may
create a hazard."
The employee without a hard hat was working in an area
in which as a matter of policy the operator required the
wearing of hard hats (Tr. 74). The regulation, however, is
phrased not in terms of hard hat areas but areas "where
fn. 1 (continued)
by the Executive Director" 29 CFR 2700.65(e). This has not yet happened.
No problem arises here relating to review by the Commission, a matter
which concerned the agency in Secretary of Labor v. Penn Allegh Coal
Company, Inc., Docket No. PITT 78-97-P (January 3, 1979). This decision,
as provided for in 2700.65(a), has not yet been reduced to writing or
issued by the Executive Director. Furthermore, the parties have raised
no issue on the authority of the Judge to reconsider his decision at
this stage.

191.l

falling objects may create a hazard." The inspector observed
the employee climbing down the shaker screen without a hard
hat (Tr. 66-67). He testified that the employee had to check
the belts underneath the shaker screen and that the employee
was in a dangerous position part of the time. The inspector
indicated his belief that the hazard was the material flowing
through the conveyors and the belts (Tr. 69). There is no
testimony from the inspector that he saw falling objects or
even that the conditions indicated the possible presence of
falling objects.
The inspector stated that "if" a rock fell down, the
employee could have gotten hurt when getting off the shaker
screen. Mr. Madison, the plant owner, testified, however,
that the employee does not go under the conveyor belts and
that when coming down the ladder, he is 6 to 7 feet away from
the conveyor belt. Mr. Madison also testified that the
speed of the conveyor belt would allow rocks to fall only on
the screen and that in no way could rocks fall on a man (Tr.
73-74; R-3). This testimony was not disputed or challanged.
Further, the inspector testified that the operator had
operated for a long time with an excellent safety record
(Tr. 18).

MSHA has the burden of proof to show by a preponderance
of the evidence, not ~nly that an employee was not wearing
a suitable hard hat but that such employee was in or around
a mine or plant where falling objects may create a hazard.
MSHA has shown that no hard hat was worn, but it has not
shown with a preponderance of the evidence that the employee
was in an area where falling objects may create a hazard.
I so find • !:_/
I do not suggest that the operator's policy of
requiring hard hats in the screening area should be abandoned. It is a valuable precaution and possibly even a
necessity for the protection and safety of employees. This
matter is decided only on the ground of failure of proof;
it is not a decision on the actual need for hard hats in
the area concerned.
I should also note that the circumstances in this
instance were peculiar and will likely not be repeated.
The operator has a policy to require everybody in the

l:_f I recognize that the amended decision differs from my bench decision
on the finding of whether the area was one "where falling objects may
create a hazard." No specific finding was made on the point in the
bench decision, and I accepted the showing that the area was a hard hat
area as sufficient. A full review of the evidence now satisfies me that
the finding on this question in the amended decision is the correct
finding.

1912

crushing and screening area to wear hard hats (Tr. 74). Hard
hats were available and the employee in question had one in
his car (Tr. 69). This policy was verbally enforced by the
superintendent or the working foreman. The employee involved
had been warned to wear his hard hat. He had had headaches
and was off work quite a bit. He claimed that the hard hat
contributed to his headaches (Tr. 75). This employee had
been given a job apparently in spite of his problems because
he had a large family and was on relief (Tr. 71). The
employee was discharged for his failure to comply with the
operator's instructions (Tr. 75).
I find no violation in Citation No. 378006 and it is hereby vacated
and the petition dismissed as to this violation.
I affirm my decision from the bench as amended.
Citation Nos. 378007-378010, May 5, 1978
A decision was rendered from the bench on these citations which
will be found at pages 128-131, of the transcript as follows:
Judge Michels: That then completes the evidence on
these four (4) citations. So the decisions on the Citation Numbers 378007 through 378010 are as follows: -- this
will be a consolidated resolution. The inspector charged
for each of four (4) different conveyors essentially the
same; namely, that the conveyor did not have a stop cord or
a guard along the walkway. Three (3) of the citations
charge that there was no guard along the walkway on either
side of the conveyor. This condition is· charged to be a
violation of 30 CFR 55.9-7. That regulation or mandatory
standard requires as follows: "Unguarded conveyors with
walkways shall be equipped with emergency stop devices or
cords along their full length".
The evidence on these citations which is essentially
undisputed, is that the four (4) conveyors did not have a
continuous ·stop cord; that is, a stop cord along the full
length, nor were they guarded. The requirement clearly is
that unguarded conveyors with the walkway shall be equipped
with these emergency devices. Since the emergency devices
were not in place I find that there was a violation in each
.of the four (4) instances. I find a violation, in other
words, of 30 CFR 55.9-7 for each of the citations in
378007 through 378010.
There are findings to be made on three (3) of the criteria, findings having already been made on the three (3)
other criteria that are generally applicable. First, on
the gravity or seriousness. There is a conflict to some

1913

extent in the testimony as to whether the conveyors are
as safe now as they were before the installation of the
guards. The guards were installed for purposes of abatement or to correct the alleged condition •. Based on the
testimony of witness Herr and the picture [Respondent's
Exhibit R 4], I suppr :e that one migh::. conclude that with
that rail an accident could be more serious if somebody
should put his hand under the roller. However, it seems to
me that the rail would be instrumental, at least in 1 preventing accidental instances of limbs being inserted under
the roller. But in any event, the question of abatement
or the correct means of guarding is not really before me.
The real issue is whether there was a cord or not, a continuous cord, cut-off cord on an unguarded conveyor. Now
if the conveyor is guarded then you don't need the cord and
the abatement purpose of the guard was to replace the need
for the cords. The operator is of course free to install
the kind of guard, I believe, that it believes.will serve
the purpose and prevent injury and if additional screening
or additional guarding is necessary, that perhaps should
be done. But as I understand it, the inspector was satisfied with the minimum type of railing· that was installed
and accepted that and I have no reason at this time to go
behind his judgment on accepting that as being adequate
abatement.
To get back to the hazard, I find from the evidence
that there is a danger of miners working around the conveyors or perhaps walking, using the conveyors, of accidentally becoming entangled in them and becoming injured
and, without the stop cord, having no means to stop the
conveyor and reduce or eliminate the possible injury.
On the question of negligence the mandatory standards
place on operators the requirement that they know what the
standards are and to comply with them. The lack of either
a stop cord or the guarding in these circumstances was certainly readily observable and so therefore should have been
known and I find some degree of negligence for the failure
to install either the guard or the stop cord. Abatement,
based on the evidence, was done rapidly and i~ good faith
and I so find.

The Assessment Officer has assessed a fine -- or proposed a fine of thirty-eight ($38.00) dollars for each of
the four (4) violations. These proposals are not binding
upon me, but I believe that in all the circumstances that
would be an appropriate fine for the violation found. So
in conclusion, therefore, a fine is assessed of thirtyeight ($38.00) dollars for each of the four (4) violations
found in the Citations Numbers 378007 through 378010.

1914

I hereby affirm the above-decision in Citation Nos. 378007378010 except for the size of the assessments. After reading the
transcript and reconsidering the matter, I believe that I assessed
these citations too high since there was a low degree of negligence.
It is true that for a clearly defined walkway, the absence of a guard
or cord would be obvious and known or should be known. These, however, were not clearly defined walkways. They were merely the ground
alongside the conveyors which miners used and walked along to service
the equipment (Tr. 110-111, 115, 118). I agree that these are walkways within the meaning of that term as used in 30 CFR 55.9-7, but
that fact may not be so clearly evident to an operator. Thus, it
seems that a small degree of negligence is involved. Accordingly, I
will reduce the assessments by one-half and reassess for each of
these citations a penalty of $19.
A summary of the dispositions in this case follows:

Citation No.
371248
371249
378006
378007
378008
378009
378010

Action taken
or
Assessment
$10
vacated
vacated
19
19
19
19
$86

. IT IS ORDERED that Respondent pay the penalties totaling $86
within ·thirty (30) days of the date of this decision.

~~P.~
Franklin P. Michels
Administrative Law Judge
Distribution:
Malcolm R. Trifon, Esq., Office of the Solicitor, U.S. Department
of Labor, 450 Golden Gate Avenue, 10404 Federal Building,
San Francisco, CA94102 (Certified Mail)
W. T. Els.ing, Esq., 34 West Monroe, Suite 202, Phoenix, AZ
85003 (Certified Mail)

1915

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding
Docket No. PIKE 79-44-P
Assessment Control
No. 15-02097-02020V

v.
Feds Creek No. 1 Mine
KENTLAND-ELKHORN COAL
CORPORATION
Respondent
DECISION
Appearances:

John H. O'Donnell, Esq., U.S. Department of Labor, for
Petitioner;
Gary W. Callahan, Esq., Lebanon, Virginia, for
·· ~spondent.

Before:

Administrative Law Judge Steffey

A hearing was held in the above-entitled proceeding on May 15, 1979,
in Pikeville, Kentucky, under Section 105(d) of the Federal Mine Safety and
Health Act of 1977 pursuant to a written notice of hearing dated April 12,
1979.
The proceeding involves a Petition for Assessment of Civil Penalty
filed by MSHA on November 21, 1978, as amended on May 8, 1979, seeking
assessment of civil penalties for alleged violations of 30 CFR 75.200 and
30 CFR 77.506. When the hearing was convened on May 15, 1979, counsel for
the parties stated that they had entered into a settlement agreement with
respect to the alleged violation of Section 75.200, but that each party
would present evidence with respect to the alleged violation of Section
77. 506 (Tr. 3) •
The Settlement Agreement
Under the settlement reached with respect to the alleged violation
of Section 75.200, respondent would pay a civil penalty of $8,000 instead of
the penalty of $10,000 proposed by the Assessment Office (Tr. 4).
It was stipulated that respondent is a subsidiary of The Pittston
Company Coal Group, that the Feds Creek No. 1 Mine produces about 600 tons
of coal daily and, at the time the order here under consideration was written,
employed 10 miners on the surface and 145 underground. The Feds Creek Mine
extracts coal from the Pond Creek seam which averages 60 inches in thickness
(Tr. 4-5). Those facts support a finding that respondent is a large operator,
is subject to the provisions of the Act, and that civil penalties in an upper
range of magnitude are appropriate under the criterion of the size of respondent's business. In the absence of any financial evidence to the contrary,
I find that payment of penalties will not cause respondent to discontinue
in business.
1916

MSHA v. Kentland-Elkhorn, Docket No. PIKE 79-44-P (Contd.)
The settlement agreement specifically concerns a violation of Section
75.200 alleged in Order No. 2 CC dated March 17, 1977, which stated that
unsupported shale roof was present on the runaround on the Jackson Rowe
Section beginning at the overcast and extending inby for a distance of
43 feet. Two posts were the sole means of roof support (Exh. 2).
The ·background circumstances leading up to the occurrence of the
violation were that the track entry being used at the time Order No. 2 CC
was written ran parallel to an old track entry which had been cut about 20
years prior to 1977 •. Respondent had made a crosscut to connect the old and
new track entries, but the crosscut had never been bolted. The inspector
who wrote the order observed the mine foreman walking through the unsupported
crosscut. The inspector also walked through the crosscut to take measurements, knowing that the crosscut was unsupported. The inspector explained
that he had walked through the crosscut because its roof consisted of blue
slate and that he felt the roof was perfectly safe even through it had never
been bolted. The inspector believed that the operator's failure to support
the roof, despite the inspector's having walked under it, was a serious and
a very negligent violation because respondent's roof-control plan requires
all roof to be supported and the insp~ctor claims. that respondent had had
ample time within which to install supports (Tr. 5).
Counsel for respondent defended the operator's failure to have installed
supports by explaining that there was a drop in elevation between the two
tracks and that the delay in supporting the roof was caused by the necessity
of respondent's having to construct a ramp for the purpose of moving a roofbolting machine into the crosscut (Tr. 5-6).
Respondent corrected the alleged violation by 11:00 a.m. of the day
following issuance of Order No. 2 CC (Exh. 4). Therefore, I find that
respondent demonstrated a normal good faith effort to achieve rapid compliance.
The facts set forth above indicate that the violation was not serious
enough to warrant imposition of a maximum penalty of $10,000. A large penalty
is warranted on the basis of negligence because respondent succeeded in supporting the roof within a 24-hour period once the order was issued. Additionally, Exhibit 1 shows that respondent has violated Section 75.200 on 48 prior occasions. That is an unfavorable history of previous violations and requires
that a relatively large penalty be imposed for the instant violation of
Section 75.200. For the foregoing reasons, I find that a penalty of $8,000
is reasonable and that the parties' settlement agreement with respect to the
violation alleged in Order No. 2 CC dated March 17, 1977, should be approved
as hereinafter ordered.
The Contested Violation
Order No. 1 VER (7-79) 4/27/77 § 77.506 (Exhibit 5)
Findings. Section 77.506 requires that automatic circuit breakers or
fuses of the correct type be used to protect all. electric equipment and
circuits against short circuit and overloads. Respondent violated Section
77.506 because a piece of heavy copper wire had been substituted for a fuse in
1917

MSHA v. Kentland-Elkhorn, Docket No. PIKE 79-44-P (Contd.)
the nip which was used to obtain power from the trolley wire for the carrepair shop located on the surface of the mine. The violation was serious
because the use in the nip of a piece of wire, instead of a proper fuse,
destroyed short.circuit and overload protection on the power circuit which
supplied electricity to the lights, electric heater, and electric welder in
the shop where track haulage equipment was repaired (Tr. 11-12; 48). If a
short circuit had occurred in the equipment used in the shop, the two men
working there could have been exposed to shock or electrocution (Tr. 25).
Heat generated by a short cfrcuit could also have caused electrical insulation
to ignite and produce a fire (Tr. 31). Since the shop was. on the surface,
a fire would have been less hazardous to the men working in the shop than
exposure to electrical shock (Tr: 49). The gravity of the shock hazard
was reduced by the fact that the resistors used for space heating were frame
grounded and the frame ground would have had to have been burned in two by
overheating before the resistors would have become a shock hazard (Tr. 47).
The substitution of a wire for a fuse was an act of gross negligence in
view of the fact that one of the men working in the shop had repeatedly
tried to obtain fuses from the chief electrician and the supply shop without
success. He had advised the supply personnel that he was substituting a
wire for a fuse because of his inability to obtain a fuse at the shop (Tr. 8991; Exh. 8).
Discussion and Conclusions. Respondent's chief electrician testified
that he was present when the inspector found the wire in the nip during an
inspection of the repair shop on Wednesday, April 27, 1977 (Tr. 62; 70).
Consequently, respondent does not dispute that a violation of Section 77.506
occurred. Respondent's defense was that the negligence associated with the
violation was not great enough to warrant the inspector's issuance of an
order of withdrawal under the unwarrantable failure provisions of Section
104(c)(2) of the Federal Coal Mine Health and Safety Act of 1969. As the
Conmiission held in MSHA v. Wolf Creek Collieries Co., Docket No. PIKE 78-70-P,
issued March 26, 1979, 79-3-11, and in Pontiki Coal Corp. v. ~' Docket
No. PIKE 78-402-P, issued October 25, 1978, 79-10-13, the validity of the
order citing respondent for a violation of Section 77.506 is not an issue
in a civil penalty proceeding arising under the 1969 Act, but it is necessary to evaluate respondent's defense in order to determine the degree of
negligence which was associated with the violation of Section 77.506.
Respondent's defense to MSHA's claim of gross negligence was exclusively
based on the testimony of respondent's chief electrician who testified that
he had held the position of respondent's chief electrician for only about
1 month before the violation occurred. He stated that he had examined the
circuit in the repair shop shortly after his being hired by respondent and
that he had determined on the basis of his initial examination that the
No. 1 cable being used to supply power in the shop. was undersized for its
intended purpose. Therefore, on Saturday, April 23, he had replaced the No. 1
cable in the shop with No. 4 cable. He said that he had found on Saturday
that a wire was being used in the nip instead of a fuse and that he had removed the wire but had not inserted a fuse because no work was being done on
Saturday and therefore no power was needed in the repair shop (Tr. 58; 64-

65).

1918

MSHA v. Kentland-Elkhorn, Docket No. PIKE 79-44-P (Contd.)
The chief electrician said that he did not get to the repair shop until
10:00 or 11:00 a.m. on the following Monday, April 25, 1977. By that time
the two men who normally worked in the shop, Alson Thornbury and Fonso
Hatfield, were already working. When the chief electrician examined the
nip, he found that a wire had again been installed in the nip instead of a
fuse. The chief electrician, at that time, replaced the wire with a fuse.
The chief electrician said that he was, therefore, surprised when the inspector found a wire in the nip on the following Wednesday which was just 2 days
after he had inserted a fuse in the nip (Tr. 70; 77-79).
The inspector who wrote the order stated that if the electrician had
explained the above-described steps which he had taken to insure that the
power circuit in the shop was protected with adequate overload and short
circuit protection, he would have issued a notice under Section 104(b) of
the 1969 Act. Such a notice would have been considered to involve a lower
degree of negligence than is usually associated with an unwarrantable failure
order (Tr. 37-40).
If no evidence controverting the testimony of the chief electrician
had been introduced, the record would have supported a finding of a low degree of negligence. The inspector, however, expected that his order might
become the subject of a hearing and therefore he took the unusual precaution
of asking one of the shop workers, Mr. Thornbury, for a written statement of
the facts surrounding the issuance by the inspector of the order here involved (Tr. 32; 93). That written statement was introduced as Exhibit 8 in
this proceeding and it indicates that Mr. Thornbury admitted having substituted the piece of trolley wire for a fuse, but Mr. Thornbury said that he
had used a wire because the fuses frequently blew and neither the chief
electrician nor the supply house would provide him with an adequate number of
fuses for the nip.
Additionally, Mr. Thornbury was called as a witness and testified as
follows: (1) He had been able to obtain only a couple of fuses from the
chief electrician. They soon blew out because the use of the electric welder
in the shop overloaded the circuit and blew out the 200-amp fuses which were
the largest ones he could get (Tr. 90; 96). (2) Mr. Thornbury tried repeatedly to obtain fuses from the supply shop, but the supply shop personnel
claimed they did not have any. In such circumstances, Mr. Thornbury said he
was forced to substitute a wire for a fuse because he had a lot of repair
work to do and had no other way to obtain electricity (Tr. 90-91). (3) Mt'.
Thornbury worked in the shop for about l~ years and he said that they used
"the same old wire 11 to supply power all the time he was there and that it
was not replaced a short time before the inspector's order was written
(Tr. 95-96). (4) Mr. Thornbury said a wire or a fuse was always in the nip
when they started to work on Monday after each weekend and that he had never
come to the shop on any Monday and found the nip inoperative because of a
lack of either a wire or a fuse in the nip (Tr. 96). (5) Mr. Thornbury sa.id
that he had never been told by the chief electrician to refrain from using a
piece of trolley wire in the nip, but he said he had told the chief electrician and supply house that he was using a wire in the nip and that using a wire
might cause trouble if it were to be discovered by an inspector (Tr. 90-91).

1919

MSHA v. Kentland-Elkhorn, DocKet No. PIKE 79-44-P (Contd.)
It is obvious from the foregoing review of the conflicting testimony
that a determination must be made as to whether Mr. Thornbury'a testimony
should be considered as more or less credible than that of the chief electrician. I believe that the circumstances surrounding the two witnesses'
conflicting testimony support a finding that Mr. Thornbury's testimony is more
credible than that of the inspector. Mr. Thornbury submitted a written statement of the events associated with the inspector's issuance of the order here
involved. Subsequently, Mr. Thornbury retired because of ill health and appeared at the hearing in response to a subpoena. His testimony at the hearing was entirely consistent with the written statement given to the inspector
prior to the hearing. Mr. Thornbury had not been present in the hearing
room when the chief electrician testified and had no reason to believe that
the facts he was giving were different from those stated by the chief
electrician. Moreover, the chief electrician stated that no reprimand or
other disciplinary action was taken against Mr. Thornbury even though Mr.
Thornbury had readily admitted that he had substituted the wire for a fuse
in the nip. In such circumstances, there is no reason to believe that Mr.
Thornbury would have testified adversely to respondent's position out of
personal animosity toward respondent's management.
For the reasons given above, I find that respondent's managemant was
aware of the fact that the wire had been substituted for a fuse and had
failed to do anything about it.
Assessment of Penalty. It has already been found above that respondent
is a large operator, that payment of penalties will not cause respondent to
discontinue in business, and that respondent demonstrated a norma1 good
faith effort to achieve rapid compliance. The violation was serious because
it was accompanied by a potential shock hazard and a fire. The fire would
have been on the surf ace where no one would have been exposed to a lethal
amount of carbon monoxide or other noxious fumes. The inspector stated that
he observed no defects in the wire supplying power to the resistors and
welder. Additionally, the equipment in the shop was frame grounded so that
the use of the wire in the fuse nip would have had to have been accompanied
by a breakdown of the frame ground before anyone would have been shocked by
coming in contact with the resistors or welder.
The violation was the result of gross negligence because respondent had
declined to obtain fuses as often as they were needed even though one of the
shop repairmen had advised the chief electrician and the supply department
that he was using a wire instead of a fuse because of their indifference
to the fact that he needed fuses. No reason was given for respondent's
failure to provide adequate circuits to carry the power required to operate
both the resistors and the welder. In such circumstances, I find that respondent was grossly negligent in allowing the violation to occur. Consequently, a penalty of $4,000 will be assessed for this violation of Section 77. 506 •
Exhibit 1 shows that respondent has violated Section 77.506 on three
prior occasions in three different years. While that is not a significant
previous history, it should not be ignored. Consequently, the penalty of
$4,000 will be increased by $50 to $4,050 in view of respondent's history
of previous violations.

1920

MSHA v. Kentland-Elkhorn, Docket No. PIKE 79-44-P (Contd.)
WHEREFORE, it is ordered:
(A) The motion for settlement made at the hearing is granted and
the settlement agreement under which respondent has agreed to pay a penalty
of $8,000 for the violation of Section 75.200 alleged in Order No. 2 CC (7-36)
dated March 17, 1977, is approved.
(B) Respondent shall, within 30 days from the date of this decision,
pay civil penalties totaling $14,050 of which $8,000 will be attributed to
the settlement agreement described in paragraph (A) above and the remaining
sum of $4,050 will be allocated to the violation of Section 77.506 alleged
in Order No. 1 VER (7-79) dated April 27, 1977.

~c.ot~

Richard C. Steffey~-r
Administrative Law Judge

Distribution:
John H. O'Donnell, Trial Attorney, Office of the Solicitor, U.S.
Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified Mail)
Gary W. Callahan, Esq., Attorney for Kentland-Elkhorn Coal Corporation,
Lebanon, VA 24266 (Certified Mail)

1921

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Civil Penalty Proceedings
Docket No. VINC 79-138-PM
A.O. No. 11-01603-05002
MM 116 Mine

OZARK MAHONING COMPANY,
Respondent

Docket No. VINC 79-173-PM
A.O. No. 11-01599-05001
Barnett Mine

DECISION
Appearances:

Miguel J. Carmona, Esq., and William Posternack, Esq.,
Office of the Solicitor, U.S. Department of Labor,
Chicago, Illinois, for Petitioner;
M. L. Hahn and Victor Evans, Ozark Mahoning Company,
Rosiclare, Illinois, for Respondent.

Before:

Judge Stewart
FACTUAL AND PROCEDURAL BACKGROUND

The above-captioned cases are civil penalty proceedings brought
pursuant to section 110 of the Federal Mine Safety and Health Act of
1977 (hereinafter, the Act), 30 U.S.C. § 820(a) (1978). The hearing
in these matters was held on August 21, 1979, in Evansville, Indiana.
Petitioner called two witnesses and introduced five exhibits. Respondent introduced nine exhibits.
FINDINGS OF FACT AND CONCLUSIONS OF LAW
The parties offered the following stipulations:
The size of the operating company was 454,636 manhours per year.
The size of the MM #6 Mine was 44,000 man-hours per
year.
The size of the Barnett Mine was 36,373 man-hours per
year.

1922

Both mines are considered small.
Respondent has a low number of past violations
at both the MM #6 and the Barnett Mines.
There is no indication on the record that the ability of the
Respondent to remain in business would be adversely affected by any
civil penalty ordered herein.
Docket No. VINC 79-138-PM
A single violation was alleged under this docket number. Citation No. 366255 was issued at the operator's MM #6 Mine by inspector
Jack Lester on July 11, 1978. The inspector cited a violation of
30 CFR 57.9-71 1/ and described the condition or practice at issue
as follows: "Traffic rules including speed, signals and warning
signs were not standardized and posted at the mine." The operator
demonstrated a normal degree of good faith by correcting the condition within the time set by the inspector for abatement.
Section 57.9-71 requires that traffic rules be posted. Petitioner established that the operator had not posted a traffic sign
at a point where vehicles exited mine property onto a country road.
The failure to post either a yield or stop sign was in violation of
section 57.9-71.
The operator was negligent in its failure to post a traffic sign.
The absence of such a sign was visually obvious and should have been
known to Respondent.
It was probable that an accident would occur because of this violation. The inspector testified that the visibility of drivers exiting the mine and that of drivers on the country road was partially
restricted by a pile of rock. As the inspector turned onto mine
property, he met a coal haulage truck and a hazardous condition
developed as it entered onto the country road. At least one haulage
truck used the road each hour in exiting the mine property.
Docket No. VINC 79-173-PM
The four violations included under this docket number were
alleged by inspector Jack Lester to have occurred at Respondent's
Barnett Mine. In each instance, the inspector issued a section
104(a) citation.
1/ On the face of the citation, the inspector referred to 30 CFR
57. 9-72 as the mandatory standard violated. He testified that he
had done so inadvertently. The Office of Assessment's proposed
assessment and the petition for assessment of civil penalty correctly
noted that 30 CFR 57.9-71 was the standard allegedly violated.

1923

Citation No. 00366218 was issued on April 20, 1978. The
inspector cited a violation of 30 CFR 57.12-82 and described the
pertinent condition or practice as follows: "Electrical power lines
were noted in contact with water lines at the pump station on 800
level of the mine." The operator demonstrated a norm.al degree of
good faith by correcting the condition within the time set by the
inspector for abatement.
Section 57 .12-82 requires thac power lines shall be well separated
or insulated from waterlines. The inspector observed an energized
480-volt power cable crossing over, and in contact with, a 4-inch
aluminum water pipe. The outer jacket of the cable was comprised of
neoprene and rubber insulation. This cable insulation did not fulfill
the requirement that the power line be well separated or insulated
from the waterline. The cable was in contact with the waterline and
this condition was in violation of section 57.12-82. Any physical
damage done to the insulation of the power cable could have caused
energization of the waterline. Such physical damage could have been
caused by a rock fall, the vibration of the pipelines, or a blow-out
of the cable itself.
The operator was not negligent in its failure to comply with section 57.12-82. The cable was in good condition. The inspector did
not observe splices in it or breaks in the insulation and the line
was equipped with a ground fault indicator system. The operator may
have reasonably believed that the cable was sufficiently insulated to
meet the requirements of the mandatory standard. The inspector concluded that the operator was negligent because this type of violation
had occurred at the mine on prior occasions. The evidence of record,
however, did not establish that the operator knew or should have known
of this particular condition.
It was probable that an accident would occur because of this condition. Any damage done to the cable could have energized the entire
length of the waterline. If a person were to contact the energized
pipeline, that person might suffer electrocution, severe burning, or
shock.
Citation No. 00366228 was issued on May 19, 1978. The inspector
cited a violation of 30 CFR 57.12-82 and described the relevant condition or practice as follows: "Powerlines were in contact with air and
water lines by 8-S-85 chute and 9-S-369 raise." The operator demonstrated a normal degree of good faith by correcting the condition
within the time specified for abatement.
This condition was in violation of section 57.12-82 as alleged.
It was noted above that this standard requires powerlines to be well
separated or insulated from waterlines and airlines. In this
instance, an energized 110-volt powerline had been suspended from
aluminum air and waterlines with uninsulated tie wire. The powerline was 12- or 14-gauge wire and was protect2d only by factory

1924

insulation. Because uninsulated tie wire had been used to suspend
the powerline, it was not sufficiently separated or insulated from
the lines to which it was attached.
It was not established on the record that negligence existed on
the part of the operator. The cable was in good condition. There
were no splices or breaks in the insulation. The operator may have
believed that the powerline was adequately insulated. The inspector
had concluded that Respondent was negligent because violations of
this sort had occurred at this mine on prior occasions. The evidence
of record, however, did not establish that the operator knew or
should have known of this particular condition.
It was probable that this condition would result in an accident.
Falling rock or a blow-out of the powerline could have caused energization of the air and waterlines. The cable was located in an active
working area. The possibility also existed that the powerline might
be damaged by heavy equipment or by rock thrown during blasting.
Moreover, the section on which the cable was located was wet. If an
accident were to occur, the injury expected to result would be electrocution, serious burns, or shock.
Citation No. 00366229 was issued on May 19, 1978. The inspector
cited a violation of 57.ll-5l(a) and described the relevant condition
or practice as follows: "A saf_e means of access was not provided in
the secondary escape route between 900 level and 800 level because of
loose rock in the ladders and on the landings." The operator demonstrated a normal degree of good faith by correcting the condition
within the time set by the inspector for abatement.
The condition was in violation of section 57.ll-5l(a) as alleged.
This mandatory standard requires that escape routes shall be inspected
at regular intervals and .maintained in a safe, travelable condition.
The ladder in question was situated in the secondary escapeway. The
inspector found that rock had accumulated on some of the rungs of
the escape ladder so as to make a safe handhold or foothold difficult
to obtain. The accumulations of rock on the landings also presented
a slipping or tripping hazard. Although he was unsure whether the
rock had fallen from above or was forced through boards on the sides
of the escapeway, the inspector noted that no provision had been
made to prevent rock from falling from above.
The operator was negligent in that it should have known of the
condition and taken steps to abate it. The escapeway was not being
inspected at regular intervals by supervisory personnel. If such
inspections had taken place, the condition would have been observed.
The inspector testified that the occurrence of the event against
which section 57.11-Sl(a)is directed was probable. At the time the
violation was noted by the inspector, four men were working on the

1925

900 level. Because the mine had a history of release of hydrogen
sulfide gas, the.inspector thought that there might be a need to
evacuate the miners through the secondary escapeway. If miners were
forced to use the secondary escapeway, it was probable that an accident would occur. A fall could reasonably be expected to result i1
injury ranging from bruises to fatalities.
Citation No. 00366230 was also issued on May 19, 1978. The
inspector cited a violation of 30 CFR 57.6-92 and described the relevant condition or practice as follows: "Explosives becoming deteriorated were in the day box on the 900 level . 11 The operator demonstrated
a normal degree of good faith by destroying the explosives on the
following day, within the time set by the inspector for abatement.
The condition was in violation of section 57 .·6-92 as alleged.
The standard requires that damaged or deteriorated explosives shall
be destroyed in a safe manner. The inspector observed approximately
12 sticks of explosives in a day box on a regularly-used haulageway.
The sticks of explosives were becoming "very mushy" and beads of
oil had formed on the outer surfaces. These explosives had become
"damaged or deteriorated" within the meaning of the mandatory
standard.
The operator was negligent in that it should have known of the
condition and taken steps to abate it. The condition of the explosives was visually obvious and they were situated in the day box.
The day box is intended to hold only a single day's usage of explosives. It was the responsibility of supervisory presonnel to inspect
the explosives contained in this box and make certain that they were
used on a rotating basis.
The explosives were a type with which the i.'nspector was not
familiar. Despite the deterioration, they posed little danger. The
inspector believed that the substance which appeared to be leaking
from the explosives was nitroglycerine. In fact, this substance was
a nonexplosive, liquid salt solution. It was improbable that this
condition would lead to accident or injury.
ASSESSMENTS
In consideration of the findings of fact and conclusions of law
in this decision, based on the stipulations and evidence of record,
the following assessments are appropriate under the criteria of section llO(i) of the Act:
Citation No.

Penalty

00366255
00366218
00366228
00366229
00366230

$ 60
50
70
80
100

1926

ORDER
The Respondent is ORDERED to pay the amount of $360 within
30 days of the date of this decision.

Forrest E. Stewart
Administrative Law Judge
Distribution:
Miguel J. Carmona, Esq., and William C. Pasternack; Esq.,
Office of the Solicitor, U.S. Department of Labor, 230 South
Dearborn Street, Chicago, ILL 60604 (Certified Mail)
M. L. Hahn, Safety and Industrial Relations Director, Ozark
Mahoning Company, Rosiclare, ILL 62982 (Certified Mail)
Victor Evans, Ozark Mahoning Company, Rosiclare, ILL 62982
(Certified Mail)

1927

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

·) C.
v

~

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

- "".r
i

•

Civil Penalty Proceeding
Docket No. BARB 78-613-P
A.c. No. 15-05120-02014V
Ken No. 4 North Mine

PEABODY COAL COMPANY,
Respondent
DECISION
Appearances:

Gregory E. Conrad, Esq., Office of the Solicitor, U.S.
Department of Labor, for Petitioner;
Thomas F. Linn, Esq., Peabody Coal Company, St. Louis,
Missouri, for Respondent.

Before:

Judge Cook

I.

Procedural Background

On August 9, 1978, a petition for assessment of civil penalty
was filed by the Mine Safety and Health Administration (MSHA) against
Peabody Coal Company (Peabody) pursuant to section llO(a) of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 820(a) (1978)
(1977 .Mine Act). The petition, as amended herein, alleged a violation
of 30 CFR 75.1722(c). An answer was filed on September 7, 1978.
Subsequent thereto, various notices of hearing were issued. The
hearing was held. on January 11, 1979, in Evansville, Indiana. Representatives of both parties were present and participated.
A schedule for the submission of posthearing briefs was agreed
upon at the conclusion of the hearing, but difficulties experienced by
counsel forced a revision thereof.
MSHA and Peabody submitted their posthearing briefs on April 12,
1979, and April 13, 1979, respectively. Neither party submitted a
reply brief.
II.

Violation Charged
Not~ce

No. 7-0057 (1 TML), October 17, 1977, 30 CFR 75.1722(c).

1928

III.

Evidence Contained in the Record
A)

Stipulations

The stipulations entered into by the parties are set forth in
the findings of fact, infra.
B)

Witnesses

MSHA called as its witness MSHA inspector Thomas M. Lyle.
Peabody called as its witness William C. Ford, a unit foreman at
the Ken No. 4 North Mine.
C)

Exhibits

1)

MSHA introduced the following exhibits into evidence 1/:

a) M-1 is a copy of Notice No. 7-0057 (1 TML), October 17, 1977,
30 CFR 75.1722(c).
b) M-2 is a computer printout compiled by the Office of Assessments listing violations at the Ken No. 4 North Mine for which Peabody
had paid assessments between July 1, 1977, and October 17, 1977.
c)

M-3 is a termination of M-1.

d) M-4 is a computer printout compiled by the Office of Assessments of the history of violations for which penalties have been
paid beginning January 1, 1970, and ending June 30, 1977. 2/
e)
f)
Mine.

M-5 is a page from the Inspector's Manual.
M-6 is a diagram of the subject area of the Ken No. 4 North

2)

Peabody introduced the following exhibits into evidence:

a)

0-1 is a piece of wire.

b)

0-2 is a piece of expanded metal mesh.

1/ Exhibit M-8 is a copy of an alert flier. It was offered, but not
received, into evidence at the hearing, and is to be found in a separate envelope filed with the record.
2/ Exhibit M-4 is filed, and has the same exhibit number, in the official file of the consolidated proceedings in Docket Nos. BARB 78-6,
BARB 78-688-P and BARB 78-690-P; which cases also involve the Petitioner and Respondent herein. By agreement of the parties reference
can be made to those three cases as relates to the content of such
exhibit (Tr. 7-8).

1929

c) 0-3 contains copies of preshift and onshift examiners' reports
for the No. 1 Unit at the Ken No. 4 North Mine.
d)

0-4 is a "J" bolt.

e)

0-5 is a photocopy of 0-7.

f)

0-6 is a photocopy of 0-8.

g)

0-7 is an uncorrected carbon copy of Notice No. 7-0057 (1 TML).

h)

0-8 is an uncorrected carbon copy of the termination of

0-7.
3) MSHA and Peabody jointly introduced the following exhibits
into evidence:
a)

Joint Exhibit No. 1 is a diagram of a tailpiece.

b)

Joint Exhibit No. 2 is a diagram of a head drive.

4) The following exhibit is contained in the official file of
the consolidated proceedings in Peabody Coal Company, Docket
No. BARB 78-6, BARB 78-688-P and BARB 78-690-P:
M-1, as marked in Docket Nos. BARB 78-6, BARB 78-688-P and
BARB 78-690-P, is a controller information report compiled by the
Office of Assessments containing information as to the size of both
Peabody Coal Company and the Ken No. 4 North Mine. 3/
D)

Order Receiving Exhibit in Evidence

During the consolidated proceedings in Docket Nos. BARB 78-6,
BARB 78-688-P and BARB 78-690-P, MSHA moved for the receipt in evidence of Exhibit M-4. Peabody objected (Docket Nos. BARB 78-6,
BARB 78-688-P and BARB 78-690-P at Tr. 17-28). It was agreed that a
ruling would be withheld until after the parties had been afforded the
opportunity to argue their respective positions in their posthearing
briefs (Docket Nos. BARB 78-6, BARB 78-688-P and BARB 78-690-P at
Tr. 17-28, 761).
3/ The official exhibit is contained in the official file of the consolidated proceedings in Docket Nos. BARB 78-6, BARB 78-688-P and
BARB 78-690-P. It was agreed by the parties that official notice
could be taken of Exhibit M-1, as marked in those consolidated proceedings (Tr. 197-180). For convenient reference, a copy of such exhibit
has been placed in a separate envelope and filed with the official file
in the instant case.

1930

During the hearing in the instant case, it was provided that
reference could be made to the three above-noted proceedings for any
reference that either party wished to make to Exhibit M-4 (Tr. 7-9). !!_/
Thereafter, MSHA moved for approval of a settlement in Docket
No. BARB 78-690-P, and for leave to withdraw the petition in Docket No.
BARB 78-688-P. Peabody moved to withdraw its application for review
in Docket No. BARB 78-6. These motions were granted in a decision
dated July 26, 1979. Consequently, a ruling was not made as relates
to Exhibit M-4's receipt in evidence. Accordingly, this ruling will
be made herein.
Effective July 1, 1977, Peabody Holding Company became the controller of Peabody Coal Company, replacing Kennecott Copper Corporation.
Peabody objects to the Administrative Law Judge's consideration of a
history of the violations of Peabody Coal Company while it was under
the ownership of Kennecott Copper Corporation for purposes of assessing a civil penalty (Respondent's Posthearing Brief, p. 9). Peabody
presented the testimony of Mr. Richard Romero, an operations administrative supervisor for Peabody Coal Company, to establish that significant and substantial management changes occurred subsequent to
Kennecott Copper Corporation's divestiture of Peabody Coal Company
(Docket Nos. BARB 78-6, BARB 78-688-P and BARB 78-690-P at Tr. 27,
738-761).
The testimony of Mr. Romero reveals that since the divestiture
Peabody's management operations, with the exception of data processing, have been decentralized (Docket Nos. BARB 78-6, BARB 78-688-P
and BARB 78-690-P at Tr. 739, 748-746). The purpose of this decentralization is to localize all decision-making, policy-making and financial authority, thus placing accountability within the corporation at
the local level (Docket Nos. BARB 78-6, BARB 78-688-P and BARB 78-690-P
at Tr. 746-750). However, responsibility for safety matters had not
been completely decentralized as of the date of the hearing (Docket
No. BARB 78-6, BARB 78-688-P and BARB 78-690-P at Tr. 755), although
the individual in charge of safety at the Ken No. 4 North Mine had
been changed (Docket Nos. BARB 78-6, BARB 78-688-P and BARB 78-690-P
at Tr. 759).
The above-noted testimony is insufficient to establish that
substantive changes in company mine safety and health policy, as
relates to the Ken No. 4 North Mine, have followed the divestiture.
In effect, Peabody argues that the mere change of the controlling
company is sufficient to bar consideration of the history of violations prior to July 1, 1977 (Docket Nos. BARB 78-6, BARB 78-688-P and
4/ A copy of those portions of the transcript in Docket Nos.
BARB 78-6, BARB 78-688-P and BARB 78-690-P material to the instant
case has been placed in an envelope filed with the official file in
the instant case.

1931

BARB 78-690~P at Tr. 26-27). I disagree. In spite of the divestiture, the fact remains that the entity known as Peabody Coal Company
has been the operator of the Ken No. 4 North Mine at all times relevant
to this proceeding, and the history of previous violations at that
mine is material to the assessment of a civil penalty for the subject
violation. Peabody's position, when carried to its logical extreme,
would permit a controlling company with an onerous history of previous
violations to escape the consequences of its conduct through a paper
reorganization having no effect on substantive safety policies at its
various mines. Accordingly, the enforcement scheme envisioned by the
Federal Coal Mine Health and Safety Act of 1969, 30 U.S.C. § 801 ·
!!, ~· (1970) (1969 Coal Act) and the 1977 Mine Act is best promoted
by evaluating history of previous violations on an operator byoperator, mine-by-mine basis.
Accordingly, Peabody's objection is OVERRULED, and Exhibit
No. M-4, contained in Docket Nos. BARB 78-6, BARB 78-688-P and
BARB 78-690-P and incorporated herein, is hereby RECEIVED in evidence.
IV.

Issues

Two basic issues are involved in the assessment of a civil penalty: (1) did a violation of the Act occur, and (2) what amount should
be assessed as a penalty if a violation is found to have occurred?
In determining the amount of civil penalty that should be assessed
for a violation, the law requires that six factors be considered:
(1) history of previous violations; (2) appropriateness of the penalty
to the size of the operator's business; (3) whether the operator was
negligent; (4) effect of the penalty on the operator's ability to continue in business; (5) gravity of the violation; and (6) the operator's
good faith in attempting rapid abatement of the violation.
V.

Opinion and Findings of Fact
A). Stipulations

The parties filed the following stipulations on January 9, 1979,
applicable to the above-captioned proceeding:
1) Administrative Law Judge Cook has jurisdiction over the subject matter in this proceeding.
2) Peabody Coal Company and the Ken No. 4 North Mine are subject
to the provisions of the Federal Coal Mine Health and Safety Act of
1969, as amended by the Federal Mine Safety and Health Act of 1977.
3) The subject notice of violation was duly served on the
operator.

4) The assessment of any penalty in this proceeding will not
affect the ability of the Respondent to continue in business.

1932

5) Peabody Coal Company is considered to be a large-sized operator for purposes of assessing any penalties in this proceeding.
6) Inspector Thomas M. Lyle was a duly authorized representative
of the Secretary at all times relevant to this proceeding.
B).

Motions

After the last witness had testified, MSHA moved to amend its
petition to conform with the proof. Peabody objected to the amendment and moved for dismissal of the proceeding. These motions were
made after the undersigned Administrative Law Judge observed apparent
discrepencies regarding the violation charged. Specifically, the
Judge noted that Inspector Lyle had testified that the notice charged
a violation of 30 CFR 75.1722(c), and that some of the documents
attached to the petition made reference to 30 CFR 75.1722(b) (Tr. 18081).
The notice of violation attached to the petition alleged a violation of 30 CFR 75.1722(c).
The motions were taken under advisement (Tr. 183, 205-208).
Peabody bases its motion to dismiss on the grounds that it was
not demonstrated that the operator had been duly served with a notice
alleging a violation of 30 CFR 1722(c) (Tr. 207). In a civil penalty
proceeding, a notice is adequate, even though it does not specify a
particular section of the Act or mandatory standard violated, if the
alleged violat~on is described with sufficient specificity to permit
abatement. At the stage where the operator is charged with a violation of law in a civil penalty proceeding it is entitled to adequate
and timely notice of the section of the Act or mandatory standard
involved so as to permit preparation of a timely and adequate defense,
Old Ben Coal Company, 4 IBMA 198, 82 I.D. 264, 1974-1975 OSHD
par. 19,723 (1975); Eastern Associated Coal Corporation, 1 IBMA 233,
79 I.D. 723, 1971-1973 OSHD par. 15,388 (1972).
The description of the condition or practice in the notice
(Exh. M-1) can only be construed as alleging a violation of 30 CFR
75.1722(c), The testimony with respect to Peabody's abatement efforts
establishes that the notice described the alleged violation with sufficient specificity to permit abatement (Tr. 123, 131-132), The petition was clearly sufficient to permit preparation of a timely and
adequate defen.se since the evidence adduced by Peabody related solely
'to 30 CFR 75,1722(c) (Tr. 119-178), Furthermore, Peabody states in
its posthearing brief that it will not assert that it was unaware of
the section allegedly violated (Respondent's Posthearing Brief at
page 6).
The Commission's Interim Procedural Rules, 29 CFR 2700.1 et seq.,
in effect on the date of the hearing, do not specifically address~e

1933

amendment of petitions to conform with the proof. Rule 15(b) of the
Federal Rules of Civil Procedure, although not specifically applicable
to this proceeding, reflects the collective experience of the courts
in addressing such motions, and, as such, provides some guidance in
the instant case.
Rule 15(b) states that issues not raised in the pleadings shall
be treated in all respects as if they had been raised in the pleadings
when such issues are tried by the express or implied consent of the
parties. Under such circumstances, a party may move at any time,
even after judgment, to amend the pleadings to conform with the proof.
If an objection is raised to evidence at the trial on the ground that
it is not within the scope of the pleadings, the court is empowered to
pennit amendment of the pleadings when such action will subserve the
presentation of the merits and "the objecting party fails to satisfy
the court that the admission of such evidence would prejudice him in
maintaining his action or defense upon the merits." The court is
empowered to grant a continuance to enable the objecting party to meet
such evidence.
The fact that the evidence adduced by both parties relates solely
to 30 CFR 1722(c) indicates that the issues raised in a civil penalty
proceeding addressing that regulation were tried with the implied consent of both parties. Although Peabody did not object to the introduction of such evidence during the presentation of MSHA's case-in-chief
within the meaning of Rule 15(b), it is significant to note that
Peabody has not demonstrated that it would be prejudiced by the proposed amendment. In fact, it is highly doubtful that Peabody could do
so in light of the above-noted statement that it will not assert that
it was unaware of the section allegedly violated.
Accordingly, Peabody's motion to dismiss is DENIED, and MSHA's
motion to amend the petition to conform with the proof is GRANTED.
IT IS THEREFORE ORDERED that the petition be, and hereby is, AMENDED
to allege a violation of 30 CFR 75.1722(c) wherever 30 CFR 75.1722(b)
is cited.
C)

Occurrence of Violation

On October 17, 1977, MSHA inspector Thomas M. Lyle visited
Peabody's Ken No. 4 North Mine to conduct a hazard analysis and accident prevention inspection (Tr. 16-17). He was accompanied on his
inspection underground by Mr. William C. Ford, the foreman.on the
No. 1 Unit (Tr. 18). At approximately 5:30 p.m., Inspector Lyle
issued a notice pursuant to section 104(c)(l) of the Federal Coal Mine
Health and Safety Act of 1969, citing Peabody for a violation of the

1934

mandatory safety standard embodied in 30 CFR 75.1722(c) 5/ (Exh M-1).
The notice described the "condition or practice" ~s follows:
Guards that had been installed on the main line belt
tailpiece and the No. 1 Unit conveyor drive had not [sic]
fastened or secured adequately to prevent persons from-coming in contact with the moving belt and rollers. The
guards were tied along side of the tailpiece and conveyor
drive with small amounts of shooting wire or placed against
bolt studs that were not fastened with screw type nuts.
The operator or his agent knew or should of [sic] known
this violation existed. Responsibility of Alton Fulton
mine manager.
(Exh M-1).
At the time that the inspector observed the machinery, the belts
were both in operation (Tr. 65).
There were guards along both sides of the tailpiece (Tr. 32, 4546). There were two guards on one side, measuring approximately 5 or
6 feet and 4 feet in length, respectively (Tr. 32, 34). These guards
were approximately 2 feet in width (Tr. 35). There were guards along
both sides of the conveyor drive. Three guards were present on one
side of the conveyor drive. One measured 6 feet by 4 feet. The
remaining two were each approximately 6 feet in length, but their
widths were not given (Tr. 43-46).
The inspector testified that the guards, made of expanded metal
mesh (Tr. 31, 43), were substantial and adequate (Tr. 30, 32, 35,
46). According to the inspector, bolt studs had been welded to ~he
machinery for the purpose of hanging and securing the guards (Tr.47).
In the inspector's opinion, compliance with 30 CFR 75.1722(c) required
the use of nuts and bolts or 11 J 11 hooks as securing devices (Tr. 47).
Since neither of these methods had been employed, the inspector concluded that Peabody was not in compliance with the regulation.
It is unnecessary to determine whether the use of nuts and bolts
or "J" hooks are the sole permissible means of complying with 30 CFR
75 .1722(c). The scope of inquiry in the present case is considerably
more limited. The question presented is whether the method employed
5/

30 CFR 75.1722 provides:
"Mechanical equipment guards. (a) Gears; sprockets; chains; drive,
head, tail, and takeup pulleys; flywheels; couplings, shafts; sawblades; fan inlets; and similar exposed moving machine parts which
may be contacted by persons, and which may cause injury to persons
shall be guarded.
"(b) Guards at conveyor-drive, conveyor-head, and conveyor-tail
pulleys shall extend a distance sufficient to prevent a person from

1935

by Peabody was adequate to secure the expanded metal mesh guards to
the subject tailpiece and conveyor drive. The controlling inquiries
in this regard are what type of wire was used and how was the wire
used to secure the guards?
The inspector testified that he picked up a piece of the wire
and examined it while the men were securing the guards (Tr. 37).
He was adamant in his opinion that shooting wire, and not the type of
wire represented by Exhibit 0-1, had been used to secure them.
Exhibit 0-1 is a sample of the general utility wire used for such purposes as securing guards and tying up water hoses (Tr. 79, 126). It
is thicker than shooting wire (Tr. 37-38). Although Mr. Ford never
testified affirmatively that general utility wire had been used to
secure the guards in question, 6/ his testimony is of that general
tenor. He stated that shooting-wire would never be used to secure
the guards because "we are only issued two rolls a week. 11 Using it
to secure the guards would require such a sizable portion of this wire
that 11 you wouldn't have enough to use to shoot at the face" (Tr. 148) .
By way of illustration, it would Tequire 60 to 70 feet of general
utility wire to secure a tailpiece (Tr. 148).
Several factors are present indicating that the inspector properly
identified the type of wire used. First, his experience in shooting
coal (Tr. 12-16, 37-38) indicates a familiarity with the type of materials used in such operations. This knowledge, coupled with the fact
that he examined a piece of the wire while the men were securing the
guards (Tr. 37), points to a correct identification.
Secondly, the inspector testified that Mr. Ford had stated that
he had observed the guards being wired on October 15, 1977, and that
he had brought it to the attention of Mr. Alton Fulton, the mine
manager. Mr. Fulton told Mr. Ford not to worry, and that he,
Mr. Fulton, "would take the credit for setting it up or he'd take the
blame if anything was wrong" (Tr. 63-64). This statement must be
juxtaposed with the testimony of Mr. Ford, who indicated that the use
of general utility wire for securing guards was a common practice at
the mine dating back to 1972 or 1973 (Tr. 142-143, 161). He also
testified that this method was adequate to hold the guards securely
in place (Tr. 139). In light of these considerations, it would appear
that the only logical reason for mentioning the subject to Mr. Fulton
was to inform him of a deviation from the customary practice, e.g.,
to inform him that shooting wire was being used to secure the guards.
fn. 5 (continued)
reaching behind the guard and becoming caught between the belt and
the pulley.
"( c) Except when testing the machinery, guards shall be securely
in place while machinery is being operated."
·6/ Apparently, Inspector Lyle and Mr. Ford employed the term "shooting wire" to refer to two separate things. The inspector defined it
as the blue and red, plastic-coated leg wire from a blasting cap

1936

Accordingly, the inspector's identification, bolstered by the
inferences drawn from Mr. Ford's conversation with Mr. Fulton, results
in a finding that the thinner shooting wire and not the thicker general
utility wire, was used to secure the guards.
As L~Lates to the placement of the wires, Mr. Ford indicated
that the guards on the tailpiece were wired at 12 separate locations
(Tr. 135-136). The guards were wired to the frame or the belt rope
at 10 separate places, and at the two remaining locations the guards
were wired to each other (Tr. 135-136; brown "X's" on Joint
Exhibit No. 1). A belt rope is a one-half or five-eighths-inch steel
cable on a tailpiece, and is located approximately 16 to 18 inches
above the mine floor (Tr. 172-173). The top of the guard is approximately 12 inches above the rope (Tr. 173). A turntable keeps the
belt rope pulled tight so that it has very little flexibility
(Tr. 173-175). The guards on the conveyor drive were wired at six
locations (Tr. 137-138; red lines on Joint Exh. No. 2). At four of
these locations, the guards were wired to the frame. At the remaining two _locations, they were wired to each other <Tr. 137-138). Only
a small amount of wire was used, three wraps at the most (Tr. 114-115).
According to the inspector, a guard is "securely in place" within
the meaning of 30 CFR 75.1722(c) when the method of attachment will
prevent an individual from becoming entangled in the machinery.
This would occur if the method of attachment is insufficient to prevent the guards from coming off when a person strikes them with his
body (Tr. 39, 101, 115). The inspector testified as an expert that
shooting wire would be inadequate to perform this function (Tr. 39).
The testimony reveals that the inspector correctly identified the
type of accidents that 30 CFR 75.1722(c) was designed to prevent. A
guard that is not secured so as to prevent such injuries cannot be
deemed "securely in place." It is unnecessary to decide whether
general utility wire (Exh 0-1) meets these standards because the credible evidence in the record reveals that such wire was not used to
secure the guards in question. The inquiry is limited to the conditions that existed on October 17, 1977. I am inclined to accept the
inspector's expert opinion that the guards were not securely in place
based upon his characterization of the physical properties of shooting
wire and the number of wraps used, in conjunction with Mr. Ford's
fn. 6 (continued)
(Tr. 37-38), and indicated that they are often found lying on the mine
floor after blasts have been set off. Miners often use these discarded wires for various purposes (Tr. 38). This definition coincides
with Mr. Ford's definition of a "cap wire" (Tr. 130-131). Mr. Ford
used the term "shooting wire" to refer to a yellow-plastic coated wire
that comes on rolls (Tr. 130-131, 148), which apparently indicates
that he was referring to a much longer wire.

1937

description of the placement of the wires. Of particular significance,
is the following: The tailpiece guards were secured at seven of the
12 separate locations by wiring the guards to the belt rope, a steel
cable which, altough under tension, still retained a measure of flexibility. As relates to the conveyor drive, four of the six wire attachments were located at the top along the length of the guard, with none
on either side along the width of the guard. It is highly conceivable
that an individual falling against the guards would cause the cable
to vibrate or the guard to bend (Tr. 69), breaking one or more of the
wire attachments and threatening the integrity of the system.
Accordingly, in light of the foregoing, it is found that a violation of 30 CFR 75.1722(c) has been established by a preponderance of
the evidence.
D)

Gravity of the Violation

The inspector classified the violation as very serious (Tr.71).
The area was wet and slippery due to the dust-suppressing water sprays
at the conveyor drive. Some of this water would reach the tailpiece
area (Tr. 68). An individual could slip and dislodge the guards,
and thereby become exposed to the moving parts of the machines (Tr. 29,
42, 68-71). The anticipated injuries were described as severe, ranging
from the loss of an arm to death (Tr. 70-115). The miners directly
exposed to the hazard included belt cleaners, belt examiners and maintenance men working in the area (Tr. 115-116).

Mr. Ford disagreed, stating that the conveyor drive and the tailpiece were sufficiently guarded to prevent entry (Tr. 140).
In view of the fact that the guards were present and attached,
although not as securely as the regulations require, it is found
that the violation was moderately serious.
E)

Negligence

The inspector opined that the condition had existed since at
least October 15, 1977, based on his conversation with Mr. Ford
(Tr. 65), wherein Mr. Ford stated that he had noticed the guards being
wired on October 15, 1977 (Tr. 63). The inspector classified the violation as readily visible, and that it would be noticeable to a preshift or onshift examiner (Tr. 64). The area was subject to onshift
belt examinations during production shifts (Tr. 64-65). The belts
were running on the day in question (Tr. 65).
Determining whether a method of attachment is adequate to secure
guards in place is essentially an exercise in sound judgment. The
regulation does not designate any identifiable methods as either
acceptable or unacceptable. The record clearly reveals that Peabody
demonstrated a good faith effort to secure its guards in place, even
though the methods employed have been found inadequate in the instant

1938

proceeding. The fact that other inspectors could have determined
that the use of wire was an appropriate method of securing the guards
(Tr. 139), although not controlling in the instant case because the
inferences drawn from the conversation between Mr. Ford and Mr. Fulton
indicate that the use of shooting wire was a deviation from past practices, is not wholly without significance. While it is true that
Inspector Lyle told Peabody on previous occasions that nuts and bolts
or hooks must be used (Tr. 60-63), the fact that other inspectors could
have permitted the use of wire indicates that Peabody's judgment could
have been affected by a reasonable belief that MSHA would consider
wire adequate under some circumstances.
Accordingly, it is found that Peabody demonstrated a slight
degree of ordinary negligence.
F)

Good Faith in Attempting Rapid Abatement

The violation was abated by fastening the guards to the bolt
studs with nuts (Tr. 67, 131). No additional studs were installed
(Tr. 134). It required 15 to 20 minutes to abate the condition (Tr.
139-140). The notice was terminated 1 hour after its issuance
(Exhs. M-1, M-3).
Accordingly, it is found that Peabody demonstrated good faith
in attempting rapid abatement.
G)

History of Previous Violations

30 CFR
Standard

10/18/75 - 10/17/76

Year-2
10/18/76 - 10/17/77

Totals

All sections
75.1722(c)

69
0

85
0

154
0

(Note:

Year~l

All figures are approximations).

As relates to the Ken No. 4 North Mine, Peabody had paid assessments for approximately 154 violations of regulations in the 24 months
preceding October 17, 1977. Approximately 69 of these paid assessments were· for violations cited between October 18, 1975, and
October 17, 1976. Approximately 85 of these paid assessments were for
violations cited between October 18, 1976, and October 17, 1977.
There were no paid assessmsents for violations of 30 CFR
75.1722(c) during the 24 months preceding October 17, 1977.
H)

Appropriateness to Penalty to Operator's Size

Peabody produced approximately 47,650,569 tons of coal in 1978
(Exh. M-1 filed in Docket Nos. BARB 78-6, BARB 78-688-P, BARB 78-690-P).
The Ken No. 4 North Mine produced approximately 168,792 tons of coal

1939

in 1978 (Exh. M-1 filed in Docket Nos. BARB 78-6, BARB 78-688-P,
BARB 78-690-P). Furthermore, the parties stipulated that Peabody
Coal Company is considered to be a large-sized operator for purposes
of penalty assessment.
I)

Effect on Operator's Ability to Continue in Business

The parties stipulated that the assessment of any penalty in
this proceeding will not affect the Respondent's ability to continue
in business. Furthermore, the Interior Board of Mine Operations
Appeals has held that evidence relating to whether a civil penalty
will affect the operator's ability to remain in business is within the
operator's control, resulting in a rebuttable presumption that the
operator's ability to continue in business will not be affected by
the assessment of a civil penalty. Hall Coal Company, 1 IBMA 175, I.D.
668, 1971-1973 OSHD par. 15,380 (1972). Therefore, I find that penalties otherwise properly assessed in this proceeding will not impair
the operator's ability to continue in business.
VI.

Conclusions of Law

1. Peabody Coal Company and its Ken No. 4 North Mine have been
subject to the provisions of the 1969 Coal Act and 1977 Mine Act at
all times relevant to this proceeding.
2. Under the Acts, this Administrative Law Judge has jurisdiction over the subject matter of, and the parties to, this proceeding.
3. MSHA inspector Thomas M. Lyle was a duly authorized representative of the Secretary of Labor at all times relevant to the issuance of the notice which is the subject matter of this proceeding.
4. The violation charged in Notice No. 7-0057 (1 TML),
October 17, 1977, 30 CFR 75.1722(c), is found to have occurred as
alleged.
5. As set forth in Part V(B), supra, Respondent's motion to
dismiss is DENIED, and MSHA's motion to amend the petition to conform
with the proof is GRANTED •.
6. All of the conclusions of law set forth in previous parts of
this decision are reaffirmed and incorporated herein.
VII.

Proposed Findings of Fact and Conclusions of Law

MSHA and Peabody submitted posthearing briefs. No reply briefs
were submitted. Such briefs, insofar as they can be considered to
have contained proposed findings and conclusions, have been considered
fully, and except to the extent that such findings and conclusions
have been expressly or impliedly affirmed in this decision, they are

1940

rejected on the ground that they are, in whole or in part, contrary
to the facts and law or because they are immaterial to the decision
in this case.
VIII.

Penalties Assessed

Upon consideration of the entire record in this case and the
foregoing findings of fact and conclusions of law, I find that assessment of a penalty is warranted as follows:
Notice No.

Date

30 CFR
Standard

Penalt~

7-0057 (1 TML)

10/17/77

75.1722(c)

$275

ORDER
The Respondent is ORDERED to pay a civil penalty in the amount
within 30 days of the date of this decision.
$275
of

~"'"""'-"~

r:;::;-__-: :,

n F. Cook

--~~~~....-Administrative

Law Judge

Distribution:
Gregory E. Conrad, Esq., Mine Safety and Health Administration,
Office of the Solicitor, U.S. Department of Labor, 4015 Wilson
Boulevard, Arlington, VA 22203
Thomas F. Linn, Esq., Peabody Coal Company, P.O. Box 235, St. Louis,
MO 63166 (Certified Mail)
Administrator for Coal Mine Safety and Health, U.S. Department of
Labor
Standard Distribution·

1941

FEDERAL MINE SAFETY AND HEALTH REVIEW, COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5205 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

Contest of Citation

MABEN ENERGY CORPORATION,
Applicant
v.

Docket No. WEVA 79-123-R

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Citation No. 637722
April 23, 1979
Respondent

Maben No. 4 Mine

DECISION
Appearances:

James M. Brown, Esq., File, Payne, Scherer & Brown, Beckley,
West Virginia, for Applicant;
Edward H. Fitch, Office of the Solicitor, U.S. Department
of Labor, Arlington, Virginia, for Respondent, Mine Safety
and Health Administration (MSHA).

Before:

Judge Melick

This case is before me upon the application of the Maben Energy
Corporation (Maben) under section 105(d) of the Federal Mine Safety and
Health Act of 1977 1/ to contest a citation issued by the Mine Safety and
Health Administration (MSHA) under section 104(a) of the Act. A hearing
was held on October 23, 1979, in Beckley, West Virginia, at which both
parties, represented by counsel, presented evidence.
The issue in this case is whether Maben is responsible for a violation of the Act by failing to conduct the inspections required by 30 CFR
77.216-3(a) at an impoundment structure known as the Wyco Freshwater Dam
located in Wyoming County, West Virginia. 30 CFR 77.216-3(a) provides
as · fol lows :
All water, sediment, or slurry impoundments which meet
the requirements of section 77.216(a) [~/] shall be examined
1/

30 U.S.C. § 801 et seq. (1978), hereinafter referred to as "the Act."

2/ 30 CFR 77.216(a)-Provides that certain plans be filed.for impounding
structures that can:
"* * * ( 1) Impound water, sediment, or slurry to an elevation of
five feet or more above the upstream toe of the structure and can have
a storage volume of 20 acre-feet or more; or (2) Impound water, sediment,
or slurry to an elevation of 20 feet or more above the upstream toe of
the structure; or (3) As determined by the District Manager, present a
hazard to coal miners."
1942

by a qualified person designated by the person owning, operating or controlling the impounding structure at intervals
not exceeding 7 days for appearances of structural weakness
and other hazardous conditions. All instruments shall be
monitored at intervals not exceeding 7 days by a qualified
person designated by the person owning, operating, or controlling the impounding structure.
The parties have stipulated that the impounding structure at issue in
this case, the Wyco Freshwater Dam, meets the criteria in 30 CFR 77.216(a)
and therefore comes within the inspection requirements set forth in 30 CFR
77.216-3(a). Maben admits that it has not been making the inspections but
contends that it does not own, operate or control the impounding structure
and that therefore, it is not the person responsible for such inspections.
MSHA concedes that Maben does not own the impounding structure but contends
that it both operates and controls that structure and is thus nevertheless
responsible for such inspections. In determining whether Maben was in violation of 30 CFR 77.216-3(a), I must, therefore, first determine whether
Maben is a person "operating or controlling" the structure within the
meaning of the cited regulation.
The Wyco Freshwater Dam, constructed in the early 1970's by the
Whitesville A & S Coal Company in connection with a strip-mining operation,
consists of a cross-valley earth and rockfill structure approximately
400 feet long, 20 feet high, 300 feet wide at the base and 40 feet wide
at the crest. There is a 60-foot wide spillway discharge cut through rock
at one end of the structure and a 24-inch diameter decant pipe extending
through the structure. The impoundment upstream of the dam covers an
area of about 2 acres and the drainage area upstream includes more than
2,000 acres. Engineering tests have shown the dam to be stable and not
to be a safety hazard.
The dam and the pond it created were used by the Westmoreland Coal
Company in its Maben No. 4 Mine--the mine now operated by Applicant-beginning in the early 1970's as a source of water for its mining equipment, for firefighting and for its bathhouse. The Maben No. 4 Mine is
a drift mine located on a nearby hill above and to the southwest of the
dam. According to the evidence, Westmoreland has had and continues to
have a leasehold interest over the entire property under discussion,
including the actual coal seam being mined, the access roads, and the
Wyco Dam and its impoundment pond. Westmoreland had previously accepted
responsibility for the dam and in this regard a notice was issued to
Westmoreland on October 22, 1974, by the Mining Enforcement and Safety
Administration (MESA), MSHA's predecessor, for a violation of 30 CFR
77 .216", alleging that the Wyco Dam was not of substantial construction.
The notice was terminated on April 20, 1977, after Westmoreland enlarged
the spillway around the dam. Apparently, revised design and maintenance
plans submitted by Westmoreland under the provisions of 30 CFR 77.216-2(a)
have never been approved by MESA (nor by its successor (MSHA), and
Westmoreland's request in May 1976 to abandon the dam has apparently
never been acted upon by either MESA or MSHA.

1943

On October 3, 1977, Westmoreland, contracted with Maben for Maben to
"mine, remove, transport and deliver 11 coal from a tract of land (including
Westmoreland' s Maben No. 4 Mine) near, but not including, the area of the
Wyco Dam. In that contract, Westmoreland designated itself as owner of the
mine property. Soon thereafter, Maben began its mining operations under the
contract. On April 23, 1979, MSHA issued the citation at bar for Maben's
failure to inspect the nearby.Wyco Dam at 7-day intervals.

As I have already noted, whether Maben is responsible for the inspections required by 30 CFR 77.216-3(a) depends on whether it is found to be
a person "operating or controlling" the dam. The words "operating" and
"controlling 11 as used in the context of the cited regulation are not
defined in the regulations. In this context, however, the word "operate 11
is defined in the American Heritage Dictionary of the English Language
(1976), as "to run or control the functioning of." The word 11 control" in
this context is defined therein as "the exercise of authority or dominating influence over; direct; regulate." I find that these definitionss
appropriately reflect the meaning of the terms "operating" and "controllingil as used in the cited regulation.
MSHA alleges primarily four reasons to support its contention that
Maben was "controlling" and "operating" the impoundment: (1) Maben used
an access road to its mine that lies partly over the impoundment structure,
(2) Maben used water from the impoundment pond for an employee bathhouse,
(3) Maben modified the spillway outlet by construction work on its access
road; and (4) Maben maintains a gate at the entrance to the mine access
road and to the main road to the impoundment area.
There is no dispute that Maben has continued to travel the access
road and both the MSHA inspector, Harold Owens, and an engineer testifying
on behalf of Maben, Andrew Fox, located a portion of that road upon the
impoundment structure. I cannot find from the evidence however that Maben
was in fact dumping mine products on the structure as alleged by MSHA.
Estimates by the MSHA inspector as to the approximate location of a coal
stockpile appearing in a Government photograph, in the face of direct
contradictions by Maben, were too uncertain to enable me to establish its
precise location as alleged. The evidence is uncontradicted, however,
that Maben did in fact raise the access road about 2-1/2,to 3 feet above
the spillway floor at its outlet thereby modifying the spillway and
potentially affecting the level of water behind the impoundment structure.
Evidence that Maben maintains a gate at the entrance to the mine access
road and to the main road to the impoundment area is also unchallenged.
While these facts clearly show that Maben has used the impoundment
structure and its pond in connection with its mining operations and that
such use could very well affect the impoundment structure, I cannot equate
that use with the degree of dominating influence required to constitute
an "operating" or "controlling" of the structure. In support of its
contention that Maben has been operating and controlling the Wyco Dam,
MSHA cites Kessler Coal, Incorporated v. MESA, Docket No. HOPE 76-235

1944

(March 18, 1976), in which Judge Stewart found that Kessler owned and controlled a refuse pile created by a previous mine operator. In that case,
however, a lease existed under which Kessler was specifically granted
leasehold rights over mine property, including the property on which the
refuse pile was located, thereby placing Kessler in a position of special
ownership with controlling and operating rights over that refuse pile.
In the instant case on the other hand, no such lease exists and in its
contract with Westmoreland, Maben was given essentially only the right to
extract coal in a defined area not including the Wyco Dam or its pond and
was not granted any ownership interest in the land. Thus, Maben has been
given no specific legal authority to operate or control the impoundment
structure and as a factual matter has not exercised operating or controlling
influence over the structure.
MSHA also appears to argue that since Maben has used .other property
outside of the contract area such as roads, office buildings and for the
drilling of a well, that it actually has the right to control all property
within the vicinity of the mine complex, including the impoundment structure
at issue. The mere use of such property does not, however, give rise to a
right to control it since the use may very well be trespassory. Moreover,
even assuming that Maben had a right to control certain other property
unconnected with the impoundment structure, it does not, of course, follow
that such a right would, for that reason, attach also to that structure.
While MSHA also suggests that the definition in the 1977 Act of the term
"operator" should govern the definition of the term "operating" as used in
the cited regulation, I find no basis for such a conclusion. The terms
are separate and di.stinct and used in entirely different contexts.
Under the circumstances, I conclude that Maben is not the person
owning, operating or controlling the Wyco Dam and is not therefore
responsible for the inspections required by 30 '~FR 77. 216-3(a). The
citation that is the subject of this pr ceeding'is the\efore~vacated.

G•r~•l• ~ k1v~\,Q'--

Administt

Judge

~

Distribution:

h~rer & Br~WI)., P.O. Drawer L,

James M. Brown, Esq., File, Payne, S
Beckley, WV 25801 (Certified Mail)\j

J

Edward H. Fitch, Esq., Office of the Solicitor, U.S. Department of
Labor, 4015 Wilson Blvd., Arlington, VA 22203
Harrison Combs, Esq., UMWA, 900-15th St., NW., Washington, DC 20005
(Certified Mail)

1945

* U. S. GOVERNMENT PRINTING OFFICE: 1979 ~l'-14'/13 0
1

